Exhibit 10.1

 

 

 

AMENDMENT NO. 1

Dated as of April 7, 2020

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 11, 2019

THIS AMENDMENT NO. 1 (this “Amendment”) is dated as of April 7, 2020 by and
among YRC Worldwide Inc. (the “Borrower”), the other Guarantors party to the
Credit Agreement, the financial institutions listed on the signature pages
hereof and Cortland Products Corp., as administrative agent and collateral agent
(the “Administrative Agent”), under that certain Amended and Restated Credit
Agreement dated as of September 11, 2019 by and among the Borrower, the
Guarantors party thereto from time to time, the Lenders and the Administrative
Agent (as amended, amended and restated, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower and the Guarantors have requested that the Lenders amend
the Credit Agreement on the terms more fully set forth herein; and

WHEREAS, the Lenders party hereto constituting all Lenders party to the Credit
Agreement have agreed to make the amendments described herein pursuant to this
Amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors party hereto and the Lenders party hereto constituting all Lenders
party to the Credit Agreement have agreed to enter into this Amendment.

1.Amendments to Credit Agreement.  Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below (the “Amendment
No. 1 Effective Date”), the Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A
hereto.  

2.Conditions of Effectiveness.  The effectiveness of this Amendment on the
Amendment No. 1 Effective Date is subject to the satisfaction (or waiver by the
Lenders) of the following conditions precedent:

 

41112.00012

--------------------------------------------------------------------------------

 

(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Guarantors party hereto and the Lenders party
to the Credit Agreement and acknowledged by the Administrative Agent;

(b) the Borrower shall have paid all invoiced expenses of the Administrative
Agent and the Lenders (including, without limitation, all previously invoiced,
reasonable, out-of-pocket expenses of the Administrative Agent (including, to
the extent invoiced, reasonable attorneys’ fees and expenses of Holland & Knight
LLP, Milbank LLP and White & Case LLP, in each case to the extent reimbursable
under the terms of the Credit Agreement);

(c) the Administrative Agent and the Lenders shall have received (i) a thirteen
(13) week cash flow forecast (each, a “Cash Flow Forecast”) for the Borrower and
its Subsidiaries for the 13-week period commencing on April 6, 2020 (the
“Forecast Date”), which Cash Flow Forecast shall be reasonably satisfactory to
the Required Lenders and (ii) a form of variance report for purposes of Section
4(a), which report shall be reasonably satisfactory to the Required Lenders; and

(d)the Borrower shall have paid the Administrative Agent for the benefit of the
Lenders an amount equal to $1,584,304.31, which amount is equal to the Cash
Interest Portion (as defined in the Amendment) due and payable on the Amendment
No. 1 Effective Date.

3. Representations and Warranties of the Borrower.  Each of the Borrower and
each of the Guarantors party hereto hereby represents and warrants as follows as
of the closing date of this Amendment:

(a)This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and this Amendment and the Credit Agreement, as
modified hereby, constitute legal, valid and binding obligations of the Borrower
and the Guarantors and are enforceable against the Borrower and the Guarantors
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b)As of the date hereof, the representations and warranties of the Borrower and
the Guarantors set forth in the Credit Agreement, as modified hereby, are true
and correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided, that any such representation and warranty that is
qualified by “materiality”, “material adverse effect” or similar language shall
be true and correct in all respects (after giving effect to such qualification
therein) on and as of the date hereof with the same effect as though made on and
as of such date or such earlier date, as applicable.

4.Covenants. The Borrower hereby covenants and agrees that during the period
commencing on the Amendment No. 1 Effective Date and ending on the first date
occurring after January 1, 2021 for which (i) Consolidated EBITDA for a Test
Period ending on the last day of a fiscal quarter ending on or after March 31,
2021 is greater than $200,000,000 and (ii) the Borrower shall have delivered a
Compliance Certificate for such fiscal quarter pursuant to Section

 

2

--------------------------------------------------------------------------------

 

6.02(a) of the Credit Agreement demonstrating compliance with Section 7.10 of
the Credit Agreement as at the end of such fiscal quarter (such period, the
“Specified Period”), the Borrower shall and (except in the case of the covenants
set forth in Sections 4(a) and 4(b)) shall cause each of the Subsidiaries to:

(a)Reporting.

(i)Provide the Lenders by 5.00 p.m. New York time on the third Business Day of
the second week after the Forecast Date (i.e. commencing on Wednesday April 22,
2020), and on the third Business Day of each week occurring in each week
thereafter, (x) an updated Cash Flow Forecast, substantially in the form
delivered to the Lenders pursuant to Section 2(c), together with (y) a report,
in form reasonably satisfactory to the Lenders (it being agreed that the form
delivered to the Lenders pursuant to Section 2(c)(ii) prior to the Amendment No.
1 Effective Date is reasonably satisfactory), setting forth for the second
immediately preceding week (ending on the second Sunday immediately preceding
the applicable third Business Day reporting deadline; i.e. with respect to the
reporting deadline occurring on Wednesday April 22, 2020, the week ending Sunday
April 12, 2020) and for the cumulative period from the Forecast Date through the
second Sunday immediately preceding the applicable third Business Day reporting
deadline (i.e. with respect to the reporting deadline occurring on Wednesday
April 22, 2020, the week ending Sunday April 12, 2020), the actual and
forecasted results for such week and cumulative post-Forecast Date time period
by line item in the Cash Flow Forecast, together with a written explanation of
all material variances (clauses (x) and (y) collectively, the “Variance
Report”).

 

(ii)  Prior to 5:00 p.m. New York time on the third Business Day occurring of
each week occurring after the Amendment No. 1 Effective Date (i.e. commencing on
Wednesday April 15, 2020), deliver to the Lenders a liquidity report (each, a
“Liquidity Report”) setting forth the aggregate amount of Liquidity (as defined
below) of the Loan Parties as of the end of the immediately preceding week
(ending on the Sunday immediately preceding the applicable third Business Day
reporting deadline; i.e. with respect to the reporting deadline occurring on
Wednesday April 15, 2020, the week ending Sunday April 12, 2020) and a
comparison of the amount set forth on the prior delivered Liquidity Report.

 

(b)Lender Calls.   Commencing with the week immediately following the week in
which the Amendment No. 1 Effective Date occurs, provide for a weekly update
call with the Lenders and senior management of the Borrower with appropriate
expertise to discuss the then current Cash Flow Forecast, the Variance Report,
efforts to obtain government financing, union matters and any other matters
(including business, operational and due diligence matters) reasonably requested
by the Lenders. Notwithstanding anything to the contrary, neither the Borrower
nor any Subsidiary will be required to disclose or discuss any matter (i) that
constitutes trade secrets or proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their representatives
or contractors) is prohibited by law or any binding agreement, or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

 

3

--------------------------------------------------------------------------------

 

(c)Minimum Liquidity. Not permit Liquidity to be less than $55,000,000 on
Tuesday and Friday of each week during the Specified Period (or if any such day
is not a Business Day, then the next succeeding Business Day).  As used herein,
“Liquidity” means, as of any date of determination, the sum of (A) unrestricted
cash and Cash Equivalents of the Loan Parties as of such date and (B) the
aggregate amount of “Availability” under the ABL Credit Agreement (as such term
is defined in the ABL Credit Agreement as in effect as of the date hereof and
without giving effect to proviso in such definition) so long the conditions for
utilizing have been satisfied other than with respect to the delivery of a
borrowing request or similar funding notice, which the Borrower is permitted to
deliver.

 

5.Reference to and Effect on the Credit Agreement; Interest.

(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document.

(b)Except as specifically set forth above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c)Other than as set forth above, the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

(d)Set forth in Schedule A hereto are the “Scheduled Properties” referred to in
the Credit Agreement, as amended hereby and set forth in Schedule B is the list
of Pension Real Property referred to in the last paragraph of Section 7.05 of
the Credit Agreement.

(e)The Borrower acknowledges and agrees that the amount of accrued and unpaid
interest of the Term Loans as of the First Amendment Effective Date to be
capitalized and added to the principal of the Term Loans on the First Amendment
Effective Date pursuant to Section 2.06(d) of the Credit Agreement (as amended
hereby) is $20,595,956.06.

(f)The Lenders party hereto hereby waive the notice requirements of Section
6.03(a) of the Credit Agreement with respect to any Default arising under
Section 8.01(a)(ii) of the Credit Agreement due to the Loan Parties’ failure to
pay the interest payable on March 31, 2020.

6.Acknowledgements.  By executing this Amendment, each of the Loan Parties
(a) consents to this Amendment and the performance by the Borrower and each of
the other Loan Parties of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, the obligations of
each of the Loan Parties under each of the Collateral Documents and each of the
other Loan Documents to which such Loan Party is a party, are not impaired or
affected and each such Collateral Document and each such other Loan Document
continues in full force and effect, (c) affirms and ratifies, its Obligations
under the Credit Agreement  as expanded or amended hereby are entitled to the
benefits of the pledges set

 

4

--------------------------------------------------------------------------------

 

forth in each Collateral Document to the extent it is a party thereto, (d)
confirms that its Obligations under the Credit Agreement as expanded or amended
hereby constitute “Secured Obligations” (as defined in the Collateral Documents)
and (e) confirms that the Secured Obligations shall remain in full force and
effect, and such Secured Obligations shall continue to be entitled to the
benefits of the grant set forth in the Collateral Documents. Each Guarantor (a)
confirms its Guaranteed Obligations under the Credit Agreement, (b) confirms
that the Guaranteed Obligations under the Credit Agreement as expanded or
amended hereby are entitled to the benefits of the guarantee set forth in
Article 11 of the Credit Agreement and (c) confirms that the Obligations under
the Credit Agreement as expanded or amended hereby constitute “Guaranteed
Obligations”.  Each Loan Party, by its execution of this Amendment, hereby
confirms that the Guaranteed Obligations shall remain in full force and
effect.  

7.No Novation or Mutual Departure.  The Borrower expressly acknowledges and
agrees that there has not been, and this Amendment does not constitute or
establish, a novation with respect to the Credit Agreement or any other Loan
Document, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 hereof.

8.Release.  Each Loan Party, on behalf of itself, its Subsidiaries and
controlled Affiliates, and each of their successors, representatives, assignees
and, whether or not claimed by right of, through or under any Loan Party, past,
present and future employees, agents, representatives, officers, directors,
members, managers, principals, affiliates, shareholders, trustees, consultants,
experts, advisors, attorneys and other professionals (each, a “Releasing Party”
and collectively, the “Releasing Parties”), does hereby fully, finally, and
forever remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Agents and the Lenders, and the Agents’
and each Lender’s respective successors, representatives, assignees and past,
present and future employees, agents, representatives, officers, directors,
members, managers, principals, affiliates, shareholders, trustees, consultants,
experts, advisors, attorneys and other professionals and all other persons and
entities to whom any of the foregoing would be liable if such persons or
entities were found to be liable to any Releasing Party, or any of them
(collectively hereinafter the “Released Parties”), from any and all manner of
action and actions, cause and causes of action, claims, defenses, rights of
setoff, charges, demands, counterclaims, suits, debts, obligations, liabilities,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, damages, judgments, expenses, executions, liens,
claims of liens, claims of costs, penalties, attorneys’ fees, or any other
compensation, recovery or relief on account of any liability, obligation, demand
or cause of action of whatever nature, whether in law, equity or otherwise
(including without limitation those arising under the Bankruptcy Code and
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Released Parties, whether held in a
personal or representative capacity, and which are based on any act,
circumstance, fact, event or omission or other matter, cause or thing occurring
at or from any time prior to and including the date hereof in any way, directly
or indirectly arising out of, connected with, in respect of or relating to this
Credit Agreement or any other Loan Document and

 

5

--------------------------------------------------------------------------------

 

the transactions contemplated thereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing (each, a “Claim” and collectively, the “Claims”).  

9. Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

10.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

11. Counterparts.  This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

YRC WORLDWIDE INC.

 

By:      /s/ Mark D. Boehmer                                  

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

Express Lane Service, Inc.

 

By:      /s/ Mark D. Boehmer                                 

Name:  Mark D. Boehmer
Title:    Vice President and Treasurer

 

New Penn Motor Express llc

(f/k/a New Penn Motor Express Inc.)

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

Roadway Express International, Inc.

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

Roadway LLC

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

Roadway Next Day Corporation

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

HNRY Logistics, Inc.

 

By:      /s/ Jason W. Bergman                                

Name:  Jason W. Bergman
Title:    President




 

--------------------------------------------------------------------------------

 

 

USF Bestway Inc.

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

USF Dugan Inc.

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

USF Glen Moore Inc.

 

By     /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

usf holland llc

(f/k/a USF Holland Inc.)

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

USF RedStar LLC

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

USF Reddaway Inc.

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

 




 

--------------------------------------------------------------------------------

 

 

YRC Association Solutions, Inc.

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

YRC Inc.

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

YRC International Investments, Inc.

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

YRC Logistics Services, Inc.

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer
Title:    Vice President and Treasurer

 

YRC Mortgages, LLC

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

YRC ENTERPRISE SERVICES, Inc.

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

YRC Regional Transportation, Inc.

 

By:      /s/ Mark D. Boehmer                                

Name: Mark D. Boehmer

Title:    Vice President and Treasurer

 

 

 



 

--------------------------------------------------------------------------------

 

1105481 ONTARIO INC.

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

 

By:      /s/ Richard J. Bronk                                

Name:  Richard J. Bronk

Title:    President

 

YRC LOGISTICS INC.

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

By:     /s/ James Faught                                        

Name:  James Faught

Title:   Vice President

 

USF HOLLAND INTERNATIONAL SALES CORPORATION

 

By:      /s/ James Faught                                

Name:  James Faught

Title:    Vice President

 

 

By:      /s/ Thomas J. O’Connor                                

Name:  Thomas J. O’Connor

Title:    President

 

YRC FREIGHT CANADA COMPANY

 

By:      /s/ Mark D. Boehmer                                

Name:  Mark D. Boehmer

Title:    Vice President and Treasurer

 

 

By:      /s/ Richard J. Bronk                                

Name:  Richard J. Bronk

Title:    Vice President

 

 



 

--------------------------------------------------------------------------------

 

REIMER HOLDING B.V.

 

By:     /s/ M.F. A van Schijndel                    

Name:  M.F. A van Schijndel
Title:    Managing Director A

 

 

By:     /s/ Terry Gerrond                                

Name:  Terry Gerrond
Title:    Managing Director B

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

APOLLO CREDIT STRATEGIES MASTER FUND, LTD., as a Lender

 

By:  Apollo ST Fund Management LLC, its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

APOLLO ATLAS MASTER FUND, LLC, as a Lender

 

By:  Apollo Atlas Management, LLC, its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

AP KENT CREDIT MASTER FUND, L.P., as a Lender

 

By:  AP Kent Management, LLC, the investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

MPI (LONDON) LIMITED, as a Lender

 

By: Apollo TRF MP Management, LLC, its investment manager

 

By:  Apollo Capital Management, L.P. its sole member

 

By:  Apollo Capital Management GP, LLC, its general partner

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 




 

--------------------------------------------------------------------------------

 

APOLLO MOULTRIE CREDIT FUND, L.P., as a Lender

 

By:  Apollo Moultrie Credit Fund Management, LLC its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P., as a Lender

 

By:  Apollo Tactical Value SPN Management, LLC, its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

APOLLO ACCORD MASTER FUND III, L.P., as a Lender

 

By:  Apollo Accord Management III, LLC, its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

CADBURY MONDELEZ PENSION TRUST LIMITED, as a Lender

 

By:  Apollo TRF CM Management, LLC, its investment manager

 

By:  Apollo Capital Management, L.P., its member

 

By:  Apollo Capital Management GP, LLC, its general partner

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 




 

--------------------------------------------------------------------------------

 

APOLLO CREDIT FUNDS ICAV, as a Lender

 

an Umbrella Irish Collective Asset Management Vehicle with Segregated Liability
between its Sub-Funds, acting in respect of its Sub-Fund Apollo Helius Loan Fund

 

By:  ACF Europe Management, LLC, its portfolio manager

 

By:  Apollo Capital Management, L.P., its sole member

 

By:  Apollo Capital Management GP, LLC, its general partner

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

AMISSIMA DIVERSIFIED INCOME ICAV, as a Lender

 

an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability
between its Sub-Funds, acting in respect of its Sub-Fund, Amissima Loan
Origination Fund

 

By:  Apollo Management International LLP, solely in its capacity as Portfolio
Manager and not in its individual corporate capacity

 

By:  AMI (Holdings), LLC, its member

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 




 

--------------------------------------------------------------------------------

 

ATHORA LUX INVEST, as a Lender

 

a reserved alternative investment fund in the form of a Luxembourg special
limited partnership (société en commandite spéciale), acting in respect of its
compartment, Athora Lux Invest - Loan Origination, acting through its managing
general partner

Athora Lux Invest Management and represented by its delegate portfolio manager,

Apollo Management International LLP

 

By:  Apollo Management International LLP, its portfolio manager

 

By:  AMI (Holdings), LLC, its member

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

 




 

--------------------------------------------------------------------------------

 

ACE GLOBAL MULTI-CREDIT LLC, as a Lender

 

By:  ACE Credit Fund, LP, its sole member

 

By:  ACE Credit Advisors, LP, its general partner

 

By:  ACE Credit Advisors GP, LLC, its general partner

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

APOLLO CREDIT MASTER FUND LTD., as a Lender

 

By:  Apollo ST Fund Management LLC, as its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

APOLLO LINCOLN FIXED INCOME FUND, L.P., as a Lender

 

By:  Apollo Lincoln Fixed Income Management, LLC, its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 




 

--------------------------------------------------------------------------------

 

APOLLO PPF OPPORTUNISTIC CREDIT PARTNERS (LUX), SCSP, as a Lender

 

By:  Apollo PPF Credit Management, LLC, its investment manager

 

By:      /s/ Joseph D. Glatt                                

Name:  Joseph D. Glatt

Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

ASPEN AMERICAN INSURANCE COMPANY, as a Lender

 

By:  Apollo Asset Management Europe PC LLP, its investment manager

 

By:      /s/ Seda Yalcinkaya                                

Name:  Seda Yalcinkaya

Title:    Authorized Signatory

 




 

--------------------------------------------------------------------------------

 

BEAL BANK USA, as a Lender

 

By:      /s/ Jacob C. Cherner                                

Name:  Jacob C. Cherner

Title:    Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

BTC HOLDINGS FUND I, LLC, as a Lender

 

By:  Blue Torch Credit Opportunities Fund I LP, its sole member

 

By:  Blue Torch Credit Opportunities GP LLC, its general partner

 

By:      /s/ Kevin Genda                                

Name:  Kevin Genda

Title:    Authorized Signor

 

BTC HOLDINGS SC FUND LLC, as a Lender

 

By:  Blue Torch Credit Opportunities SC Master Fund LP, its sole member

 

By:  Blue Torch Credit Opportunities SC GP LLC, its General Partner

 

By:      /s/ Kevin Genda                                

Name:  Kevin Genda

Title:    Authorized Signor

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Acknowledged by:

 

CORTLAND PRODUCTS CORP., as Administrative Agent

 

 

By:     /s/ Jon Kirschmeier                                  

Name:  Jon Kirschmeier

Title:    Associate Counsel

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Amended Credit Agreement

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41112.00012

--------------------------------------------------------------------------------

 

EXHIBIT A TO AMENDMENT NO. 1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 11, 2019

among


YRC WORLDWIDE INC.,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME
THE LENDERS PARTY HERETO

and

CORTLAND PRODUCTS CORP.,

as Administrative Agent and Collateral Agent


______________________________________________________



 

 

 

4830-5366-9817v1

2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE 1
Definitions

Section 1.01. Defined Terms

1

 

Section 1.02. Other Interpretive Provisions

5253

 

Section 1.03. Certifications

54

 

Section 1.04. Accounting Terms

54

 

Section 1.05. Rounding

54

 

Section 1.06. References to Agreements, Laws, Etc

54

 

Section 1.07. Times of Day

5455

 

Section 1.08. Timing of Payment or Performance

5455

 

Section 1.09. Cumulative Credit Transactions

5455

 

Section 1.10. Pro Forma Calculations

5455

 

Section 1.11. Certain Accounting Matters

56

 

Section 1.12. Classification of Loans and Borrowings

5657

 

Section 1.13. Currency Equivalents Generally

5657

 

Section 1.14. Effect of Amendment and Restatement

57

 

ARTICLE 2
The Credits

Section 2.01. Tranche B-2 Term Loan Commitments

5758

 

Section 2.02. Loans

5758

 

Section 2.03. Borrowing Procedure

5859

 

Section 2.04. Evidence of Debt; Repayment of Loans

59

 

Section 2.05. Fees

60

 

Section 2.06. Interest on Loans

60

 

Section 2.07. Default Interest

6061

 

Section 2.08. Alternate Rate of Interest

6162

 

Section 2.09. Termination and Reduction of Commitments

6162

 

Section 2.10. Conversion and Continuation of Borrowings

6163

 

Section 2.11. Repayment of Term Borrowings

6364

 

Section 2.12. Voluntary Prepayment

6364

 

Section 2.13. Mandatory Prepayments

6566

 

Section 2.14. Pro Rata Treatment

6869

 

Section 2.15. Sharing of Setoffs

6869

 

Section 2.16. Payments

6970

 

Section 2.17. [Reserved]

6970

 

Section 2.18. Refinancing Amendments

6970

 

Section 2.19. Extensions of Term Loans

7072

 

ARTICLE 3
Taxes, Increased Costs Protection and Illegality

Section 3.01. Taxes

7374

 

Section 3.02. Illegality

7677

 

4830-5366-9817v1

i

--------------------------------------------------------------------------------

 

Section 3.03. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans

7778

 

Section 3.04. Funding Losses

7879

 

Section 3.05. Matters Applicable to all Requests for Compensation

7980

 

Section 3.06. Replacement of Lenders under Certain Circumstances

8081

 

Section 3.07. Survival

8182

 

ARTICLE 4
Conditions Precedent to Credit Extensions

Section 4.01. All Credit Extensions

8182

 

Section 4.02. First Credit Extension

8283

 

ARTICLE 5
Representations and Warranties

Section 5.01. Existence, Qualification and Power; Compliance with Laws

8586

 

Section 5.02. Authorization; No Contravention

8586

 

Section 5.03. Governmental Authorization; Other Consents

8586

 

Section 5.04. Binding Effect

8687

 

Section 5.05. Financial Statements; No Material Adverse Effect

8687

 

Section 5.06. Compliance With Laws

8688

 

Section 5.07. Ownership of Property; Liens

8788

 

Section 5.08. Environmental Matters

8788

 

Section 5.09. Taxes

8889

 

Section 5.10. ERISA Compliance

8889

 

Section 5.11. Subsidiaries

8889

 

Section 5.12. Margin Regulations; Investment Company Act

8990

 

Section 5.13. Disclosure

8990

 

Section 5.14. Labor Matters

8990

 

Section 5.15. Insurance

9091

 

Section 5.16. Solvency

9091

 

Section 5.17. No Other Borrowed Money Indebtedness

9091

 

Section 5.18. Collateral Documents

9092

 

Section 5.19. Compliance with Anti-Terrorism and Corruption Laws

9293

 

ARTICLE 6

Affirmative Covenants

Section 6.01. Financial Statements, Reports, Etc

9394

 

Section 6.02. Certificates; Other Information

9596

 

Section 6.03. Notices

9698

 

Section 6.04. Payment of Taxes

9798

 

Section 6.05. Preservation of Existence, Etc

9798

 

Section 6.06. Maintenance of Properties

9798

 

Section 6.07. Maintenance of Insurance

9799

 

Section 6.08. Compliance with Laws

99100

 

Section 6.09. Books and Records

99100

 

Section 6.10. Inspection Rights

99100

 

4830-5366-9817v1

ii

--------------------------------------------------------------------------------

 

Section 6.11. Additional Collateral; Additional Guarantors

99100

 

Section 6.12. Compliance with Environmental Laws

101102

 

Section 6.13. Further Assurances and Post-Closing Conditions

101102

 

Section 6.14. [Reserved]

102103

 

Section 6.15. Maintenance of Ratings

102103

 

Section 6.16. Use of Proceeds

102103

 

Section 6.17. 2020 Financial Plan

103

 

ARTICLE 7
Negative Covenants

Section 7.01. Liens

102103

 

Section 7.02. Investments

106108

 

Section 7.03. Indebtedness

110111

 

Section 7.04. Fundamental Changes

113114

 

Section 7.05. Dispositions

115116

 

Section 7.06. Restricted Payments

117118

 

Section 7.07. Change in Nature of Business; Organization Documents

118120

 

Section 7.08. Transactions with Affiliates

119120

 

Section 7.09. Burdensome Agreements

119121

 

Section 7.10. Financial Covenant

120122

 

Section 7.11. [Reserved]

120122

 

Section 7.12. Fiscal Year

120122

 

Section 7.13. Prepayments, Etc. of Indebtedness

121122

 

ARTICLE 8
Events of Default and Remedies

Section 8.01. Events of Default

122123

 

Section 8.02. Remedies Upon Event of Default

125126

 

Section 8.03. Exclusion of Immaterial Subsidiaries

125127

 

Section 8.04. Application of Funds

126127

 

ARTICLE 9
The Administrative Agent and the Collateral Agent

ARTICLE 10
Miscellaneous

Section 10.01. Notices; Electronic Communications

130132

 

Section 10.02. Survival of Agreement

133135

 

Section 10.03. Binding Effect

134135

 

Section 10.04. Successors and Assigns

134135

 

Section 10.05. Expenses; Indemnity

139141

 

Section 10.06. Right of Setoff

142143

 

Section 10.07. Applicable Law

142144

 

Section 10.08. Waivers; Amendment

142144

 

Section 10.09. Interest Rate Limitation

145146

 

Section 10.10. Entire Agreement

145146

 

Section 10.11. WAIVER OF JURY TRIAL

145147

 

4830-5366-9817v1

iii

--------------------------------------------------------------------------------

 

Section 10.12. Severability

145147

 

Section 10.13. Counterparts

146147

 

Section 10.14. Headings

146147

 

Section 10.15. Jurisdiction; Consent to Service of Process

146147

 

Section 10.16. Confidentiality

146148

 

Section 10.17. Lender Action

147149

 

Section 10.18. USA PATRIOT Act Notice

147149

 

Section 10.19. Collateral And Guaranty Matters

147149

 

Section 10.20. [Reserved]

148150

 

Section 10.21. Payments Set Aside

148150

 

Section 10.22. No Advisory or Fiduciary Responsibility

149150

 

Section 10.23. Intercreditor Agreements

149151

 

Section 10.24. Alternative Interest Rates

150152

 

ARTICLE 11
Guarantee

Section 11.01. The Guarantee

151153

 

Section 11.02. Obligations Unconditional

152153

 

Section 11.03. Certain Waivers

152154

 

Section 11.04. Reinstatement

153155

 

Section 11.05. Subrogation; Subordination

153155

 

Section 11.06. Remedies

153155

 

Section 11.07. Instrument for the Payment of Money

154155

 

Section 11.08. Continuing Guarantee

154155

 

Section 11.09. General Limitation on Guarantee Obligations

154156

 

Section 11.10. Release of Guarantors

154156

 

Section 11.11. Right of Contribution

155156

 

Section 11.12. Additional Guarantor Waivers and Agreements

155157

 

 

 




4830-5366-9817v1

iv

--------------------------------------------------------------------------------

 

SCHEDULES

1.01(a) Excluded Real Property

1.01(b) Guarantors

1.01(c)Mortgaged Properties

1.01(d)Pension Fund Entities

2.01Lenders and Commitments

4.02(b)Local Counsel Opinions

5.10(b)Multiemployer Plans

5.11Subsidiaries and Other Equity Interests

5.14Labor Matters

6.13(a) Post Closing Schedule

7.01(b)Existing Liens

7.02(e)Existing Investments

7.03(b)Existing Indebtedness

7.08Transactions with Affiliates

7.09Certain Contractual Obligations

EXHIBITS

Exhibit AForm of Administrative Questionnaire

Exhibit BForm of Assignment and Acceptance

Exhibit CForm of Request for Credit Extension

Exhibit D[Reserved]

Exhibit EForm of Intercompany Note

Exhibit FForm of Compliance Certificate

Exhibit G-1

Form of United States Tax Compliance Certificate
(For Non-U.S. Lenders that are not Partnerships)

Exhibit G-2

Form of United States Tax Compliance Certificate
(For Non-U.S. Lenders that are Partnerships)

Exhibit G-3

Form of United States Tax Compliance Certificate
(For Non-U.S. Participants that are not Partnerships)

Exhibit G-4

Form of United States Tax Compliance Certificate
(For Non-U.S. Participants that are Partnerships)

Exhibit HForm of Solvency Certificate

Exhibit I[Reserved]

Exhibit JForm of Term Note

Exhibit KAuction Procedures

 

4830-5366-9817v1

v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 11, 2019 (as
amended by Amendment No. 1, this “Agreement”), among YRC WORLDWIDE INC., a
Delaware corporation (the “Borrower”), the Guarantors party hereto from time to
time, the Lenders (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in Article
1), and CORTLAND PRODUCTS CORP., as administrative agent (in such capacity,
including any permitted successor or assign thereto, the “Administrative Agent”)
and as collateral agent (in such capacity, including any permitted successor or
assign thereto, the “Collateral Agent”) for the Lenders.

WHEREAS, the Borrower, the financial institutions party thereto and Credit
Suisse AG, Cayman Islands Branch, as predecessor Administrative Agent and
predecessor Collateral Agent, are parties to a Credit Agreement dated as of
February 13, 2014 (as amendment, supplemented and modified and in effect on the
Restatement Effective Date, the “Existing Credit Agreement”).

WHEREAS, (i) the Borrower has requested that the Tranche B-2 Term Lenders (as
defined below) make, and the Tranche B-2 Term Lenders have agreed to make
subject to the conditions set forth herein, the Tranche B-2 Term Loans the
proceeds of which shall be used to refinance the Term Loans outstanding under
the Existing Credit Agreement in full (the “Refinancing Transaction”), for
working capital and other corporate purposes and (ii) in connection with the
Refinancing Transaction, the Borrower and the other Loan Parties and the Tranche
B-2 Term Lenders, have agreed to amend and restate the Existing Credit Agreement
in its entirety pursuant to this Agreement (the “Restatement”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows:

 

ARTICLE 1
Definitions

Defined Terms

.  As used in this Agreement, the following terms shall have the meanings
specified below:

“ABL Agent” shall mean, as the context may require, Citizens Business Capital (a
division of Citizens Asset Finance, Inc., a subsidiary of Citizens, N.A.), in
its capacity as administrative agent under the ABL Facility Documentation,
Citizens Business Capital (a division of Citizens Asset Finance, Inc., a
subsidiary of Citizens, N.A.), in its capacity as collateral agent under the ABL
Facility Documentation, such agents collectively or any permitted successor or
assignee administrative agent or collateral agent under the ABL Facility
Documentation.

“ABL Credit Agreement” shall mean that certain asset-based revolving credit
agreement dated as of the Original Closing Date, among the Borrower, YRC Inc., a
Delaware corporation, USF Reddaway Inc., an Oregon corporation, USF Holland LLC,
a Delaware limited liability company (as successor to USF Holland, Inc., a
Michigan corporation) and New Penn Motor Express, LLC, a Delaware limited
liability company (as successor to New Penn Motor Express, Inc., a Pennsylvania
corporation), the other subsidiaries of the Borrower party thereto, the lenders

4830-5366-9817v1

5

--------------------------------------------------------------------------------

 

party thereto and the ABL Agent, as amended by that certain Amendment No. 1,
dated September 23, 2015, Amendment No. 2, dated June 28, 2016, Amendment No. 3
and Limited Consent, dated January 30, 2018, Amendment No. 4, dated February 12,
2019 and Amendment No. 5, dated September 11, 2019, and as the same may be
further amended, restated, modified, supplemented, extended, renewed,
restructured, refunded, replaced or refinanced from time to time in one or more
agreements (in each case with the same or new lenders, institutional investors
or agents and resulting in a financing that constitutes (or that would
constitute if incurred as a new financing) a Permitted Refinancing of the ABL
Facility Indebtedness), including any agreement extending the maturity thereof
or otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof), in each case as and to the extent permitted by this Agreement and, if
applicable, the ABL Intercreditor Agreement.; provided that any such amendment,
restatement, modification supplement, extension, renewal, restructuring,
refunding, replacement or refinancing shall be permitted hereunder only if not
less than a majority of its aggregate commitments are provided by lenders who
are third party commercial banks or other financial institutions that
customarily provide asset based lending credit facilities and other financial
institutions consented to by the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

“ABL Facility” shall mean the asset-based revolving credit facility made
available to the Borrower and certain of its Subsidiaries pursuant to the ABL
Credit Agreement.

“ABL Facility Documentation” shall mean the ABL Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith and including all “Loan Documents”
(as defined in the ABL Credit Agreement) or similar term.

“ABL Facility Indebtedness” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary outstanding under the ABL Facility Documentation,
including Bank Product Debt (as defined in the ABL Credit Agreement).

“ABL Intercreditor Agreement” shall mean the intercreditor agreement dated as of
the Original Closing Date among the Administrative Agent and/or Collateral
Agent, the ABL Agent and the Loan Parties, as amended by that Amendment No. 1
and Limited Waiver dated as of the Restatement Effective Date (the “ABL
Intercreditor Amendment”), and as the same may be further amended, restated,
modified, supplemented, extended, renewed, restructured, waived or replaced from
time to time.

“ABL Intercreditor Amendment” shall have the meaning assigned to such term in
the definition of “ABL Intercreditor Agreement”.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.

4830-5366-9817v1

6

--------------------------------------------------------------------------------

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” shall mean, with respect to any Refinancing Amendment or in
respect of any bank, financial institution or investor not theretofor a Lender
that agrees to provide an Other Term Loan pursuant thereto, provided that the
Administrative Agent shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such bank, financial institution or investor as would
be required under Section 10.04(b) for an assignment of Loans to such bank,
financial institution or investor.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (a)
1.00% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement, together with its successors and any
replacement designated pursuant to Article 9 of this Agreement.

“Administrative Agent Fee Letter” means that certain fee letter dated as of the
date hereof, by and between Borrower and Administrative Agent, as amended,
amended and restated, supplemented, waived, replaced or otherwise modified from
time to time.

“Administrative Agent’s Office” means the Administrative Agent’s office or
account as it may from time to time designate, in writing, to the Borrower and
each Lender.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent and approved by the Borrower (such approval not to be
unreasonably withheld, conditioned or delayed).

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  “Control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Agent Indemnitees” shall have the meaning assigned to such term in Section
10.05(b).

“Agents” shall have the meaning assigned to such term in Article 9.

“Agreement” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if

4830-5366-9817v1

7

--------------------------------------------------------------------------------

 

such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that (i) for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate published on the applicable Bloomberg LIBOR
screen page determined on such day at approximately 11 a.m. (London time) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration as an
authorized vendor for the purpose of displaying such rates) and (ii) in no event
shall the Alternate Base Rate be less than 2.00% per annum. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“Alternative Incremental Indebtedness” shall mean all Permitted Additional Debt
incurred pursuant to Section 7.03(p); provided that (i) the aggregate principal
amount at the time of the incurrence thereof (when taken together with any
Alternative Incremental Indebtedness that has been incurred or will be incurred
simultaneously therewith) shall not exceed the Maximum Incremental Facility
Amount, (ii) the maturity date of such Alternative Incremental Indebtedness
shall not be earlier than 91 days after the Latest Maturity Date (measured as of
the date of incurrence of such Permitted Additional Debt), (iii) such Permitted
Additional Debt shall have no amortization, (iv) such Alternative Incremental
Indebtedness shall either rank junior in right of security with the Term Loans
or be unsecured, (v) at the time of incurrence thereof, no Event of Default
shall have occurred of be continuing or would result therefrom (provided that,
to the extent the proceeds of such Alternative Incremental Indebtedness are to
be used by the Borrower or any other Loan Party to finance, in whole or in part,
any Permitted Acquisition, other permitted acquisition or permitted Investment
in third parties that become Collateral (in each case including any such
transaction that is subject to a letter of intent or purchase agreement) whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, then the effectiveness of such incurrence shall instead be
subject solely to the absence of any Event of Default under Section 8.01(a), (f)
or (g) after giving effect to such incurrence), and (vi) the proceeds of such
Permitted Additional Debt shall be in the form of cash and used solely (i)
first, to make the mandatory prepayments required under Section 2.13(a)(iv), and
(ii) second, with the remaining proceeds, to finance Permitted Acquisitions and
Investments in third parties that become Collateral (and not, for the avoidance
of doubt, to pay, redeem, defease, acquire or otherwise satisfy any Indebtedness
or pension obligations, other than Indebtedness of the third party target of
such Permitted Acquisition or Investment in connection with the consummation of
such Permitted Acquisition or Investment).

“Alternative Interest Rate Election Event” shall have the meaning assigned to
such term in Section 10.24.

“Amendment No. 1” means that certain Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of the Amendment No. 1 Effective Date, by and among
the Borrower, the “Guarantors” referred to on the

4830-5366-9817v1

8

--------------------------------------------------------------------------------

 

signature pages thereto, the Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Effective Date” means the date on which the conditions set
forth in Section 2 of the Amendment No. 1 were satisfied, which date was April
7, 2020.

“Anti-Cash Hoarding Sweep” shall have the meaning assigned to such term in
Section 2.13(a)(vi).

“Apollo” means, collectively, Apollo Capital Management, L.P. and one or more
funds and/or accounts managed by its affiliates.

“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 75%
if the Total Leverage Ratio as of the last day of such Excess Cash Flow Period
is greater than 3.25:1.00, (b) 50% if the Total Leverage Ratio as of the last
day of such Excess Cash Flow Period is less than or equal to 3.25:1.00 and
greater than 3.00:1.00, (c) 25% if the Total Leverage Ratio as of the last day
of such Excess Cash Flow Period is less than or equal to 3.00:1.00 but is
greater than 2.50:1.00, and (d) 0% if the Total Leverage Ratio as of the last
day of such Excess Cash Flow Period is less than or equal to 2.50:1.00.

“Applicable Margin” shall mean, with respect to any Loan, a percentage per annum
equal to, (a) until delivery of financial statements and Compliance Certificate
for the fiscal quarter ending September 30, 2019 pursuant to Sections 6.01(b)
and 6.02(a), (i) 7.50% per annum for Eurodollar Term Loans and (ii) 6.50% per
annum for ABR Term Loans; and (b) thereafter, the percentages per annum set
forth in the table below, based upon Consolidated EBITDA for the most recent
Test Period as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 6.02(a).

Pricing
Level

Consolidated EBITDA

ABR
Term Loans

Eurodollar Term Loans

I

≤ $400,000,000

6.50%

7.50%

II

> $400,000,000

5.50%

6.50%

 

Any increase or decrease in the Applicable Margin resulting from a change in
Consolidated EBITDA shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a).

In addition, at any time an Event of Default exists as a result of the Borrower
failing to deliver the applicable Compliance Certificate, at the option of the
Lenders having more than 50% of the sum of the outstanding Term Loans,
Consolidated EBITDA shall be deemed to be in Pricing Level I solely for the
purposes of determining the Applicable Margin (but only for so long as such
failure continues, after which such ratio and the Pricing Level shall be
determined based on Consolidated EBITDA as set forth in the most
recently-delivered Compliance Certificate).

In the event that any financial statement or compliance certificate delivered
pursuant to Sections 6.01 or 6.02 is inaccurate (and this Agreement remains in
effect when such inaccuracy is

4830-5366-9817v1

9

--------------------------------------------------------------------------------

 

discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrower shall promptly upon obtaining knowledge of such inaccuracy deliver
to the Administrative Agent a corrected financial statement and a corrected
compliance certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined based on the corrected financial statement and corrected
compliance certificate for such Applicable Period and (iii) the Borrower shall
promptly pay to the Administrative Agent (for the account of the Lenders during
the Applicable Period or their successors and assigns) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.07 hereof.  No
Default or Event of Default shall arise or exist as a result of the initial
non-payment of such amounts so long as the Borrower complies with this
paragraph.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent and the Borrower (such approval of the Borrower shall not
be unreasonably withheld, conditioned or delayed).

“Attorney Costs” shall mean and shall include all reasonable and documented
fees, expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Section 10.04(k) set forth in Exhibit
K hereto.

“Audited Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower and its consolidated subsidiaries for the fiscal years
ending December 31, 2018 and December 31, 2017 and the related consolidated
statements of operations, changes in shareholders’ equity and cash flows of the
Borrower and its consolidated subsidiaries.

“Available Cash” means, at any time, the aggregate amount of all cash and Cash
Equivalents on the balance sheet of the Borrower and its Subsidiaries in excess
of the Available Cash Threshold, subject to the satisfaction of the condition to
prepayment of the Term Loans contained in Section 10.2.13(a)(vii) of the ABL
Credit Agreement (as in effect on the effective date of the Amendment).

“Available Cash Threshold” means $200,000,000.

“Blocked Person” shall mean any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

4830-5366-9817v1

10

--------------------------------------------------------------------------------

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
10.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Canadian Subsidiary” shall mean any Subsidiary that is organized under the Laws
of Canada or any state or province thereof.

“Capital Expenditures” shall mean, for any period, the aggregate of (a) all
amounts that would be reflected as additions to property, plant or equipment on
a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and its Restricted Subsidiaries
during such period.

“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that, subject
to Section 1.11, for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP.  

“Cash Collateral Account” shall mean a blocked account at a commercial bank
reasonably satisfactory to the Required Lenders and the Administrative Agent, in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.

“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a)

Dollars and, to the extent consistent with past practice, Canadian Dollars;

(b)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of issuance thereof;

(c)

investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, rated at least A-2 or
P-2 by S&P or Moody’s;

4830-5366-9817v1

11

--------------------------------------------------------------------------------

 

(d)

investments in demand deposits, certificates of deposit, banker’s acceptances
and time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent, the ABL Agent or any domestic office of
any commercial bank organized under the laws of the United States of America or
any State thereof that has a combined capital and surplus and undivided profits
of not less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;

(e)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (b) above and entered into with a financial
institution satisfying the criteria of clause (d) above;

(f)

investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (e)
above; and

(g)

other short-term investments entered into in accordance with normal investment
policies and practices of any Foreign Subsidiary consistent with past practices
for cash management and constituting investments in governmental obligations and
investment funds analogous to and having a credit risk not greater than
investments of the type described in clauses (a) through (f) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (a) above; provided
that such amounts are converted into currencies listed in clause (a) within ten
Business Days following the receipt of such amounts.

“Cash Interest Portion” shall have the meaning assigned to such term in Section
2.06(d).

“Casualty Event” shall mean any event that gives rise to the receipt by the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property or as compensation for such condemnation event.

“CDA First Lien Obligations” shall have the meaning assigned to such term in the
definition of “Net Proceeds”.

“Change of Control” shall mean:

(a)

the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower;

4830-5366-9817v1

12

--------------------------------------------------------------------------------

 

(b)

occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated or approved
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated or approved; or

(c)

a “change of control” (or similar event) shall occur under (i) the ABL Facility
Documentation or any Permitted Refinancing thereof or (ii) any other
Indebtedness for borrowed money, with an aggregate principal amount (in the case
of this clause (ii)) in excess of the Threshold Amount.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B-2 Term Loans,
Other Term Loans or Extended Term Loans, (b) any Commitment, refers to whether
such Commitment is a Term Loan Commitment, Other Term Loan Commitment (and, in
the case of an Other Term Loan Commitment, the Class of Term Loans to which such
commitment relates), or a commitment in respect of Term Loans to be made
pursuant to an Extension Offer and (c) any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.  Other Term Loan Commitments, Other Term Loans and Extended Term
Loans that have different terms and conditions, and each tranche of Extended
Term Loans, shall be construed to be in different Classes.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Collateral
Document and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a)

on the Restatement Effective Date the Administrative Agent and the Collateral
Agent shall have received each Collateral Document to the extent required to be
delivered on the Restatement Effective Date pursuant to Section 4.02(d), subject
to the limitations and exceptions of this Agreement, duly executed by each Loan
Party that is a party thereto;

(b)

in each case subject to the limitations and exceptions set forth in this
Agreement and the Collateral Documents, and to any action required to be taken
by the Collateral Agent or the Administrative Agent to effectuate the same, the
Obligations shall have been secured by:

 

(i)

a perfected second priority security interest (subject to Liens permitted by
Section 7.01) in all personal property of the Borrower and each Guarantor
consisting of all accounts receivable, cash and Cash Equivalents, deposit
accounts (other than Term Loan Priority Accounts (as defined in the ABL
Intercreditor)) and supporting obligations and books and records related to the
foregoing and, in each case, proceeds thereof;

4830-5366-9817v1

13

--------------------------------------------------------------------------------

 

 

(ii)

a perfected first priority pledge (subject to Liens permitted by Section 7.01)
of all Equity Interests directly held by the Borrower or any Guarantor;

 

(iii)

with respect to each Material Real Property, (1) a first priority mortgage, deed
of trust or deed to secure debt (as applicable) (subject to Liens permitted by
Section 7.01) on such Material Real Property pursuant to Mortgages that satisfy
the requirements of clause (c)(i) below and (2) a perfected first priority
security interest (subject to Liens permitted by Section 7.01) in all personal
property relating to such Material Real Property and all fixtures thereon,
provided, that, to the extent the opinion delivered to Collateral Agent confirms
that the filing of the applicable Mortgage itself perfects Collateral Agent’s
first priority security interest in such fixtures, no separate fixture filing
shall be required; and

 

(iv)

within one hundred twenty (120) days following the repayment in full of the CDA
First Lien Obligations (or, if the proviso to this clause (iv) applies, the date
the Requisite CDA Consent is obtained, as applicable), a first priority
mortgage, deed of trust or deed to secure debt (as applicable) on each Pension
Real Property (such mortgage, deed of trust or deed, a “Pension Property
Mortgage”) pursuant to Mortgages that satisfy the requirements of clause (c)(i)
below (subject to Liens permitted by Section 7.01) and a perfected first
priority security interest (subject to Liens permitted by Section 7.01) in all
personal property relating to such Pension Real Property and all fixtures
thereon; provided that to the extent such Pension Property Mortgage is
prohibited under the terms of the Contribution Deferral Agreement (as in effect
as of the date hereof), the Loan Parties shall use commercially reasonable
efforts to obtain the necessary consents under the Contribution Deferral
Agreement  to permit such Pension Property Mortgage (the “Requisite CDA
Consent”) and if after using such commercially reasonable efforts, such consent
is not obtained, the Loan Parties shall not be required to deliver such Pension
Property Mortgage until all obligations under the Contribution Deferral
Agreement to the extent permitted under Section 7.03(u) shall have been paid in
full; and

 

(v)

a perfected first priority security interest (subject to Liens permitted by
Section 7.01) in substantially all other personal property of the Borrower and
each Guarantor, including Term Loan Priority Accounts (as defined in the ABL
Intercreditor), investment property, contracts, patents, copyrights, trademarks
and other general intangibles (subject to a license in favor of the ABL Agent to
use intellectual property, subject to the ABL Intercreditor Agreement),
commercial tort claims, letter of credit rights, intercompany notes and proceeds
of the foregoing;

(c)

subject to the limitations and exceptions set forth in this Agreement and the
Collateral Documents, to the extent a security interest in and mortgage lien on
any Material Real Property (or, solely with respect to clause (b)(iv) above, any
Pension Real Property) is required under Section 4.02, 6.11 or 6.13 (together
with any Material Real Property that is subject to a Mortgage on the Restatement
Effective Date pursuant to clause (b)(iii) above, each, a “Mortgaged Property”),
the Administrative Agent and the Collateral Agent shall have received:

4830-5366-9817v1

14

--------------------------------------------------------------------------------

 

 

(i)

counterparts of a Mortgage with respect to such Real Property duly executed and
delivered by the record owner of such property in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Collateral Agent for the benefit of the Secured Parties, and evidence that all
filing and recording taxes and fees have been paid or otherwise provided for in
a manner reasonably satisfactory to the Collateral Agent and the Required
Lenders (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 120% (or, in the case of Real Property located in
the state of New York, 100%) of the fair market value of the property at the
time the Mortgage is entered into if such limitation results in such mortgage
tax being calculated based upon such fair market value);

 

(ii)

fully paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) with respect to such Material
Real Property issued by the Title Company or another nationally recognized title
insurance company reasonably acceptable to the Collateral Agent in form and in
an amount reasonably acceptable to the Collateral Agent (not to exceed 100% of
the fair market value of such Material Real Property (or interest therein, as
applicable) covered thereby), insuring the Mortgages to be valid, subsisting
Liens on the property described therein, free and clear of all Liens other than
Liens permitted pursuant to Section 7.01 (such policies, “Mortgage Policies”),
each of which shall (A) to the extent reasonably necessary, include such
reinsurance arrangements (with provisions for direct access, if reasonably
necessary) as shall be reasonably acceptable to the Collateral Agent, (B)
contain a “tie-in” or “cluster” endorsement, if available under applicable law
(i.e., policies which insure against losses regardless of location or allocated
value of the insured property up to a stated maximum coverage amount), (C) have
been supplemented by such endorsements (or where such endorsements are not
available, customary opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent and the Required
Lenders) as shall be reasonably requested by the Collateral Agent or the
Required Lenders (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit (if available after the
applicable Loan Party uses commercially reasonable efforts), doing business,
public road access, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot and so-called comprehensive coverage over
covenants and restrictions);

 

(iii)

either (1) an American Land Title Association/National Society for Professional
Surveyors (ALTA/NSPS) form of survey for which all charges have been paid, dated
a date, containing a certification and otherwise being in form and substance
reasonably satisfactory to the Collateral Agent (a “Survey”) or (2) such
documentation (“Other Survey Documentation”) as may be required by the Title
Company to omit the standard survey exception to coverage under the Mortgage
Policy with respect to such Material Real Property and issue affirmative

4830-5366-9817v1

15

--------------------------------------------------------------------------------

 

 

endorsements  reasonably requested by the Collateral Agent, including “same as”
survey and comprehensive endorsements;

 

(iv)

a customary legal opinion, addressed to the Collateral Agent and the Secured
Parties with respect to the Mortgage on such Material Real Property; provided,
however, with respect to any Material Real Property as of the Restatement
Effective Date, Borrower shall only be required to deliver a legal opinion if
such Material Real Property is located in a Required Opinion State; and

 

(v)

in order to comply with the Flood Laws, the following documents: (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”); (B) if any of the material improvement(s) to the improved Material Real
Property is located in a special flood hazard area, a notification thereof to
the Borrower (“Borrower Notice”) and, if applicable, notification to the
Borrower that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community in which the property is
located does not participate in the NFIP; (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., a countersigned Borrower Notice
or return receipt of certified U.S. Mail or overnight delivery); and (D) if the
Borrower Notice is required to be given and flood insurance is available in the
community in which such Material Real Property is located, a copy of one of the
following: the flood insurance policy, the Borrower’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued or such other evidence of flood insurance
reasonably satisfactory to the Required Lenders, Administrative Agent and the
Collateral Agent (any of the foregoing being “Evidence of Flood Insurance”)(the
foregoing, collectively, the “Mortgage Policy Conditions”);

(d)

after the Restatement Effective Date, each Restricted Subsidiary of the Borrower
that is not an Excluded Subsidiary shall become a Guarantor and signatory to
this Agreement pursuant to a joinder agreement in accordance with Section 6.11
or 6.13; provided that, notwithstanding the foregoing provisions, any Subsidiary
of the Borrower that would otherwise constitute an Excluded Subsidiary that
Guarantees any ABL Facility Indebtedness, any Junior Financing, Permitted
Additional Debt, or any Permitted Refinancing of any Indebtedness thereof, or
that is a borrower under the ABL Facility (or any Permitted Refinancing thereof)
shall be a Guarantor hereunder for so long as it Guarantees such Indebtedness
(or is a borrower with respect thereto); and

(e)

after the Restatement Effective Date, YRC Freight Canada Company and Reimer
Holding B.V. shall become a Guarantor and signatory to this Agreement pursuant
to a joinder agreement in accordance with, and take the other actions specified
in, Schedule 6.13(a).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A)

the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, the obtaining of title

4830-5366-9817v1

16

--------------------------------------------------------------------------------

 

insurance with respect to or the taking of any other actions with respect to:
(i) any fee owned Real Property that is not Material Real Property (other than
Pension Property Mortgages solely to the extent required to be delivered
pursuant to clause (b)(iv) of this definition) and any Leasehold Property (it
being understood there shall be no requirement to obtain any landlord waivers,
estoppels or collateral access letters), (ii) motor vehicles (other than
tractors, trucks, trailers and other rolling stock) consisting of an employee or
light vehicle and other assets subject to certificates of title with an
individual fair market value of less than $40,000, provided that the aggregate
fair market value of all assets excluded from the Collateral and Guarantee
Requirement pursuant to this sub-clause (ii) of this clause (A), together with
the aggregate book value of all assets excluded from the Collateral and
Guarantee Requirement pursuant to sub-clause (xiv) of this clause (A), shall not
exceed $5,000,000 in the aggregate at any time outstanding, (iii) letter of
credit rights (other than to the extent consisting of supporting obligations
that can be perfected solely by the filing of a UCC financing statement) of an
amount less than $5,000,000 and commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $5,000,000, (iv) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby (except to the extent such
prohibition or restriction is rendered ineffective under the UCC or other
applicable law), (v) Collateral in which pledges or security interests are
prohibited or restricted by applicable law or require the consent of any
governmental authority or third party, which consent has not been obtained, (vi)
Margin Stock, (vii) Equity Interests in a bona fide joint venture formed after
the Restatement Effective Date with any Person that is not an Affiliate of any
Loan Party (but only to the extent that the organizational documents of such
Subsidiaries or agreements with other equity holders prohibit or restrict the
pledge thereof without the consent of the other equity holders under
restrictions that are enforceable under the UCC or other applicable law and such
consent has not been obtained), (viii) Equity Interests of (or held as assets
by) Immaterial Subsidiaries, or captive insurance Subsidiaries, (ix) any lease,
license or agreement or any property to the extent a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
similar arrangement or create a right of termination in favor of any other party
thereto after giving effect to the applicable anti-assignment provisions of the
UCC or other applicable law, other than proceeds and receivables thereof, the
assignment of which is deemed effective under the UCC or other applicable law,
notwithstanding such prohibition, (x) any assets or rights subject to a purchase
money security interest, Capitalized Lease or similar arrangement, (xi)
[reserved], (xii) any assets to the extent a security interest in such assets
could result in adverse Tax consequences as reasonably determined by the
Borrower, in consultation with the Administrative Agent (provided that the
Borrower shall give notice of such determination to the Required Lenders and, at
the request of the Required Lenders, shall consult with the Required Lenders),
(xiii) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable Federal law, (xiv) any
equipment or other collateral with a net book value in an aggregate amount not
to exceed $5,000,000 for all such equipment or other collateral (other than to
the extent consisting of supporting obligations that can be perfected solely by
the filing of a UCC financing statement); provided that the aggregate fair
market value of all assets excluded from the Collateral and Guarantee
Requirement pursuant to this sub-clause (xiv), together with the aggregate net
book value of all assets excluded from the Collateral and Guarantee

4830-5366-9817v1

17

--------------------------------------------------------------------------------

 

Requirement pursuant to sub-clause (ii) of this clause (A), shall not exceed
$5,000,000 in the aggregate at any time outstanding, and (xv) other assets not
specifically included in the Collateral in circumstances where the cost of
obtaining a security interest in such assets exceeds the practical benefit to
the Lenders afforded thereby as reasonably determined by the Administrative
Agent in consultation with the Borrower.

(B)

(i) the foregoing definition shall not require perfection by “control” except
with respect to (1) Equity Interests or Indebtedness represented or evidenced by
certificates or instruments and (2) deposit accounts and security accounts
(which are required to be subject to Control Agreements pursuant to Section 3.04
of the Security Agreement), other than Excluded Accounts; (ii) perfection by
possession or control shall not be required with respect to (x) any intercompany
notes in an aggregate principal amount not to exceed $5,000,000 and (y) any
other notes or other evidence of Indebtedness in an aggregate principal amount
not to exceed $5,000,000; (iii) except in the case of (A) Canadian Subsidiaries,
(B) Dutch Subsidiaries and (C) other Foreign Subsidiaries that are not Excluded
Foreign Subsidiaries, no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the United States
(including the Equity Interests of any Foreign Subsidiary) or to perfect such
security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction); and (iv) except to the extent that perfection and priority may be
achieved (w) by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, (x) with respect to Real
Property and the recordation of Mortgages in respect thereof, as contemplated by
clauses (b)(iii) and (c) above, (y) with respect to Equity Interests or
Indebtedness, by the delivery of certificates or instruments representing or
evidencing such Equity Interests or Indebtedness along with appropriate undated
instruments of transfer executed in blank or (z) by notation of liens on
certificate of title, the Loan Documents shall not contain any requirements as
to perfection or priority with respect to any assets or property described in
clause (A) above and this clause (B);

(C)

the Collateral Agent in its reasonable discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking of other actions with respect to,
particular assets (including extensions beyond the Restatement Effective Date)
or any other compliance with the requirements of this definition (or any similar
requirements set forth herein or in any other Loan Documents) where it
reasonably determines, in consultation with the Borrower, that such creation or
perfection of security interests or Mortgages, or such obtaining of title
insurance or taking of other actions, or any other compliance with the
requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which such act would otherwise be
required by this Agreement or any Collateral Documents; provided that the
Collateral Agent shall have received on or prior to the Restatement Effective
Date, (i) UCC financing statements in appropriate form for filing under the UCC
in the jurisdiction of incorporation or organization of each Loan Party, (ii)
any certificates or instruments representing or evidencing Equity Interests of
each direct wholly owned Subsidiary of the Borrower or any Guarantor, in each
case accompanied by undated instruments of transfer and stock powers endorsed in
blank and (iii) Mortgages and Mortgage Policies for each Material Real Property;
and

4830-5366-9817v1

18

--------------------------------------------------------------------------------

 

(D)

Liens required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to the exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” shall mean, collectively, the Security Agreement, each of
the Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements, Control Agreements or other similar
agreements delivered to the Administrative Agent or the Collateral Agent
pursuant to Section 4.02, Section 6.11 or Section 6.13, each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties, the ABL
Intercreditor Agreement and the Second Lien Intercreditor Agreement (if any).

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment (including pursuant to any Refinancing Amendment or Extension
Amendment).

“Communications” shall have the meaning assigned to such term in Section 10.01.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit F.

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:

(a)

without duplication and to the extent deducted (and not added back or excluded)
in arriving at such Consolidated Net Income (other than clauses (viii) or (xi)),
the sum of the following amounts for such period with respect to Borrower and
its Restricted Subsidiaries:

(i)total interest expense determined in accordance with GAAP and, to the extent
not reflected in such total interest expense, any expenses or losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations or other derivative obligations, letter of credit fees, costs of
surety bonds in connection with financing activities and any bank fees and
financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts entered into for the purpose of hedging interest or commodity rate
risk) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness (whether amortized or
immediately expensed),

(ii)provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, local, franchise and similar taxes and foreign withholding taxes
paid or accrued during such period,

(iii)depreciation and amortization,

(iv)extraordinary, unusual or non-recurring charges, expenses or losses,
provided that the aggregate amount added to “Consolidated EBITDA” pursuant to
this

4830-5366-9817v1

19

--------------------------------------------------------------------------------

 

clause (a)(iv) in any period, together with the aggregate amount added to
Consolidated EBITDA pursuant to clause (a)(vi) of the definition of
“Consolidated EBITDA”, shall not exceed in the aggregate 10.0% of Consolidated
EBITDA for such period (as calculated prior to giving effect to any such
adjustments),

(v)non-cash expenses, charges and losses (including reserves, impairment charges
or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method, purchase accounting adjustments
and stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided that if any of the non-cash charges
referred to in this clause (v) represents an accrual or reserve for potential
cash items in any future period, (1) the Borrower may determine not to add back
such non-cash charge in the current period and (2) to the extent the Borrower
does decide to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to the extent paid,

(vi)restructuring costs and charges, integration costs, retention, recruiting,
relocation and signing bonuses and expenses, and severance costs (including, for
the avoidance of doubt, any bonuses payable in connection with the IBT
Transactions); provided that the aggregate amount added to “Consolidated EBITDA”
pursuant to this clause (a)(vi) in any period, together with the aggregate
amount added to Consolidated EBITDA pursuant to clause (a)(iv) of the definition
of “Consolidated EBITDA”, shall not exceed in the aggregate 10.0% of
Consolidated EBITDA for such period (as calculated prior to giving effect to any
such adjustments),

(vii)Transaction Expenses,

(viii)pro forma cost savings for acquisitions (including the commencement of
activities constituting such business), material dispositions (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or disposition and operational changes and
operational initiatives (collectively, “Cost Savings”), scheduled to be executed
and realized (in the good faith determination of a Senior Financial Officer of
the Borrower) in connection with any such transaction permitted hereunder, net
of the amount of actual Cost Savings realized from such actions during such
period; provided that (A) such Cost Savings are factually supportable and
specifically identified, (B) such Cost Savings are scheduled to be executed and
realized within twelve (12) months after the consummation of such transaction,
(C) the Administrative Agent and the Required Lenders shall have received a
certificate of a Senior Financial Officer of the Borrower, certifying the
foregoing requirements and accompanied by a reasonably detailed statement or
schedule of such Cost Savings; (D) the actions responsible for any expected Cost
Savings are actually taken within twelve (12) months of the consummation of the
relevant transaction, (E) any projected Cost Savings in respect of actions which
are not actually taken within such twelve (12)-month period or have not been
realized within such (12)-month period may no longer

4830-5366-9817v1

20

--------------------------------------------------------------------------------

 

be added back in calculating Consolidated EBITDA pursuant to this clause (viii)
for the applicable periods, (F) such Cost Savings are not duplicative of any
other adjustments to Consolidated EBITDA pursuant to this definition and (G) the
aggregate amount added to Consolidated EBITDA pursuant to this clause (a)(viii)
in any period, together with the aggregate amount of all adjustments pursuant to
Section 1.10(c), shall not exceed in the aggregate 5.0% of Consolidated EBITDA
for such period (as calculated prior to giving effect to any such adjustments),

(ix)[reserved],

(x)other transaction specific accruals, costs, charges, fees and expenses
(including legal, tax, structuring and other costs and expenses) related to the
Transactions, acquisitions, investments, restricted payments, dispositions or
issuances, amendments, waivers or modifications of debt or equity (whether or
not consummated) reasonably expected to be permitted under this Agreement or the
consummation of which would result in the repayment in full of the Obligations
(other than unasserted contingent indemnity and reimbursement obligations) (it
being understood and agreed that this clause (a)(x) shall not permit adjustments
of the type specified in clauses (a)(iv), (vi) or (viii)),

(xi)to the extent not already included in Consolidated Net Income, proceeds of
business interruption insurance (other than business interruption insurance
relating to COVID 19 (or any related virus) or any related events) received or
reasonably expected to be received within 365 days after the end of such period;
provided that any such expected proceeds that are not actually received in such
365 day period shall be deducted from Consolidated EBITDA in the fiscal quarter
immediately following such 365 day period,

(xii)charges, losses or expenses to the extent indemnified or insured or
reimbursed or reasonably expected to be indemnified, insured or reimbursed by a
third party within 365 days after the end of such period; provided that any such
expected amounts that are not actually received in such 365 day period shall be
deducted from Consolidated EBITDA in the fiscal quarter immediately following
such 365 day period,

(xiii)the amount of any minority interest expense attributable to minority
interests of third parties in the positive income of any non-wholly owned
Restricted Subsidiary,

(xiv)any net loss from disposed, abandoned or discontinued operations,

(xv)the amount of loss on sale of Securitization Assets and related assets to
the Securitization Subsidiary in connection with a Qualified Securitization
Financing,

(xvi)net realized losses under any Swap Contract or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements,

(xvii)the cumulative effect of a change in accounting principles,

4830-5366-9817v1

21

--------------------------------------------------------------------------------

 

(xviii)realized non-cash foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries,

(xix)any losses attributable to Dispositions of Real Property,

less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) and all other
non-cash items of income for such period, (ii) any gains and income from
investments recorded using the equity method, (iii) extraordinary, unusual or
non-recurring gains, (iv) non-cash gains representing adjustments to pension
assets, (v) any gains attributable to Dispositions of Real Property and (vi) any
gains arising out of transactions of the types described in clauses (a)(xii),
(xiii), (xiv), (xv) and (xvi) above; provided that, for the avoidance of doubt,
any gain representing the reversal of any non-cash charge referred to in clause
(a)(v)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received).

Notwithstanding the foregoing, Consolidated Net Income and Consolidated EBITDA
shall be calculated to exclude any amounts otherwise increasing or included in
Consolidated Net Income and/or Consolidated EBITDA relating to (x) business
interruption insurance relating to COVID 19 (or any related virus) or any
related events or (y) any assistance programs provided by Governmental Agencies
(or the equivalent).

“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP on a consolidated basis (without
duplication) for such period (without deduction for minority interests);
provided that in determining Consolidated Net Income, (a) the net income of any
other Person which is not a Subsidiary of the Borrower or is accounted for by
the Borrower by the equity method of accounting shall be included only to the
extent of the payment of cash dividends or cash distributions by such other
Person to the Borrower or a Guarantor that could be made during such period;
provided, however, that for purposes of calculating the Cumulative Credit for
purposes of Section 7.06(e)(y), such income shall only be included (directly or
indirectly) to the extent such cash dividends or other cash distributions are
actually received from such other Person by the Borrower or a Guarantor, (b) the
net income of any Subsidiary of the Borrower shall be excluded to the extent
that the declaration or payment of cash dividends or similar cash distributions
by that Subsidiary of that net income is not at the date of determination
permitted by operation of its charter or any agreement, instrument or law
applicable to such Subsidiary (other than (i) restrictions that have been waived
or otherwise released, (ii) restrictions pursuant to the Loan Documents and or
the ABL Facility Documentation or any agreements or documentation governing
Alternative Incremental Indebtedness and (iii) restrictions arising pursuant to
an agreement or instrument if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially less favorable
to the Secured Parties than the encumbrances and restrictions contained in the
Loan Documents (as determined by the Borrower in good faith)), and (c) the
income or loss of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with the Borrower or

4830-5366-9817v1

22

--------------------------------------------------------------------------------

 

any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary shall be excluded.

“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the consolidated balance sheet of the Borrower for the most
recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b).

“Consolidated Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) outstanding on such date, in an amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP as long as such amount is no less
than the aggregate face amount of such Indebtedness on such date, consisting of
Indebtedness for borrowed money, Attributable Indebtedness or purchase money
Indebtedness, debt obligations evidenced by bonds, debentures, promissory notes,
loan agreements or similar instruments, and all Guarantees of any of the
foregoing; provided that (i) Consolidated Total Debt shall not include
Indebtedness in respect of letters of credit, bankers’ acceptances and other
similar contingent obligations, except to the extent of unreimbursed amounts
thereunder, and (ii) Consolidated Total Debt shall not include obligations under
Swap Contracts permitted hereunder.

“Consolidated Working Capital” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided, that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Deferral Agreement” means that certain Second Amended and Restated
Contribution Deferral Agreement, dated as of January 31, 2014, by and between
YRC Inc., USF Holland LLC (f/k/a USF Holland Inc.), New Penn Motor Express LLC
(f/k/a New Penn Motor Express, Inc.), USF Reddaway Inc., certain other of the
Subsidiaries of the Borrower, the Trustees for the Central States, Southeast and
Southwest Areas Pension Fund, the Pension Fund Entities and each other pension
fund from time to time party thereto and Wilmington Trust Company, all as the
same may be amended, amended and restated, restated, supplemented or otherwise
modified in accordance with the terms hereof.

“Control” shall have the meaning specified in the definition of “Affiliate”.

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Required Lenders, which provides for the Collateral Agent to
have “control” (for purposes of this definition, as defined in Section 9 104 of
the UCC of the State of New York or Section 8-

4830-5366-9817v1

23

--------------------------------------------------------------------------------

 

106 of the UCC of the State of New York, as applicable) of Cash Collateral
Accounts, Deposit Accounts or Securities Accounts, as applicable.

“Credit Agreement Refinancing Indebtedness” shall mean Permitted Additional Debt
or Indebtedness incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace,
restructure or refinance, in whole or part, existing Term Loans (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing, replacing, restructuring or
refinancing Indebtedness is in an original aggregate principal amount (or
accreted value, if applicable) not greater than the aggregate principal amount
(or accreted value, if applicable) of the Refinanced Debt, except by an amount
equal to accrued but unpaid interest, premiums and fees payable by the terms of
such Indebtedness and reasonable fees, expenses, original issue discount and
upfront fees incurred in connection with such exchange, modification,
refinancing, refunding, renewal, restructuring, replacement or extension, (ii)
such Refinanced Debt shall be repaid, defeased or satisfied and discharged with
100% of the Net Proceeds of the applicable Credit Agreement Refinancing
Indebtedness and all accrued, due and payable interest, fees and premiums (if
any) in connection therewith shall be paid promptly upon receipt of the proceeds
of such Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does
not have an earlier maturity and has a Weighted Average Life to Maturity equal
to or greater than the Refinanced Debt;  and (iv) and, in the case of any high
yield notes constituting Credit Agreement Refinancing Indebtedness, such
Indebtedness will not have mandatory prepayment provisions (other than related
to customary asset sale and change of control and similar offers and AHYDO
“catch up” payments) that would result in mandatory prepayment of such
Indebtedness prior to the Refinanced Debt.

“Credit Extension” shall mean a Borrowing.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a)the Cumulative Retained Excess Cash Flow Amount at such time, plus

(b)the cumulative amount of cash and Cash Equivalent proceeds from the sale of
Equity Interests of the Borrower or of any direct or indirect parent of the
Borrower after the Restatement Effective Date to the extent Not Otherwise
Applied, plus

(c)the aggregate amount of Declined Proceeds at such time that have been
retained by the Borrower in accordance with Section 2.13(d), plus

(d)to the extent not already included in the Cumulative Retained Excess Cash
Flow Amount, an amount equal to any returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the Borrower
or any Restricted Subsidiary after the Restatement Effective Date in respect of
any Investments made pursuant to Section 7.02(p)(y), and provided in each case
that such amount does not exceed the amount of the original Investment made
pursuant to Section 7.02(p)(y); minus

(e)any amount of the Cumulative Credit used to make Investments pursuant to
Section

4830-5366-9817v1

24

--------------------------------------------------------------------------------

 

7.02(p)(y) after the Restatement Effective Date and prior to such time, minus

(f)any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(d)(ii) or
Section 7.06(e)(y) after the Restatement Effective Date and prior to such time,
minus

(g)any amount of the Cumulative Credit used to make payments or distributions in
respect of Permitted Additional Debt or Junior Financing (or any Permitted
Refinancing thereof) pursuant to Section 7.13(a)(vi) after the Restatement
Effective Date and prior to such time.

Notwithstanding anything to the contrary in this Agreement, during the Specified
Amendment No. 1 Period, the Cumulative Credit shall be unavailable for use under
this Agreement and shall be disregarded in any calculation of or reference to
any other term or provision herein.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in any fiscal year, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Restatement Effective
Date and prior to such date; provided, that for purposes of Section 7.06(e)(y),
(a) the Cumulative Retained Excess Cash Flow Amount shall only be available if
the Total Leverage Ratio at the time of the making of such Investment,
Restricted Payment or prepayment, redemption, purchase, defeasance or other
payment, as the case may be, calculated on a Pro Forma Basis, is less than or
equal to 3.75 to 1.00 and (b) the Cumulative Retained Excess Cash Flow Amount
shall be reduced by the amount of Excess Cash Flow attributable to Foreign
Subsidiaries to the extent and for so long as such Excess Cash Flow is excluded
from Excess Cash Flow prepayments pursuant to Section 2.13(f).

“Current Assets” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as current assets at such
date of determination, other than (a) cash and Cash Equivalents, (b) amounts
related to current or deferred Taxes based on income or profits, (c) assets held
for sale, (d) loans (permitted) to third parties, (e) pension assets, (f)
deferred bank fees, and (g) derivative financial instruments.

“Current Liabilities” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current liabilities at such date of determination, other than, without
duplication (and to the extent otherwise included therein) (a) the current
portion of any Indebtedness, (b) accruals of interest expense (excluding
interest expense that is past due and unpaid), (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) the current portion of pension
liabilities and (f) revolving loans, swing line loans and letter of credit
obligations under the ABL Facility or any other revolving credit facility.

4830-5366-9817v1

25

--------------------------------------------------------------------------------

 

“Custodial Administration Agreement” shall mean the custodial administration
agreement, dated as of the Restatement Effective Date, by and among the
Borrower, the Subsidiaries from time to time parties thereto, VINtek, Inc., as
custodial administrator, the Collateral Agent, as administrative and collateral
agent for the benefit of the Secured Parties, the ABL Agent, as administrative
and collateral agent for the benefit of the ABL Secured Parties and the
Collateral Agent, as collateral agent for the benefit of the Secured Parties and
the ABL Secured Parties.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(d).

“Default” shall mean any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of any grace period, or
both, without cure or waiver hereunder, would be an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (c)
provides for scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the then Latest Maturity Date; provided
that if such Equity Interests are issued pursuant to, or in accordance with a
plan for the benefit of employees of the Borrower or the Restricted Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

4830-5366-9817v1

26

--------------------------------------------------------------------------------

 

“Disqualified Lenders” shall mean (i) each of those banks, financial
institutions and other entities identified in writing prior to the Restatement
Effective Date by the Borrower to the Administrative Agent and the Required
Lenders, (ii) competitors of the Borrower or the Guarantors identified in
writing from time to time by the Borrower to the Administrative Agent, and (iii)
any known affiliates of the Persons identified pursuant to clause (i) or (ii);
provided that a “competitor” or an affiliate of a competitor or an entity
referenced in clause (i) shall not include any bona fide debt fund or investment
vehicle (other than a Person which is excluded pursuant to clause (i) above)
that is primarily engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
business and whose managers are not involved with any equity or equity-like
investments or other investments with an equity component or characteristic
managed by any Person described in clause (i) or (ii) above.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

“Dutch Auction” shall mean an auction conducted by the Borrower in order to
purchase Term Loans as contemplated by Section 10.04(k), in accordance in all
material respects with the procedures set forth in Exhibit K.

“Dutch Subsidiary” shall mean any Subsidiary that is organized under the Laws of
the Netherlands or any state or province thereof.

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender, and (iv) any other Person (other than a
natural person) approved by the Administrative Agent and, unless an Event of
Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing
and except during the primary syndication of the Commitments to those
institutions disclosed in writing by the Required Lenders to the Borrower and
approved by the Borrower prior to the Restatement Effective Date, the Borrower
(each such approval not to be unreasonably withheld, conditioned or delayed and
the Borrower’s approval being deemed to have been given in the event that the
Borrower does not object in writing to an assignment within 10 daysthree (3)
Business Days after receipt of written notice of such assignment); provided,
that, notwithstanding the foregoing, (A) “Eligible Assignee” shall not include
the Borrower or any other Controlled Affiliate of the Borrower (it being
understood that assignments to the Borrower may only be made pursuant to Section
10.04(k)) and (B) no Borrower consent shall be required if any Lender is
required to assign all or any portion of its Loans by any Governmental
Authority. “Eligible Assignee” shall not include any Disqualified Lender without
the prior written consent of the Borrower (which may be withheld in the
Borrower’s sole discretion).  Notwithstanding the foregoing or anything else to
the contrary in this Agreement, each of the parties hereto acknowledges and
agrees that the Administrative Agent (in its capacity as such) (x) shall not
have any responsibility or obligation to determine whether any Lender or any
potential assignee Lender is a Disqualified Lender and (y) shall not have any
liability with respect to any assignment or participation made to a Disqualified
Lender.  

“Environmental Laws” shall mean all federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders

4830-5366-9817v1

27

--------------------------------------------------------------------------------

 

(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety (with respect to
exposure to hazardous or toxic substances or wastes) or the presence, Release
of, or exposure to, hazardous or toxic substances or wastes, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, hazardous or toxic substances or wastes.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, capital and
operating costs, injunctive relief, costs associated with financial assurance,
permitting or closure requirements, natural resource damages and investigation
or remediation costs), whether contingent or otherwise, arising out of or
relating to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding in each case any debt security
that is convertible into, or exchanged for, Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean Person, any trade or business (whether or not
incorporated) that, together with a Loan Party or any Restricted Subsidiary, is
or, within the six year period immediately preceding the Original Closing Date,
was treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) a Reportable Event; (b) the failure to satisfy the
minimum funding standard with respect to a Plan within the meaning of Sections
412 or 430 of the Code or Sections 302 or 303 of ERISA, whether or not waived
(unless such failure is corrected by the final due date for the plan year for
which such failure occurred), (c) a determination that a Plan is, or is expected
to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (d) the receipt by a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates of notice pursuant to
Section 305(b)(3)(D) of ERISA that a Multiemployer Plan is or will be in
“endangered status” or “critical status” (as defined in Section 305(b) of
ERISA), or is, or is expected to be, “insolvent” (within the meaning of Section
4245 of ERISA); (e) the filing pursuant to Section 431 of the Code or Section
304 of ERISA of an application for the extension

4830-5366-9817v1

28

--------------------------------------------------------------------------------

 

of any amortization period; (f) the failure to timely make a contribution
required to be made with respect to any Plan or Multiemployer Plan; (g) the
filing of a notice to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA; (h) the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan under Section 4041(c) of ERISA; (i) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (j) the
incurrence by a Loan Party, any Restricted Subsidiary or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (k) the receipt by a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates from the PBGC or a plan
administrator of any notice of an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (l) the
receipt by a Loan Party, any Restricted Subsidiary or any of their respective
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from a
Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability; (m)
the occurrence of any event or condition that would reasonably be expected to
result in the termination of a Plan or the appointment of a trustee to
administer a Plan; (o) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan which could result in liability to a Loan Party or any
Restricted Subsidiary or with respect to which a Loan Party or any Restricted
Subsidiary is a “disqualified person” (as defined in Section 4975 of the Code)
or a “party in interest” (as defined in Section 3(14) of ERISA); (p) the
incurrence of any liability with respect to any Plan or Multiemployer Plan under
Title IV of ERISA (other than premiums due and not delinquent under Section 4007
of ERISA); or (q) engagement in any transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate (other than the Alternate Base Rate) determined by reference to the
Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article 8.

“Excess Cash Flow” shall mean, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i)

Consolidated Net Income for such period,

(ii)

an amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income,

(iii)

decreases in Consolidated Working Capital for such period (other than any such
decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period),

(iv)

cash receipts in respect of Swap Contracts during such period to the extent such
receipts were not otherwise included in arriving at such Consolidated Net
Income,

4830-5366-9817v1

29

--------------------------------------------------------------------------------

 

(v)

the amount of tax expense deducted in determining Consolidated Net Income for
such period to the extent it exceeds the amount of cash taxes paid in such
period,

(vi)

an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

minus

(b) the sum, without duplication, of:

(i)

an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income,

(ii)

the amount of Capital Expenditures made in cash during such period (or committed
to be made within 90 days after the end of such period) to the extent financed
with Internally Generated Cash,

(iii)

the aggregate amount of payments made in cash during such period (or committed
to be paid in cash within 90 days after the end of such period) (other than
Capital Expenditures) and capitalized in accordance with GAAP to the extent
financed with Internally Generated Cash,

(iv)

the aggregate amount of all principal payments of Indebtedness of the Borrower
and its Restricted Subsidiaries during such period, in each case to the extent
financed with Internally Generated Cash (including (A) the principal component
of payments in respect of Capitalized Leases and (B) voluntary prepayments or
buybacks of Term Loans made pursuant to Section 10.04(k) (in an amount equal to
the discounted amount actually paid in respect of the principal amount of such
Term Loans), but excluding (W) all voluntary prepayments of Term Loans (other
than voluntary prepayments made pursuant to Section 10.04(k)), (X) all
prepayments of Indebtedness on the Restatement Effective Date in connection with
the Refinancing Transactions, (Y) all prepayments, redemptions or repurchases in
respect of (i) Permitted Second Priority Additional Debt (or any Permitted
Refinancing thereof), except to the extent permitted under Section 7.13(a) and
(ii) Junior Financing, except to the extent permitted under Section 7.13(a) and
(Z) all prepayments of loans under the ABL Facility or any other revolving
credit facility made during such period unless there is a corresponding
permanent commitment reduction in connection therewith (it being agreed that any
amount excluded pursuant to clause (W), (X), (Y) or (Z) may not be deducted
under any other clause of this definition),

(v)

an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(vi)

increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period),

(vii)

cash payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than

4830-5366-9817v1

30

--------------------------------------------------------------------------------

 

Indebtedness and that were made with Internally Generated Cash and were not
deducted or were excluded in calculating Consolidated Net Income,

(viii)

the amount of Investments and acquisitions made during such period (or committed
to be made within 90 days after the end of such period) in cash pursuant to
Section 7.02 (other than Section 7.02(a) or (c)) (net of the cash return on any
such Investments received during such period, except to the extent such return
was included in the determination of Consolidated Net Income) to the extent that
such Investments and acquisitions were not expensed and were financed with
Internally Generated Cash,

(ix)

the amount of cash taxes paid in such period (or reasonably expected to be paid
within 90 days of the end of such period) to the extent they exceed the amount
of tax expense deducted in determining Consolidated Net Income for such period
(which amounts shall be included in the calculation of Excess Cash Flow for the
period in which they are expensed),

(x)

cash expenditures in respect of Swap Contracts during such fiscal year to the
extent such expenditures were not deducted or were excluded in arriving at such
Consolidated Net Income, and

(xi)

the aggregate amount of Restricted Payments made in cash permitted by Section
7.06(d)(i) during such period (or committed to be made or paid in cash within
the next 90 days after the end of such period).

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, (i) all components of Excess Cash Flow shall
be computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis and (ii) for purposes of calculating Excess Cash Flow for any period with
respect to each Permitted Acquisition or other Investment of all or
substantially all of the assets of another Person or business line permitted
hereby consummated during such Excess Cash Flow Period and for the purposes of
calculating Consolidated Working Capital, the (A) total assets of a target of
such Permitted Acquisition or other Investment of all or substantially all of
the assets of another Person or business line permitted hereby (other than cash
and Cash Equivalents), as calculated as at the date of consummation of the
applicable Permitted Acquisition or other Investment of all or substantially all
of the assets of another Person or business line permitted hereby, which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Restricted Subsidiaries in accordance with GAAP (assuming, for
the purpose of this clause (A), that such Permitted Acquisition or other
Investment of all or substantially all of the assets of another Person or
business line permitted hereby has been consummated) and (B) the total
liabilities of Borrower and its Restricted Subsidiaries, as calculated as at the
date of consummation of the applicable Permitted Acquisition or other Investment
of all or substantially all of the assets of another Person or business line
permitted hereby, which may properly be classified as current liabilities (other
than the current portion of any long term liabilities and accrued interest
thereon) on a consolidated balance sheet of Borrower and its Restricted
Subsidiaries in accordance with GAAP (assuming, for the purpose of this clause
(B), that such Permitted Acquisition or other Investment of all or substantially
all of the assets of another Person or business line permitted hereby has been
consummated), shall, in the case of both immediately preceding clauses (A) and
(B), be calculated as the difference between the Consolidated Working Capital at
the end of the applicable period from the date of

4830-5366-9817v1

31

--------------------------------------------------------------------------------

 

consummation of the Permitted Acquisition or other Investment of all or
substantially all of the assets of another Person or business line permitted
hereby.  To the extent any amounts that are committed to be made or paid or are
reasonably expected to be paid are deducted as permitted by clause (b) of the
definition of Excess Cash Flow in respect of any period, such amounts shall not
be deducted again for purposes of calculating Excess Cash Flow for the period in
which such amounts are actually paid.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with the fiscal year ending December 31, 2019, but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such fiscal years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 6.01(a) and 6.02(a),
respectively, and for which any prepayments required by Section 2.13(a)(i) (if
any) have been made (it being understood that the Retained Percentage of Excess
Cash Flow for any Excess Cash Flow Period shall be included in the Cumulative
Retained Excess Cash Flow Amount regardless of whether a prepayment is required
by Section 2.13(a)(i), except to the extent that a prepayment is not made in
reliance on Section 2.13(f), in which case the Cumulative Retained Excess Cash
Flow Amount shall be reduced by the Retained Percentage of the Excess Cash Flow
for which the Applicable ECF Percentage has not been applied to make a
prepayment pursuant to Section 2.13(a)(i)).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” means (i) any Deposit Account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Loan Parties’ salaried employees, (ii) any petty cash
account to the extent the balance therein does not exceed (x) $1,000,000 in the
aggregate for more than five (5) Business Days, and/or (y) $5,000,000 in the
aggregate for more than one (1) Business Day, (iii) any zero-balance account,
(iv) any account specifically and exclusively used to maintain cash collateral
required pursuant to the ABL Credit Agreement, and (v) any escrow account.

“Excluded CDA Proceeds” shall have the meaning assigned to such term in the
definition of “Net Proceeds”.

“Excluded Foreign Subsidiary” shall mean any Foreign Subsidiary (other than any
Canadian Subsidiary or Dutch Subsidiary) of the Borrower that does not
individually have total assets or revenues (for the period of four fiscal
quarters most recently ended) that exceed 3.0% of the Borrower’s total assets or
revenues as of the end of each fiscal quarter (in the case of revenues, for the
period of four fiscal quarters ending on such date); provided that the aggregate
amount of assets or revenues (for the period of four fiscal quarters most
recently ended) of such Subsidiaries shall not at any time exceed 7.0% of the
Borrower’s total assets or revenues as of the end of each fiscal quarter (in the
case of revenues, for the period of four fiscal quarters ending on such date);
provided further that if, as of the date the financial statements for any fiscal
quarter of the Borrower are delivered or required to be delivered hereunder, the
consolidated assets or revenues of all Excluded Foreign Subsidiaries shall have,
as of the last day of such fiscal quarter, exceeded the limits set forth above,
then within sixty (60) days (or such later date as agreed by the Administrative
Agent and the Required Lenders in their reasonable discretion) after the date
such financial statements are so delivered (or so required to be delivered), the
Borrower shall cause one

4830-5366-9817v1

32

--------------------------------------------------------------------------------

 

or more Foreign Subsidiaries to comply with Section 6.11 such that, as a result
thereof, the consolidated assets and revenues of all Excluded Foreign
Subsidiaries do not exceed such limits.  For the avoidance of doubt, no Canadian
Subsidiary or Dutch Subsidiary shall constitute an Excluded Foreign Subsidiary.

“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.

“Excluded Real Property” shall mean (a) any Real Property set forth on Schedule
1.01(a) and (b) any Pension Real Property.

“Excluded Subsidiary” shall mean (a) any bona fide joint venture formed after
the Restatement Effective Date with any Person that is not an Affiliate of any
Loan Party, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by applicable Law whether or not existing on the Restatement Effective Date or
Contractual Obligations existing on the Restatement Effective Date (or, in the
case of any newly acquired Subsidiary, in existence at the time of acquisition
but not entered into in contemplation thereof) from Guaranteeing the Obligations
or if Guaranteeing the Obligations would require governmental (including
regulatory) consent, approval, license or authorization (unless such contractual
obligation is waived or otherwise removed or such consent, approval, license or
authorization has been obtained), (d) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (at the direction
of the Required Lenders), in consultation with the Borrower, the burden or cost
or other consequences (other than adverse tax consequences) of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (e) any other Subsidiary with respect to
which, in the reasonable judgment of the Borrower, the tax consequences of
providing a Guarantee could be adverse in consultation the Administrative Agent
(provided that the Borrower shall give notice of such determination to the
Required Lenders and, at the request of the Required Lenders, shall consult with
the Required Lenders), (f) any Excluded Foreign Subsidiary of the Borrower, and
(g) any Securitization Subsidiary, captive insurance company or non-profit
Subsidiary; provided that no Person shall be an Excluded Subsidiary to the
extent it guarantees or pledges any of its assets to secure, directly or
indirectly, any other Indebtedness of any Loan Party in excess of the Threshold
Amount; provided, further, that in the event that any Excluded Subsidiary
guarantees or otherwise becomes an obligor under any Indebtedness, the aggregate
principal amount of which exceeds the Threshold Amount, then such Excluded
Subsidiary shall, notwithstanding the foregoing, no longer constitute an
Excluded Subsidiary, and shall become a Loan Party hereunder.  If any Guarantor
becomes an Excluded Subsidiary pursuant to clause (a) of the definition of
Excluded Subsidiary, such Guarantor shall only be permitted to be released from
its Guarantee so long as the fair market value of any and all Investments then
held by the Loan Parties in such Person are permitted as an Investment under
Section 7.02(c)(iii) and Section 7.02(p) at the time such Person becomes an
Excluded Subsidiary pursuant to clause (a) of the definition of “Excluded
Subsidiary”.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals.

“Existing Loan Documents” shall have the meaning assigned to such term in
Section 1.14.

“Extended Term Loans” shall have the meaning assigned to such term in Section
2.19(a).

4830-5366-9817v1

33

--------------------------------------------------------------------------------

 

“Extension” shall have the meaning assigned to such term in Section 2.19(a).

“Extension Amendment” shall have the meaning assigned to such term in Section
2.19(c).

“Extension Offer” shall have the meaning assigned to such term in Section
2.19(a).

“Facility” shall mean the Tranche B-2 Term Loans, the Extended Term Loans or the
Other Term Loans, as the context may require.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated as of the Restatement Effective
Date by and between the Borrower and Apollo.

“Fees” shall have the meaning assigned to such term in Section 2.05.

“Flood Laws” shall mean the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board).

“Foreign Disposition” shall have the meaning set forth in Section 2.13(f).

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to Section 1.11; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

4830-5366-9817v1

34

--------------------------------------------------------------------------------

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in Section
10.04(i).

“Guarantee” shall mean, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness of the payment or performance of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit, in either case in the ordinary course of business, (ii) customary and
reasonable indemnity obligations in effect on the Restatement Effective Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness) or (iii) product warranties.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” shall have the meaning specified in Section 11.01.

“Guarantors” shall mean (i) each Domestic Subsidiary of the Borrower as of the
Restatement Effective Date (other than an Excluded Subsidiary), (ii) each
Canadian Subsidiary and Dutch Subsidiary of the Borrower that issues a Guarantee
of the Obligations after the Restatement Effective Date pursuant to Schedule
6.13(a) and (iii) each Subsidiary that issues a Guarantee of the Obligations
after the Restatement Effective Date pursuant to Section 6.11 (which Section
6.11, for the avoidance of doubt, does not require that any Excluded Subsidiary
provide such a Guarantee) or otherwise.  For avoidance of doubt, the Borrower
may cause any Restricted Subsidiary that is not (and is not required to be) a
Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary to
execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be treated as a Guarantor hereunder for all purposes (each such
Subsidiary, an “Electing Guarantor”) and may also cause the Guaranty of any such
Electing Guarantor, and any Liens securing such Guaranty, to be released upon
providing written notice to the Administrative Agent and the

4830-5366-9817v1

35

--------------------------------------------------------------------------------

 

Collateral Agent that such Electing Guarantor shall be treated as an Excluded
Subsidiary to the extent consistent with the definition of Excluded
Subsidiary.  The Guarantors as of the Restatement Effective Date are (A) set
forth on Schedule 1.01(b) and (B) not Electing Guarantors.

“Guaranty” shall mean, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” shall mean (a) any petroleum products, distillates or
byproducts and all other hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“IBT” shall mean the International Brotherhood of Teamsters.

“IBT Agreement” shall mean that certain National Master Freight Agreement,
effective April 1, 2019, among the IBT, YRC Inc. (formerly, Yellow
Transportation, Inc. and Roadway Express, Inc.), USF Holland LLC and New Penn
Motor Express LLC, as amended, restated, modified, supplemented, extended,
renewed or replaced from time to time.

“IBT Extension Agreement” shall mean that certain Extension of the Agreement for
the Restructuring of the YRC Worldwide Inc. Operating Companies, by and among
YRC Inc., USF Holland, Inc., New Penn Motor Express, Inc., USF Reddaway and the
Teamsters National Freight Industry Negotiating Committee of the IBT.

“IBT Transactions” shall mean the modification and extension through March 31,
2024 or any date thereafter, including pursuant to a subsequent modification,
extension, approval and ratification, of the IBT Agreement, and the approval and
ratification of the IBT Extension Agreement by the members of the IBT in
accordance in all material respects with all applicable laws, rules, regulations
and other requirements relating thereto.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower that does not
individually have total assets or revenues (for the period of four fiscal
quarters most recently ended) that exceed 1.0% of the Borrower’s total assets or
revenues as of the end of each fiscal quarter (in the case of revenues, for the
period of four fiscal quarters ending on such date); provided that the aggregate
amount of assets or revenues (for the period of four fiscal quarters most
recently ended) of such Subsidiaries shall not at any time exceed 2.5% of the
Borrower’s total assets or revenues as of the end of each fiscal quarter (in the
case of revenues, for the period of four fiscal quarters ending on such date);
provided further that if, as of the date the financial statements for any fiscal
quarter of the Borrower are delivered or required to be delivered hereunder, the
consolidated assets or revenues of all Restricted Subsidiaries so designated by
the Borrower as “Immaterial Subsidiaries” shall have, as of the last day of such
fiscal quarter, exceeded the limits set forth above, then within 10 Business
Days (or such later date as agreed by the Administrative Agent and the Required
Lenders in their reasonable discretion) after the date such financial statements
are so delivered (or so required to be delivered), the Borrower shall
redesignate one or more Immaterial Subsidiaries, in each case in a written
notice to the Required Lenders and Administrative Agent, such that, as a result
thereof, the consolidated assets and revenues of all

4830-5366-9817v1

36

--------------------------------------------------------------------------------

 

Restricted Subsidiaries that are still designated as “Immaterial Subsidiaries”
do not exceed such limits. Upon any such Restricted Subsidiary ceasing to be an
Immaterial Subsidiary pursuant to the preceding sentence, such Restricted
Subsidiary, to the extent not otherwise qualifying as an Excluded Subsidiary,
shall comply with Section 6.11, to the extent applicable.

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication and without reference to what constitutes indebtedness or a
liability in accordance with GAAP, all of the following:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services;

(e)

indebtedness (excluding prepaid interest thereon) described in clauses (a)
through (d) and (f) through (h) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

all Attributable Indebtedness;

(g)

all obligations of such Person to purchase, redeem, retire or otherwise acquire
for value any Disqualified Equity Interests (but solely to the extent required
to occur on or prior to the Latest Maturity Date (other than as a result of a
change of control, asset sale or similar event)); and

(h)

to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person (i) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly contractually limited and
only to the extent such Indebtedness would be included in the calculation of
Consolidated Total Debt and (ii) shall exclude (A) trade accounts payable in the
ordinary course of business, (B) any earn-out obligation until such earn-out
obligation has become due and payable, (C) any current and undeferred pension
contributions or health and welfare contributions due from such Person and/or
its applicable Subsidiaries to any Pension Fund Entity, (D) liabilities accrued
in the ordinary course, (E) deferred revenues, liabilities associated with
customer prepayments and deposits and

4830-5366-9817v1

37

--------------------------------------------------------------------------------

 

any such obligations incurred under ERISA, and other accrued obligations
(including transfer pricing), in each case incurred in the ordinary course of
business, (F) operating leases, (G) customary obligations under employment
agreements and deferred compensation and (H) deferred tax liabilities.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of
Indebtedness of any Person for purposes of clause (e) that is limited in
recourse to the property encumbered thereby shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

“Indemnified Taxes” shall have the meaning assigned to such term in Section
3.01(a).

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Information” shall have the meaning assigned to such term in Section 10.16.

“Intellectual Property Security Agreement” shall have the meaning assigned to
such term “Grant of Security Interest” in the Security Agreement.

“Intercompany Note” shall mean (i) for existing promissory notes as of the
Restatement Effective Date, each promissory note (or amended and restated
promissory note) with subordination language reasonably acceptable to the
Required Lenders and (ii) for promissory notes issued after the Restatement
Effective Date, a promissory note substantially in the form of Exhibit E.

“Intercreditor Agreement” shall include all permitted intercreditor agreements.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
Business Day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed by all
applicable Lenders, 12) months thereafter (or any shorter period agreed by all
applicable Lenders), as the Borrower may elect; provided, however, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period and (c) no Interest Period for
any Loan shall extend beyond the maturity date of such Loan.  Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially

4830-5366-9817v1

38

--------------------------------------------------------------------------------

 

shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Internally Generated Cash” shall mean cash resulting from operations of the
Borrower and the Restricted Subsidiaries and not constituting (x) proceeds of
the issuance of (or contributions in respect of) Equity Interests, (y) proceeds
of Dispositions (other than in the ordinary course of business) and Casualty
Events or (z) proceeds of the incurrence of Indebtedness.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of related transactions) of all or substantially
all of the property and assets or business of another Person or assets
constituting a business unit, line of business or division of such Person.  For
purposes of covenant compliance, (i) the amount of any Investment shall equal
(A) the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment minus, except for purposes of
calculating the Cumulative Credit, (B) the aggregate amount of dividends,
distributions or other payments received in cash in respect of such Investment
(including by way of a sale or other disposition of such Investment) but not in
excess of the original amount invested and (ii) the fair market value of any and
all Investments (which for the avoidance of doubt shall include all debt, equity
and other items described in the foregoing provisions of this definition) held
by any Loan Party in any Guarantor that becomes an Excluded Subsidiary pursuant
to clause (a) of the definition of “Excluded Subsidiary” shall be deemed to be
an Investment incurred on the date such Guarantor becomes an Excluded Subsidiary
pursuant to clause (a) of the definition of “Excluded Subsidiary”.

“Junior Financing” shall mean any unsecured Indebtedness incurred by the
Borrower or a Guarantor in the form of one or more series of unsecured notes or
loans having an outstanding aggregate principal amount of not less than the
Threshold Amount and any Subordinated Indebtedness (for greater certainty, not
including the ABL Facility Indebtedness).

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Tranche B-2 Term Loan,
any Other Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.

“Laws” shall mean, collectively, all international, foreign, federal, state and
local laws (including common law), statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, requirements, and
agreements with, any Governmental Authority.

4830-5366-9817v1

39

--------------------------------------------------------------------------------

 

“Leasehold Property” shall mean any leasehold interest of any Loan Party as
lessee under any lease of Real Property.

“Lender” shall mean each lender from time to time party hereto.  For avoidance
of doubt, each Additional Lender is a Lender to the extent any such Person has
executed and delivered a Refinancing Amendment, as the case may be, and to the
extent such Refinancing Amendment shall have become effective in accordance with
the terms hereof and thereof.  As of the Restatement Effective Date, Schedule
2.01 sets forth the name of each Lender.

“Lender Indemnitees” shall have the meaning assigned to such term in Section
10.05(b).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent by
reference to the applicable Bloomberg LIBOR screen page at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period for deposits in Dollars (as set forth by
any service selected by the Administrative Agent that has been nominated by the
ICE Benchmark Administration as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, and except as set forth in Section
10.24, the “LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease or financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” shall mean any Term Loan.

“Loan Documents” shall mean this Agreement (including, without limitation, any
amendments to this Agreement), the Collateral Documents, the Custodial
Administration Agreement, the Fee Letter, the Administrative Fee Letter, each
Refinancing Amendment, each Extension Offer and each amendment of any Loan
Document in connection therewith, and the Term Notes, if any, executed and
delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Agreement” shall have the meaning specified in the definition of “Swap
Contract”.

4830-5366-9817v1

40

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean a (a) material adverse effect on the
business, operations, assets, liabilities (actual or contingent), operating
results or financial condition of the Borrower and its Restricted Subsidiaries,
taken as a whole; (b) material adverse effect on the ability of the Loan Parties
(taken as a whole) to fully and timely perform their payment obligations under
the Loan Documents to which the Borrower or any of the Loan Parties is a party;
or (c) material adverse effect on the rights and remedies available to the
Lenders, the Administrative Agent or the Collateral Agent under any Loan
Document (other than due to the action or inaction of any Agent or any Lender).

“Material Real Property” shall mean each Real Property that is (i) owned in fee
by a Loan Party, (ii) located in the United States and (iii) not an Excluded
Real Property.

“Maturity Date” shall mean, (i) with respect to the Tranche B-2 Term Loans, June
30, 2024 (the “Original Term Loan Maturity Date”), (ii) with respect to any
tranche of Extended Term Loans, the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender or Lenders and
(iii) with respect to any Other Term Loans, the final maturity date as specified
in the applicable Refinancing Amendment; provided that if any such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.

“Maximum Incremental Facility Amount” shall mean an amount not to exceed
$200,000,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.19(b).

“MNPI” shall mean material information concerning the Borrower, Subsidiary or
Controlled Affiliate of any of the foregoing or their securities that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Controlled Affiliate of any of the
foregoing or any of their securities that could reasonably be expected to be
material for purposes of the United States Federal and State securities laws
and, where applicable, foreign securities laws.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage Policies” shall have the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Mortgaged Property” shall have the meaning specified in the definition of
“Collateral and Guarantee Requirement.”  The Mortgaged Properties as of the
Restatement Effective Date are set forth on Schedule 1.01(c).

“Mortgages” shall mean, collectively, the mortgages, deeds of trust, trust
deeds, hypothecs deeds to secure debt and similar instruments by the Loan
Parties in favor or for the benefit of the

4830-5366-9817v1

41

--------------------------------------------------------------------------------

 

Collateral Agent on behalf of the Secured Parties creating and evidencing a Lien
on a Mortgaged Property in form and substance reasonably satisfactory to the
Required Lenders, Collateral Agent and the Borrower, and any other mortgages
executed and delivered pursuant to Section 4.02, 6.11 or 6.13.

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA to which a
Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates is an “employer” as defined in Section 3(5) of ERISA.

“Net Equity Proceeds” shall mean 50% of the cash proceeds from the issuance or
sale by the Borrower (or contributions in respect) of any Equity Interests
issued after the Restatement Effective Date, net of all taxes paid or reasonably
estimated to be payable as a result thereof and fees (including investment
banking fees and discounts), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale, provided, that, if the amount
of any estimated taxes exceeds the amount of taxes actually required to be paid
in cash, the aggregate amount of such excess shall constitute Net Proceeds at
the time such taxes are actually paid.

“Net Proceeds” shall mean:

(a)

100% of the cash proceeds actually received by the Borrower or any Restricted
Subsidiaries (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation and similar awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of the following:

(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes,

(ii) other than with respect to a Pension Real Property Event, required debt
payments and required payments (including principal amount, premium or penalty,
if any, interest, fees and expenses and other amounts) of other obligations that
are secured by the applicable asset or property (other than pursuant to the Loan
Documents, the ABL Facility Documentation (other than in respect of ABL Priority
Collateral) or any Permitted Second Priority Additional Debt),

(iii)in the case of a Disposition or a Casualty Event with respect to any
Pension Real Property (a “Pension Real Property Event”), to the extent the
Contribution Deferral Agreement (as in effect as of the date hereof) requires
the repayment or prepayment with the Net Proceeds of such Pension Real Property
Event of any Specified Pension Fund Obligations which are secured on a first
lien basis by such Pension Real Property (such obligations, “CDA First Lien
Obligations”), the Net Proceeds of such Pension Real Property Event shall be
reduced by an amount equal to the amount of such Specified Pension Fund
Obligations that are so repaid or prepaid with such proceeds and have not been
declined by the holders thereof,

4830-5366-9817v1

42

--------------------------------------------------------------------------------

 

(iv) in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iv)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof,

(v) taxes paid or reasonably estimated to be payable as a result thereof
(provided, that if the amount of any such estimated taxes exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition or
Casualty Event, the aggregate amount of such excess shall constitute Net
Proceeds at the time such taxes are actually paid),

(vi) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) or (v) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries with respect to the assets subject to the Disposition or Casualty
Event including, without limitation, liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction), and

(vii) any funded escrow established pursuant to the documents evidencing any
such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;

provided, that if no Event of Default exists such proceeds, other than Real
Property Disposition Proceeds, may be applied by the Borrower or any Restricted
Subsidiary to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower or its Restricted Subsidiaries or
to make Permitted Acquisitions or any acquisition permitted hereunder of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired) that in each case become Collateral (or, in the
case of the acquisition of the Equity Interests of a Person, such Person becomes
a Loan Party under the Loan Documents), in each case within 270 days of such
receipt, and such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 270 days of such receipt, so used or
contractually committed with a third party to be so used (it being understood
that if any portion of such proceeds are not so used within such 270 day period
but within such 270 day period are contractually committed with a third party to
be used, then upon the termination of such contract or if such Net Proceeds are
not so used within the later of such 270 day period and 180 days from the entry
into such contractual commitment, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso; it being understood that such proceeds shall constitute Net
Proceeds if there is a Specified Default at the time of a proposed reinvestment
unless such proposed reinvestment is made pursuant to a binding commitment with
a third party entered into at a time when no Specified Default was continuing);
provided, further that, except with respect to (I) Real Property Disposition
Proceeds and (II) at any time during the Amendment No. 1 Specified Period, any

4830-5366-9817v1

43

--------------------------------------------------------------------------------

 

other Net Proceeds, no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless the aggregate net
proceeds exceeds $7,500,000 in any fiscal year, commencing upon the expiration
of the Amendment No. 1 Specified Period (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Proceeds under this clause (a)),
and

(b)

100% of the cash proceeds from the incurrence, issuance or sale by the Borrower
or any of the Restricted Subsidiaries of any Indebtedness, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such issuance or sale, provided, that
if the amount of any estimated taxes exceeds the amount of taxes actually
required to be paid in cash, the aggregate amount of such excess shall
constitute Net Proceeds at the time such taxes are actually paid.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or the Restricted Subsidiaries
shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.06(b).

“Not Otherwise Applied” shall mean, with reference to any amount of net proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.13(a) and (b) was not previously
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) pursuant to Section
7.02(p)(y), Section 7.03(ee), Section 7.06(e)(y) or 7.13(a)(vi).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding (or would accrue
but for the operation of applicable Debtor Relief Laws), regardless of whether
such interest and fees are allowed or allowable claims in such
proceeding.  Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents include (a) the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document and (b) the obligation
of any Loan Party to reimburse any amount in respect of any of the foregoing
that any Agent or Lender, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party.

“OFAC” shall have the meaning assigned to such term in the definition of
“Blocked Person”.

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

4830-5366-9817v1

44

--------------------------------------------------------------------------------

 

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” shall mean February 13, 2014.

“Original Term Loan Maturity Date” shall have the meaning assigned to such term
in the definition of “Maturity Date”.

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a)(ii).

“Other Survey Documentation” shall have the meaning specified in the definition
of “Collateral and Guarantee Requirement”.

“Other Taxes” shall have the meaning assigned to such term in Section 3.01(b).

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment entered into
after the Restatement Effective Date.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment entered into after the Restatement Effective Date.

“Participant Register” shall have the meaning assigned to such term in Section
10.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Fund Entities” shall mean those entities identified on Schedule 1.01(d)
hereto.

“Pension Contribution Cap” means, as of any date of determination, (i) for any
such date of determination occurring from and after the Restatement Effective
Date and on or prior to the first anniversary of the Restatement Effective Date,
$150,000,000, (ii) for any such date of determination occurring after the first
anniversary of the Restatement Effective Date but on or prior to the second
anniversary of the Restatement Effective Date, $153,000,000, (iii) for any such
date of determination occurring after the second anniversary of the Restatement
Effective Date but on or prior to the third anniversary of the Restatement
Effective Date, $156,060,000, (iv) for any such date of determination occurring
after the third anniversary of the Restatement Effective Date but on or prior to
the fourth anniversary of the Restatement Effective Date, $159,181,200 and (v)
for any such date of determination occurring thereafter, $162,364,824.

“Pension Real Property” shall mean any Real Property for so long as such Real
Property secures the obligations of the Borrower under the Contribution Deferral
Agreement on a first lien basis on the Restatement Effective Date, as set forth
on Schedule 1.01(a).

4830-5366-9817v1

45

--------------------------------------------------------------------------------

 

“Pension Real Property Event” shall have the meaning assigned to such term in
the definition of “Net Proceeds”.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Collateral Agent and the Borrower, as the same shall be supplemented from
time to time.

“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents and other approvals required
under applicable Laws for the operation of any Real Property.

“Permitted Acquisition” shall have the meaning assigned to such term in Section
7.02(h).

“Permitted Acquisition Provisions” shall have the meaning assigned to such term
in Section 2.17(c).

“Permitted Additional Debt” shall mean Indebtedness incurred by the Borrower or
any Guarantor, which Indebtedness may be (x) in the form of one or more series
of notes or in the form of bank loans and, in either case, secured by the
Collateral on a junior basis to the Obligations (“Permitted Second Priority
Additional Debt”) or (y) in the form of one or more series of notes or in the
form of bank loans and unsecured; provided that (i) such Indebtedness is not at
any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (ii) the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors and optional prepayment or redemption terms), if
different from the Term Loans, are customary market terms for Indebtedness of
such type but in no event shall such terms and conditions (taken as a whole) be
materially more restrictive to the Borrower and its Subsidiaries than the terms
and conditions hereof (provided, that the financial maintenance covenant on the
then outstanding Term Loans shall be amended to provide the Lenders the benefit
of any financial maintenance covenant of such Permitted Additional Debt that is
in addition to or more restrictive in any material manner than the financial
maintenance covenant on the then outstanding Term Loans) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness (or such
shorter period as the Administrative Agent with the consent of the Required
Lenders may agree in their sole discretion), together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (ii) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent or the Required Lenders notify
the Borrower within such five Business Day period (or such shorter period as the
Administrative Agent with the consent of the Required Lenders may agree in its
sole discretion) that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), (iii) [reserved],
(iv) no Default shall exist immediately prior to or after giving effect to such
incurrence subject, in the case of any such Indebtedness which is Alternative
Incremental Indebtedness, to the Permitted Acquisition Provisions (if
applicable) and (v) if such Indebtedness is Permitted Additional Debt that is
secured, a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of the Second Lien Intercreditor Agreement.  Permitted Additional Debt will
include any Registered Equivalent Notes issued in exchange therefor.

4830-5366-9817v1

46

--------------------------------------------------------------------------------

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the original aggregate principal
amount (or accreted value, if applicable) does not exceed the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except (i) by an
amount equal to accrued but unpaid interest, premiums and fees payable by the
terms of such Indebtedness and reasonable fees, expenses, original issue
discount and upfront fees incurred in connection with such modification,
refinancing, refunding, renewal, replacement or extension and (ii) by an amount
equal to any existing available commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), the Indebtedness resulting from such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e), at
the time thereof, no Event of Default shall have occurred and be continuing, (d)
if such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is Indebtedness permitted pursuant to Section 7.03(b), 7.03(p) or
7.03(q), or is otherwise a Junior Financing, (i) to the extent such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated in right of payment or in lien priority to the Obligations, the
Indebtedness resulting from such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment or in lien
priority, as applicable, to the Obligations on terms (taken as a whole) (x) at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness (or such shorter period as the Administrative
Agent with the consent of the Required Lenders may agree in its sole
discretion), together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent or the Required Lenders notify the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)) or (y) otherwise
reasonably acceptable to the Required Lenders)), and (ii) the obligors
(including any guarantors) in respect of the Indebtedness resulting from such
modification, refinancing, refunding, renewal, replacement or extension shall
not include any Person other than the obligors (including any guarantors) of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
unless otherwise permitted hereby, (e) in the case of any Permitted Refinancing
in respect of the ABL Facility, such Permitted Refinancing is a revolving
working capital facility and is secured only by all or any portion of the
collateral securing the ABL Facility (but not by any other assets) pursuant to
one or more security agreements subject, in the case of assets constituting (or
required to constitute) Collateral, to the ABL Intercreditor Agreement, (f) in
the case of any Credit Agreement Refinancing Indebtedness, the Permitted
Refinancing shall constitute Credit Agreement Refinancing Indebtedness and (g)
to the extent such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is unsecured, the Indebtedness resulting from such
modification, refinancing, refunding, renewal, replacement or extension must be
unsecured. When used with respect to any specified Indebtedness, “Permitted
Refinancing” shall mean the Indebtedness incurred to effectuate a Permitted
Refinancing of such specified Indebtedness.

“Permitted Repricing Amendment” shall have the meaning set forth in Section
10.08(b).

“Permitted Second Priority Additional Debt” shall have the meaning assigned to
such term in the definition of “Permitted Additional Debt”.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Amount” shall have the meaning assigned to such term in Section 2.06(d).

“PIK Interest” shall have the meaning assigned to such term in Section 2.06(d).

“PIK Period” shall have the meaning assigned to such term in Section 2.06(d).

“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Sections 412 and 430 of the Code or Sections
302 and 303 of ERISA and in respect of which a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates is, or if such plan were
terminated would under Section 4069 of ERISA be deemed to be, or within the six
year period immediately preceding the date hereof was, a “contributing sponsor”
as defined in Section 4001(a)(13) of ERISA or an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.01.

“Prepayment Premium” shall have the meaning assigned to such term in Section
2.12(d).

“Prime Rate” shall mean, as of any day, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as reasonably determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as reasonably determined by the Administrative Agent).

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.10.

“Pro Rata Share” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or, if Commitments have
been terminated, the principal amount of the Loans) under the applicable
Facility or Facilities of such Lender at such time and the denominator of which
is the amount of the aggregate Commitments (or, if the Commitments have

4830-5366-9817v1

47

--------------------------------------------------------------------------------

 

been terminated, the principal amount of the Loans) under the applicable
Facility or Facilities at such time.

“Projections” shall have the meaning set forth in Section 6.01(c).

“Public Lender” shall have the meaning assigned to such term in Section 10.01.

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Borrower
shall have determined in good faith that such Securitization Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries party to the Securitization Facility; (ii) all sales of
Securitization Assets and related assets by the Borrower or any Restricted
Subsidiary to the Securitization Subsidiary or any other Person are made at fair
market value (as determined in good faith by the Borrower); (iii) the financing
terms, covenants, termination events and other provisions thereof shall be on
market terms (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings; and (iv) the obligations under such
Securitization Facility are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Real Property Disposition Proceeds” shall mean any Net Proceeds realized from a
Disposition of, or Sale and Leaseback Transaction with respect to, any Real
Property, including, for the avoidance of doubt, any Pension Property (in each
case, consummated on or after the Restatement Effective Date); provided, that,
with respect to Dispositions of, or Sale and Leaseback Transactions with respect
to, Real Property on which a trucking terminal is located and vacant/adjacent
property located nearby, an initial amount of Net Proceeds not exceeding
$40,000,000 for all such Dispositions and Sale and Leaseback Transactions in the
aggregate for the term of this Agreement shall not constitute Real Property
Disposition Proceeds, and all such Net Proceeds thereafter shall constitute Real
Property Disposition Proceeds..

“Receivables Assets” shall mean (a) any accounts receivable owed to the Borrower
or a Restricted Subsidiary subject to a Receivables Facility and the proceeds
thereof and (b) all collateral securing such accounts receivable, all contracts
and contract rights, in each case, of the type which would constitute ABL
Priority Collateral (as defined in the ABL Intercreditor Agreement), guarantees
or other obligations in respect of such accounts receivable, all records with
respect to such accounts receivable and any other assets customarily transferred
together with

4830-5366-9817v1

48

--------------------------------------------------------------------------------

 

accounts receivable in connection with a non-recourse accounts receivable
factoring arrangement, except for Standard Securitization Undertakings, assigned
or otherwise transferred or pledged by the Borrower in connection with a
Receivables Facility.

“Receivables Facility” shall mean an arrangement between the Borrower or a
Restricted Subsidiary and another Person pursuant to which (a) the Borrower or
such Restricted Subsidiary, as applicable, sells (directly or indirectly) in the
ordinary course of business to such Person accounts receivable owing by
customers, together with Receivables Assets related thereto, (b) the obligations
of the Borrower or such Restricted Subsidiary, as applicable, thereunder are
non-recourse (except for Securitization Purchase Obligations) to the Borrower
and such Restricted Subsidiary and (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the Borrower) and may include Standard
Securitization Undertakings.

“Refinanced Debt” shall have the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Lender that will make an Other Term Loan pursuant to such Refinancing Amendment
and (d) each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.18.

“Refinancing Transaction” shall have the meaning assigned to such term in the
recitals

“Register” shall have the meaning assigned to such term in Section 10.04(d).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Rejection Notice” shall have the meaning assigned to such term in Section
2.13(d).

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor/manager as
such Lender or by an Affiliate of such investment advisor/manager.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

4830-5366-9817v1

49

--------------------------------------------------------------------------------

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, within or upon any vessel, vehicle, building,
structure, facility or fixture.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived with respect to a Plan.

“Request for Credit Extension” shall mean a request by the Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.

“Required Class Lenders” shall mean, as of any date of determination, Lenders of
a Class having more than 50% of the sum of the outstanding Loans and unused
Commitments of the applicable Class.

“Required Lenders” shall mean, at any time, Lenders having Loans and unused Term
Loan Commitments representing more than 50% of the sum of all Loans outstanding
and unused Term Loan Commitments at such time.

“Required Opinion State” shall mean each of the following states: Pennsylvania,
California, Ohio, New York, Illinois, New Jersey, Texas, Michigan, Tennessee,
North Carolina, Oregon, Georgia, Maryland, Indiana, Missouri, Wisconsin, South
Carolina, Nevada, Minnesota and Utah.

“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar officer of a Loan Party and, as to any document
delivered on the Restatement Effective Date, any secretary or assistant
secretary of such Loan Party.  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed by the
recipient of such document to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed by the recipient of such
document to have acted on behalf of such Loan Party.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Article 9), which date
is September 11, 2019.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest of the Borrower or any
Restricted Subsidiary, or on account of any return of capital to the Borrower’s
or a Restricted Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower.

4830-5366-9817v1

50

--------------------------------------------------------------------------------

 

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same property.

“Scheduled Property” shall have the meaning assigned to such term in Section
7.05(l).

“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority that is the successor thereto.

“Second Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Second Lien Representatives
for holders of Permitted Second Priority Additional Debt, in form and substance
reasonably satisfactory to the Required Lenders and the Borrower.

“Second Lien Representative” shall mean, with respect to any series of Permitted
Second Priority Additional Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent  under the indenture or agreement
pursuant to which such Indebtedness is issued, incurred or otherwise obtained,
as the case may be, and each of their successors in such capacities.

“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.

“Securities Account” as defined in the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Asset” shall mean (a) any accounts receivable or related assets
and the collections and proceeds thereof, in each case subject to a
Securitization Facility and (b) all collateral securing such receivable or
asset, all contracts and contract rights in each case, of the type which would
constitute ABL Priority Collateral (as defined in the ABL Intercreditor
Agreement), guaranties or other obligations in respect of such receivable or
asset, lockbox accounts, books and records with respect to such account or asset
and any other assets customarily transferred (or in respect of which security
interests are customarily granted) together with accounts or assets in a
securitization financing and which in the case of clause (a) and (b) above are
sold, conveyed, assigned or otherwise transferred or pledged by any Loan Party
in connection with a Qualified Securitization Financing.

“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Borrower or any of its Restricted
Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries may sell, convey or otherwise transfer, or may grant a security
interest in, Securitization Assets to either (a) any Person that is not a
Restricted

4830-5366-9817v1

51

--------------------------------------------------------------------------------

 

Subsidiary or (b) any other Subsidiary of the Borrower (that in turn sells such
Securitization Assets to a Securitization Subsidiary) or a Securitization
Subsidiary that in turn sells such Securitization Assets to a Person that is not
a Restricted Subsidiary, or may grant a security interest in, any Securitization
Assets of the Borrower or any of its Subsidiaries; provided that, it is
understood and agreed that the ABL Facility is deemed a Securitization Facility.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any Securitization Asset or participation
interest therein issued or sold in connection with, and other fees and expenses
(including fees and expenses of legal counsel) paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Financing or a Receivables Facility.

“Securitization Purchase Obligation” shall mean any obligation of the Borrower
or a Restricted Subsidiary in respect of Securitization Assets or Receivables
Assets in a Qualified Securitization Financing or a Receivables Facility to
purchase Securitization Assets arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to such party.

“Securitization Subsidiary” shall mean any Subsidiary of the Borrower in each
case formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets.

“Security Agreement” shall mean, except as the context may otherwise require,
both (a) the Amended and Restated Security Agreement dated as of the Restatement
Effective Date among the Borrower, the Guarantors party thereto and the
Collateral Agent and (b) the Security and Collateral Agency Agreement, dated as
of the date hereof, among the Collateral Agent, as collateral agent and term
loan representative, the ABL Agent, as ABL representative, and the Borrower and
the other Loan Parties party thereto, as each of the same may be further
amended, restated, modified, supplemented, extended, renewed, restructured or
replaced.

“Security Agreement Supplement” shall have the meaning specified in the Security
Agreement.

“Senior Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, controller or other similar officer of
such Person.

“Single-Employer Plans” shall mean the Roadway LLC Pension Plan, the Yellow
Corporation Pension Plan and the YRC Retiree Pension Plan or any other Plans
sponsored or maintained by the Borrower or any Restricted Subsidiary.

“Specified Amendment No. 1 Period” shall mean the “Specified Period” as such
term is defined in Amendment No. 1.

4830-5366-9817v1

52

--------------------------------------------------------------------------------

 

“Specified Default” shall mean an Event of Default under Section 8.01(a), (f) or
(g).

“Specified Fiscal Quarter” shall have the meaning assigned to such term in
Section 2.06(d).

“Specified Pension Fund Obligations” shall mean the payment obligations due from
the Borrower and/or its applicable Subsidiaries to the Pension Fund Entities
under the terms and conditions of the Contribution Deferral Agreement.

“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary, any Permitted Acquisition, any Disposition
that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case consummated after the Restatement Effective Date and
whether by merger, consolidation, amalgamation or otherwise, and any incurrence
or repayment of Indebtedness or Restricted Payment, in each case, that by the
terms of this Agreement requires a financial ratio or test to be calculated on a
“Pro Forma Basis”.

“SPV” shall have the meaning assigned to such term in Section 10.04(i).

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or any
Subsidiary of the Borrower which the Borrower has determined in good faith to be
customary in a Securitization Facility, it being understood that any
Securitization Purchase Obligation shall be deemed to be a Standard
Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivable factoring arrangement.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” shall mean any Indebtedness that is, or is required
to be, subordinated in right of payment to the Obligations.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
Controlled, directly

4830-5366-9817v1

53

--------------------------------------------------------------------------------

 

or indirectly, through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Succession Agreement” means that certain Successor Agent Agreement dated as of
the Restatement Effective Date, among Cortland Products Corp., as successor
agent, Credit Suisse AG, as retiring agent, the Borrower and the Tranche B-2
Term Lenders.

“Successor Borrower” shall have the meaning specified in Section 7.04(d).

“Survey” shall have the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” shall have the meaning assigned to such term in Section 3.01(a).

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean the Tranche B-2 Term Loan Commitment.

“Term Loans” shall mean the Tranche B-2 Term Loans, Extended Term Loans and
Other Term Loans.

4830-5366-9817v1

54

--------------------------------------------------------------------------------

 

“Term Note” shall mean a promissory note of the Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Test Period” shall mean, for any date of determination under this Agreement,
the most recent period as of such date of four consecutive fiscal quarters of
the Borrower for which financial statements have been delivered (or were
required to have been delivered) pursuant to Section 6.01(a) or 6.01(b), as
applicable, or, prior to the first such requirement, the four fiscal quarter
period ended June 30, 2019.

“Threshold Amount” shall mean $30,000,000.

“Title Company” shall mean Chicago Title Insurance Company.

“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
Total Debt as of such date to (b) Consolidated EBITDA for the Test Period
applicable as of such date.

“tranche” shall have the meaning assigned to such term in Section 2.19(a).

“Tranche B-2 Term Lender” shall mean a Lender with a Tranche B-2 Term Loan
Commitment or an outstanding Tranche B-2 Term Loan.

“Tranche B-2 Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B-2 Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
B-2 Term Loan to be made by such Lender hereunder. The initial aggregate amount
of the Tranche B-2 Term Loan Commitments as of the Restatement Effective Date is
$600,000,000.

“Tranche B-2 Term Loans” shall mean the term loans made by the Lenders on the
Restatement Effective Date to the Borrower pursuant to Section 2.01(b).  For the
avoidance of doubt, a Term Loan shall no longer be a “Tranche B-2 Term Loan”
when it shall have become an “Extended Term Loan”.

“Transaction Expenses” shall mean any costs, fees or expenses incurred or paid
by the Borrower or any of its Subsidiaries in connection with  the Transactions,
this Agreement and the other Loan Documents; provided that the amount of
Transaction Expenses attributable to clause (b) of the definition of
Transactions shall not exceed $250,000.

“Transactions” shall mean, collectively, (a) the execution and delivery by the
Loan Parties of the Loan Documents to which they are a party and the making of
the Borrowings hereunder on the Restatement Effective Date, (b) the execution
and delivery by the Borrower and the Subsidiaries party thereto of an amendment
to the ABL Facility Documentation in connection with the matters described in
clause (a), (c) the Refinancing Transactions and (d) the payment of the
Transaction Expenses.

4830-5366-9817v1

55

--------------------------------------------------------------------------------

 

“Transferred Guarantor” shall have the meaning specified in the Section 11.10.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Unaudited Financial Statements” shall mean the unaudited consolidated balance
sheets and related statements of operations and cash flows of the Borrower and
its consolidated Subsidiaries as at the end of and for the fiscal quarter ended
June 30, 2019.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 3.01(d).

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided, that for purposes
of determining the Weighted Average Life to Maturity of any Refinanced Debt or
any Indebtedness that is being modified, refinanced, refunded, renewed,
replaced, restructured or extended (the “Applicable Indebtedness”), the effects
of any amortization of or prepayments made on such Applicable Indebtedness prior
to the date of the applicable modification, refinancing, restructuring,
refunding, renewal, replacement or extension shall be disregarded.

“wholly owned” shall mean, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

4830-5366-9817v1

56

--------------------------------------------------------------------------------

 

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(i)Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

(ii)The term “including” is by way of example and not limitation.

(c)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(d)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(e)The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(f)All references to “knowledge” or “awareness” of any Loan Party or a
Restricted Subsidiary thereof means the actual knowledge of a Responsible
Officer of a Loan Party or such Restricted Subsidiary.

(g)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h)The word “or” is not exclusive.

(i)For purposes of determining compliance with any one of Sections 7.01, 7.02,
7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien, Investment,
Indebtedness, Disposition, Restricted Payment, affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of more
than one of the categories of transactions permitted pursuant to any clause of
such Section, such transaction (or portion thereof) at any time shall be
permitted under one or more of such clauses as determined by the Borrower (and
the Borrower shall be entitled to redesignate use of any such clauses from time
to time) in its sole discretion at such time; provided that the Borrower shall
not be permitted to subsequently reclassify any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, affiliate transaction, Contractual Obligation
or prepayment of Indebtedness as having been incurred under a Non-Fixed Basket
if such Lien, Investment, Indebtedness, Disposition, Restricted Payment,
affiliate transaction, Contractual Obligation or prepayment of Indebtedness was
originally incurred under a Fixed Basket or any other Basket that is not a
Non-Fixed Basket.  For all purposes hereunder, (x) “Fixed Basket” shall mean any
Basket that is subject to a fixed-dollar limit and (y) “Non-Fixed Basket” shall
mean any

4830-5366-9817v1

57

--------------------------------------------------------------------------------

 

Basket that is subject to compliance with a financial ratio or test (including
Total Net Leverage Ratio) or based on a percentage of Consolidated EBITDA or
total assets.

(j)The usage of the term “written” includes electronic messages, including
e-mail.

(k)Any reference herein or in any other Loan Document to (i) a transfer,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company, as if it were a transfer,
assignment, sale or transfer, or similar term, as applicable, to a separate
Person, and (ii) a merger, consolidation, amalgamation or consolidation, or
similar term, shall be deemed to apply to the unwinding of such a division or
allocation, as if it were a merger, consolidation, amalgamation or consolidation
or similar term, as applicable, with a separate Person.

Certifications

.  All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such a Person in his or her capacity solely as an
officer or representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity.

Accounting Terms

.  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein or therein.

Rounding

.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

References to Agreements, Laws, Etc

.  Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements, replacements, extensions, renewals, refinancings,
restructurings and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements, replacements, extensions,
renewals, refinancings, restructurings and other modifications are not
prohibited by hereby; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Timing of Payment or Performance

.  Except as otherwise expressly provided herein, when the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such

4830-5366-9817v1

58

--------------------------------------------------------------------------------

 

payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Cumulative Credit Transactions

.  If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Pro Forma Calculations

.

(a)Notwithstanding anything to the contrary herein, the Total Leverage Ratio
shall be calculated in the manner prescribed by this Section 1.10; provided
that, notwithstanding anything to the contrary in clauses (b), (c) or (d) of
this Section 1.10, when calculating the Total Leverage Ratio for purposes of the
Applicable ECF Percentage of Excess Cash Flow, the events described in this
Section 1.10 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect (provided, further, that the foregoing
limitation will not be constituted to limit the deductibility of any amounts
that are committed to be made or paid or are reasonably expected to be paid in
the calculation of Excess Cash Flow for any period as provided for in the
definition of Excess Cash Flow).

(b)For purposes of calculating the Total Leverage Ratio, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Test Period or (ii) subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period.  If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.10, then the Total Leverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.10.

(c)Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Senior Financial Officer of
the Borrower and may include, for the avoidance of doubt, Cost Savings to the
extent permitted by, and subject to the requirements of, clause (a)(viii) of the
definition of “Consolidated EBITDA”.  Notwithstanding the foregoing, all pro
forma adjustments under this clause (c) shall not, taken together with those
added pursuant to clause (a)(viii) of the definition of “Consolidated EBITDA”,
increase pro forma Consolidated EBITDA by more than 5% for any Test Period
(calculated prior to giving effect to any addback pursuant to this clause (c) or
clause (a)(viii) of the definition of “Consolidated EBITDA”).

(d)In the event that the Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or

4830-5366-9817v1

59

--------------------------------------------------------------------------------

 

extinguishment) any Indebtedness included in the calculations of the Total
Leverage Ratio (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes
and not incurred in reliance on Section 7.03(t)), (i) during the applicable Test
Period or (ii) subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio shall be calculated giving pro forma effect
to such incurrence or repayment of Indebtedness, to the extent required, as if
the same had occurred on the last day of the applicable Test Period of the Total
Leverage Ratio.  Interest on a Capitalized Lease shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease in accordance with GAAP.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
London interbank offered rate, or other rate, shall be determined to have been
based upon the rate actually chosen, or if none, then based upon such optional
rate chosen as the Borrower or Restricted Subsidiary may designate.

(e)Whenever any provision of this Agreement requires the Borrower to have a
Total Leverage Ratio on a Pro Forma Basis in connection with any action to be
taken by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the calculations demonstrating such compliance or such Total
Leverage Ratio.

Certain Accounting Matters

.  Notwithstanding any other provision contained herein or in any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (a) without giving effect to any election under Statement of Financial
Accounting Standards 159 or Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any of its Restricted Subsidiaries at “fair value”, as defined
therein; and (b) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 and/or Statement of Financial Accounting Standards 150 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. Furthermore, unless the
Borrower elects otherwise, notwithstanding any other provision contained herein
or in any other Loan Document, for all purposes under this Agreement and the
other Loan Documents, including negative covenants, financials covenants and
component definitions, operating leases and Capitalized Leases will be deemed to
be treated in a manner consistent with their current treatment under GAAP as in
effect on December 31, 2018, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.  For the avoidance of doubt, the
principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the Borrower dated such date
prepared in accordance with GAAP, except as expressly set forth in clauses (a)
and (b) of this Section 1.11.

Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Tranche B-2 Term Loan”) or by Type

4830-5366-9817v1

60

--------------------------------------------------------------------------------

 

(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Term
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Term Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and
Type (e.g., a “Eurodollar Term Borrowing”).

Currency Equivalents Generally

.

(a)For purposes of determining compliance with Sections 7.01, 7.02, 7.03, 7.05,
7.06, 7.08, 7.09 and 7.13 with respect to any amount of Indebtedness, Lien,
Asset Sale, Restricted Payment, Capital Expenditure, affiliate transaction,
Contractual Obligation, prepayment of Indebtedness or Investment in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder) and once incurred or made, the amount of such Indebtedness,
Lien, Asset Sale, Restricted Payment, Capital Expenditure, affiliate
transaction, Contractual Obligation, prepayment of Indebtedness or Investment,
shall be always deemed to be at the Dollar amount on such date, regardless of
later changes in currency exchange rates.

(b)For purposes of determining the Total Leverage Ratio, amounts denominated in
a currency other than Dollars will be converted to Dollars at the currency
exchange rates used in preparing the Borrower’s financial statements
corresponding to the Test Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.

Effect of Amendment and Restatement

.  On the Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety in the form hereof.  The parties hereto
acknowledge and agree that except as modified in this Agreement and the other
Loan Documents delivered on the Restatement Effective Date, the Existing Credit
Agreement and all Loan Documents thereunder (collectively, together with the
Existing Credit Agreement, the “Existing Loan Documents”) are hereby reaffirmed,
ratified and confirmed on behalf of the parties hereto and thereto on the date
hereof, and the Obligations thereunder shall be amended and completely restated
hereby, but this Agreement shall not constitute a novation, extinguishment or
substitution of such Obligations or in any way impair the Liens created pursuant
to the Existing Loan Documents or affect the priority thereof, all of which are
hereby reaffirmed, ratified and confirmed.  

 

ARTICLE 2
The Credits

Tranche B-2 Term Loan Commitments

.  

(a)[Reserved].

4830-5366-9817v1

61

--------------------------------------------------------------------------------

 

(b)Subject to the terms and conditions and relying upon the representations and
warranties set forth herein, each Tranche B-2 Term Lender agrees, severally and
not jointly, to make a Tranche B-2 Term Loan to the Borrower on the Restatement
Effective Date in a principal amount not to exceed its Tranche B-2 Term Loan
Commitment.  Amounts repaid or prepaid in respect of Tranche B-2 Term Loan may
not be reborrowed.

Loans

.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  The
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 (except,
with respect to any Other Term Loans, to the extent otherwise provided in the
applicable Refinancing Amendment) or (ii) equal to the remaining available
balance of the applicable Commitments.

(b)Subject to Sections 2.08 and 3.02 each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request pursuant to Section
2.03.  Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan to such Lender in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time plus up to an additional 3 Interest Periods in
respect of each (i) [reserved], (ii) Extended Term Loans and (iii) Other Term
Loans, provided that the total number of such additional Interest Periods does
not exceed 15 at any one time.  For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c)Each Lender shall make each Tranche B-2 Term Loan to be made by it hereunder
on the Restatement Effective Date by wire transfer of immediately available
funds to the Administrative Agent’s Office not later than 1:00 p.m., New York
City time, and upon receipt of all requested funds the Administrative Agent
shall promptly credit the amounts so received to an account designated by the
Borrower in the applicable Request for Credit Extension.

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding

4830-5366-9817v1

62

--------------------------------------------------------------------------------

 

amount together with interest thereon, for each day from the date such amount is
made available to the Borrower to but excluding the date such amount is repaid
to the Administrative Agent at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing, and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

Borrowing Procedure

.  In order to request a Borrowing, the Borrower shall notify the Administrative
Agent of such request in writing (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before a proposed
Borrowing (or, in the case of the extension of credit on the Restatement
Effective Date, prior to the proposed Borrowing), and (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one Business Day before
a proposed Borrowing.  Each such Request for Credit Extension shall be
irrevocable (but may be conditioned upon the prepayment of indebtedness or the
consummation of a specified transaction) and shall specify the following
information:  (i) the Class of Loans to be borrowed and whether such Borrowing
is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto; provided, however, that, notwithstanding any contrary
specification in any Request for Credit Extension, each requested Borrowing
shall comply with the requirements set forth in Section 2.02.  If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

Evidence of Debt; Repayment of Loans

.

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Term Loan of
such Lender as provided in Section 2.11 (or, in the case of Extended Term Loans
or Other Term Loans, as provided for in the applicable Extension Offer,
Refinancing Amendment or other governing documentation).

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum

4830-5366-9817v1

63

--------------------------------------------------------------------------------

 

received by the Administrative Agent hereunder from the Borrower or any
Guarantor and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that (i) the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms and (ii) in the event of any conflict
between the accounts set forth in paragraphs (b) and (c) above, the amounts set
forth in the accounts maintained pursuant to paragraph (c) shall prevail.

(e)Any Lender may request that Loans made by it hereunder be evidenced by a Term
Note.  In such event, the Borrower shall promptly execute and deliver to such
Lender a Term Note payable to such Lender and its registered assigns in
accordance with Section 10.04.  Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive a Term Note, the
interests represented by such Term Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns, unless such Term Note is duly cancelled.

(f)This Section 2.04 shall at all times be interpreted and administered in such
a way that the Term Notes will be issued in “registered form” within the meaning
of Treasury Regulation Section 5f.163-1(a).

Fees

.

(a)The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative agent fees applicable to the Facilities payable in the
amounts and at the times agreed upon between the Borrower and the Administrative
Agent as set forth in the Administrative Agent Fee Letter (the “Fees”).

(b)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent.  Once paid, none of the Fees shall be refundable under
any circumstances.

Interest on Loans

.

(a)Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, and calculated
from and including the date of such Borrowing to but excluding the date of
repayment thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

(b)Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

4830-5366-9817v1

64

--------------------------------------------------------------------------------

 

(c)Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.  The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(d)Notwithstanding anything to the contrary in this Section 2.06,

(i) on the Amendment No. 1 Effective Date and each Interest Payment Date during
the PIK Period, the Borrower shall pay a portion of the interest due on each
such date in cash in an amount equal to interest at a rate per annum equal to
one percent (1%) (the “Cash Interest Portion”);

(ii)all accrued but unpaid interest as of the Amendment No. 1 Effective Date
(including all accrued and unpaid interest during the Interest Period that
commenced on December 31, 2019 and ending on March 31, 2020) and all interest
payable on each Interest Payment Date during the PIK Period (other than the Cash
Interest Portion which is due and payable on each such Interest Payment Date)
accruing during the period commencing on the Amendment No. 1 Effective Date and
ending on June 30, 2020 (such period, the “PIK Period”), with respect to any ABR
Term Loan or Eurodollar Term Loan, shall be payable in kind, with such interest
amount being automatically added to, and made part of, the outstanding principal
amount of Loans in the case of (x) accrued but unpaid interest as of the
Amendment No. 1 Effective Date, on the Amendment No. 1 Effective Date, and (y)
interest payable on each Interest Payment Date during the PIK Period, on such
date (all interest payable in kind pursuant to this Agreement, “PIK Interest”;
the aggregate amount of all interest payable in kind pursuant to this Agreement,
the “PIK Amount”); provided that with respect to any such payment of PIK
Interest pursuant to this clause (d), the then Applicable Margin in respect of
such accrued and unpaid interest shall be increased by an additional amount of
basis points such that the all-in interest rate for each such Borrowing,
inclusive of the Adjusted LIBO Rate for such Interest Period then in effect or
the Alternate Base Rate, as applicable, is equal to thirteen percent (13.00%)
per annum, which increase shall also be paid in the form of PIK Interest.

Unless the context otherwise requires, for all purposes under this Agreement,
references to the “principal” and the “principal amount” of any Term Loans
include any increase in the principal amount thereof due to the addition of PIK
Interest thereto pursuant to this clause (d).  All interest payable after the
PIK Period shall be payable in cash after the end of the PIK Period.  After the
second consecutive fiscal quarter following the PIK Period for which
Consolidated EBITDA for the Test Period ending as of the last day of such fiscal
quarter is greater than $200,000,000 (the “Specified Fiscal Quarter”), an
aggregate principal amount of Term Loans in an amount equal to the PIK Amount
shall be due and payable in cash in four equal consecutive fiscal quarter
installments each in the amount of 25% of the PIK Amount, commencing with the
last Business Day of the fiscal quarter immediately following the Specified
Fiscal Quarter.  The Borrower shall provide written notice to the Administrative
Agent once it has actual knowledge that the Specified Fiscal Quarter has
occurred.

4830-5366-9817v1

65

--------------------------------------------------------------------------------

 

Default Interest

.  Automatically from and after the occurrence and during the continuance of an
Event of Default under Section 8.01(a), (f) or (g) or at the election of the
Required Lenders during the continuance of any other Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter, after as well as before judgment, bear
interest (including post-petition interest in any proceeding under Debtor Relief
Laws) payable on written demand at a rate that is 2.0% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
Loans (or, in the case of any such fees and other amounts, at a rate which is
2.0% per annum in excess of the interest rate otherwise payable hereunder for
ABR Loans); provided that in the case of Eurodollar Term Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective, if such Eurodollar Rate Loans shall become ABR Loans
in accordance with Section 2.10(e), such Loans shall thereafter bear interest
payable upon written demand at a rate which is 2.0% per annum in excess of the
interest rate otherwise payable hereunder for ABR Loans.

Alternate Rate of Interest

.  In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that Dollar deposits in the principal
amounts of the Loans comprising such Borrowing are not generally available in
the London interbank market, or that the rates at which such Dollar deposits are
being offered will not adequately and fairly reflect the cost to the majority of
Lenders of making or maintaining Eurodollar Loans during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate,
the Administrative Agent shall, as soon as practicable thereafter, give written
or fax notice of such determination to the Borrower and the Lenders.  In the
event of any such determination, until the Administrative Agent shall have
revoked such notice, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 or Section 2.10 shall be deemed to be a request for an
ABR Borrowing.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

Termination and Reduction of Commitments

.

(a)The Term Loan Commitment for the Tranche B-2 Term Loan in effect on the
Restatement Effective Date shall automatically terminate upon the making of the
Tranche B-2 Term Loans on the Restatement Effective Date.

(b)Upon at least one Business Days’ prior irrevocable written or fax notice to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, any Class of
unfunded Term Loan Commitments; provided, however, that each partial reduction
of any Class of Term Loan Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $1,000,000; provided further that, a
notice of termination of the Commitments of any Class delivered by the Borrower
may state that such notice is conditioned upon the consummation of an
acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness or
any other specified event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

4830-5366-9817v1

66

--------------------------------------------------------------------------------

 

(c)Each reduction in the Term Loan Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective applicable Commitments.

Conversion and Continuation of Borrowings

.  The Borrower shall have the right at any time upon prior irrevocable written
notice to the Administrative Agent (a) not later than 1:00 p.m., New York City
time, one Business Day prior to the day of any conversion, to convert any
Eurodollar Borrowing into an ABR Borrowing, (b) not later than 1:00 p.m., New
York City time, three Business Days prior to conversion or continuation, to
convert any ABR Borrowing into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, and (c) not later than 1:00 p.m., New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:

(i)[reserved];

(ii)each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii)if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(b)each conversion shall be effected by each Lender and the Administrative Agent
by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(i)if any Eurodollar Borrowing is converted on a day prior to the last day of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 3.04;

(c)any portion of a Borrowing maturing or required to be repaid in less than one
month may not be converted into or continued as a Eurodollar Borrowing, unless
agreed by all applicable Lenders;

(d)any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(e)upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of an Event of Default, no outstanding Loan may be converted into, or continued
as, a Eurodollar Loan.

4830-5366-9817v1

67

--------------------------------------------------------------------------------

 

Each such Request for Credit Extension shall (except as set forth herein) be
irrevocable and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or an ABR Borrowing, (iii) if such Request for Credit Extension
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto.  If no Interest
Period is specified in any such Request for Credit Extension with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the Lenders of any Request for Credit
Extension and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given a Request for Credit Extension
in accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

Repayment of Term Borrowings

.

(a)The Borrower shall repay to the Administrative Agent for the ratable account
of the applicable Term Lenders on the Maturity Date for such Tranche B-2 Term
Loans, the aggregate principal amount of such Tranche B-2 Term Loans outstanding
on such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.  Upon the
conversion of Tranche B-2 Term Loans to Extended Term Loans or the refinancing
of Tranche B-2 Term Loans with Credit Agreement Refinancing Indebtedness, all
scheduled amortization payments, if any, shall be reduced ratably by the
aggregate principal amount of the Tranche B-2 Term Loans so converted,
refinanced or replaced.  The Borrower shall repay Extended Term Loans and Other
Term Loans in such amounts and on such date or dates as shall be specified
therefor in the applicable Extension Offer, Refinancing Amendment or other
governing documentation.

(b)To the extent not previously paid, all Term Loans (including, for avoidance
of doubt, Term Loans that are not Tranche B-2 Term Loans) shall be due and
payable on the applicable Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

(c)All repayments pursuant to this Section 2.11 shall be subject to Section
3.04, but shall otherwise be without premium or penalty.

Voluntary Prepayment

.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, upon at least three Business Days’ prior
written (email)  notice in the case of Eurodollar Loans, or written (email)
notice at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 1:00 p.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $2,500,000.

4830-5366-9817v1

68

--------------------------------------------------------------------------------

 

(b)Except as may otherwise be set forth in any Extension Offer or any
Refinancing Amendment, voluntary prepayments of Term Loans pursuant to this
Section 2.12 shall be applied ratably to each Class of Term Loans then
outstanding.

(c)Each notice of prepayment shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid shall be irrevocable
and shall commit the Borrower to prepay such Borrowing by the amount stated
therein on the date stated therein; provided, however, that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the consummation of an acquisition or sale transaction or upon the
effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other Indebtedness or any other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied
(provided, that the provisions of Section 3.04 shall apply to any prepayment
that is not made as a result of the failure of such condition).  All prepayments
under this Section 2.12 shall be subject to Section 2.12(d) (to the extent
applicable) and Section 3.04 but otherwise without premium or penalty.  All
prepayments under this Section 2.12 shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

(d)In the event that, (i) the Borrower voluntarily prepays any Tranche B-2 Term
Loans, (ii) the Borrower makes any mandatory prepayment of the Tranche B-2 Term
Loans pursuant to Sections 2.13(a)(ii), 2.13(a)(iii), 2.13(a)(iv) or 2.13(a)(v),
(iii) a Term Lender is deemed a Non-Consenting Lender and must assign its
Tranche B-2 Term Loans pursuant to Section 3.06(a) or (iv) the Tranche B-2 Term
Loans are accelerated, then in each case, the Borrower shall pay to the
Administrative Agent on the date of such prepayment, assignment or acceleration,
for the ratable account of each applicable Term Lender, a prepayment premium
equal to (x) 3% of the aggregate amount of the applicable Tranche B-2 Term Loans
being prepaid, accelerated or assigned if such prepayment, acceleration or
assignment occurs after the Restatement Effective Date but prior to the first
anniversary of the Restatement Effective Date, (y) 2% of the aggregate amount of
the applicable Tranche B-2 Term Loans being prepaid, accelerated or assigned if
such prepayment or assignment occurs on or after the first but prior to the
second anniversary of the Restatement Effective Date and (z) 1% of the aggregate
amount of the applicable Tranche B-2 Term Loans being prepaid, accelerated or
assigned if such prepayment, acceleration or assignment occurs on or after the
second but prior to the third anniversary of the Restatement Effective Date (the
foregoing premiums, the “Prepayment Premium”); provided that (A) for the
avoidance of doubt, no Prepayment Premium shall be payable on or following the
third anniversary of the Restatement Effective Date and, (B) the Prepayment
Premium shall not apply to mandatory prepayments of the Tranche B-2 Term Loans
pursuant to Section 2.13(a)(ii) that do not exceed $100,000,000 in the aggregate
during the term of this Agreement and (C) for the avoidance of doubt, the
Prepayment Premium shall not apply to mandatory prepayments of the Tranche B-2
Term Loans pursuant to the Anti-Cash Hoarding Sweep in Section 2.13(a)(vi).
Without limiting the generality of the foregoing, it is understood and agreed
that if the Tranche B-2 Term Loans are accelerated or otherwise become due prior
to their maturity date, in each case, in respect of any Event of Default
(including upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), the Prepayment Premium
applicable with respect to a voluntary prepayment of the Tranche B-2 Term Loans
will also be due and payable on the date of such acceleration or such other
prior due date as though the Tranche B-2 Term Loans were

4830-5366-9817v1

69

--------------------------------------------------------------------------------

 

voluntarily prepaid as of such date and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Term Lender’s loss as a result thereof.  Any
premium payable above shall be presumed to be the liquidated damages sustained
by each Term Lender and the Borrower agrees that it is reasonable under the
circumstances currently existing.  THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the
fullest extent it may lawfully do so) that: (A) the Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Term
Lenders and the Borrower giving specific consideration in this transaction for
such agreement to pay the Prepayment Premium; and (D) the Borrower shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph.

Mandatory Prepayments

.

(a)(i) Within five (5) Business Days after the earlier of (x) 90 days after the
end of each Excess Cash Flow Period and (y) the date on which financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
Excess Cash Flow Period ended December 31, 2019) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate amount of Term Loans in an amount equal to (A)
the Applicable ECF Percentage of Excess Cash Flow, if any, for the Excess Cash
Flow Period covered or required to have been covered by such financial
statements minus (B) the sum of (1) all voluntary prepayments of principal of
Term Loans (including the amount of cash used to make all debt buybacks and
repurchases pursuant to Section 10.04(k)) and, (2) all prepayments of principal
of Term Loans made pursuant to the terms of the Anti-Cash Hoarding Sweep, and
(3) all voluntary prepayments of loans under the ABL Facility during such fiscal
year to the extent accompanied by a corresponding permanent reduction in the
commitments under the ABL Facility and, in the case of each of the immediately
preceding clauses (1) and, (2) and (3), to the extent such prepayments are
funded with Internally Generated Cash; provided that, the amount of prepayment
required under this Section 2.13(a)(i) shall be reduced to the extent (but only
to the extent) that (x) after giving effect to such prepayment, the sum of (a)
the maximum aggregate amount available to be drawn under the ABL Credit
Agreement that would not result in a Financial Covenant Trigger Period under the
ABL Facility (or any similar term under any replacement ABL Facility) plus (b)
the aggregate amount of cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries (other than any cash or Cash Equivalents appearing on
the consolidated balance sheet of the Borrower as “restricted” (or with a like
designation)) would be less than $200,000,000 and (y) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
certifying as to the foregoing.  Notwithstanding anything to the contrary
contained herein, the Borrower shall not be obligated to make any such
prepayments described in this Section 2.13(a)(i) (and no Default or Event of
Default shall arise as a result of such nonpayment) to the extent such payment
would otherwise constitute a violation or breach of the ABL Credit Agreement in
respect of minimum liquidity requirements (as in effect on the date

4830-5366-9817v1

70

--------------------------------------------------------------------------------

 

hereof in respect of such restriction, or as otherwise modified, supplemented or
amended in a manner not adverse to the Lenders).

(ii)If (1) the Borrower or any Restricted Subsidiary Disposes of any Real
Property or Disposes of any other property or assets pursuant to Section 7.05
(j), (l) or (t) or under any transaction that would be prohibited by Section
7.05 (other than (x) so long as the ABL Credit Agreement is in effect, any
Disposition of ABL Priority Collateral and (y) leases of Real Property entered
into in the ordinary course of business (excluding Sale and Leaseback
Transactions)), or (2) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or a Restricted Subsidiary of Net
Proceeds, the Borrower shall cause to be prepaid on or prior to the date which
is ten (10) Business Days after the date of the realization or receipt by the
Borrower or any Restricted Subsidiary of such Net Proceeds an aggregate
principal amount of Term Loans in an amount equal to 100% of the Net Proceeds
(or, in the case of any Disposition of, or Sale and Leaseback Transaction, with
respect to Real Property, 100% of the Real Property Disposition Proceeds)
realized or received.

(iii)If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Restatement Effective Date (other than Indebtedness
permitted under Section 7.03 (other than any Credit Agreement Refinancing
Indebtedness)), the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after (or, in
the case of Credit Agreement Refinancing Indebtedness, one Business Day after)
the receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

(iv)If the Borrower issues any Alternative Incremental Indebtedness or any
Subordinated Indebtedness after the Restatement Effective Date, the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans in an
amount equal to 33% of all Net Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt by the Borrower of such
Net Proceeds.

(v)If the Borrower issues any Equity Interests after the Restatement Effective
Date, the Borrower shall cause to be prepaid an aggregate principal amount of
Term Loans in an amount equal to 50% of all Net Equity Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by the Borrower of such Net Equity Proceeds; provided, that the Borrower
shall only be required to apply up to $30,000,000 in the aggregate of Net Equity
Proceeds pursuant to this Section 2.13(a)(v).

(vi) If, on any day, the Borrower and its Subsidiaries have Available Cash then,
not later than two Business Days after such day, the Borrower shall prepay the
outstanding Term Loans under this Agreement in an aggregate amount equal to the
amount of such Available Cash (the “Anti-Cash Hoarding Sweep”).

(b)Except as may otherwise be set forth in any Extension Offer, any Refinancing
Amendment, any Permitted Repricing Amendment or any other governing
documentation, each prepayment of Term Loans pursuant to Section 2.13(a) shall
be applied ratably to each Class of Term Loans then outstanding; provided, that
any prepayment of Term Loans pursuant to the

4830-5366-9817v1

71

--------------------------------------------------------------------------------

 

parenthetical in Section 2.13(a)(iii) shall be applied solely to each applicable
Class of Refinanced Debt.

(c)With respect to each Class of Term Loans, each prepayment pursuant to Section
2.13(a) shall be paid to the Lenders in accordance with their respective Pro
Rata Shares, subject to Section 2.13(d).  For the avoidance of doubt, this
Section 2.13(c) is applicable to any prepayment made with the Net Proceeds of
Credit Agreement Refinancing Indebtedness.

(d)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.13(a) (other than pursuant to clause (vi) of Section 2.13(a)) by 1:00 p.m.,
New York City time, least three (3) Business Days prior to the date of such
prepayment (or, in the case of any mandatory prepayment of Term Loans required
to be made pursuant to clause (vi) of Section 2.13(a), by 1:00 p.m., New York
City time, on the date of such prepayment).  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such estimated prepayment.  The Administrative Agent will promptly
notify each applicable Lender of the contents of the Borrower’s prepayment
notice and of such Lender’s Pro Rata Share or other applicable share of the
prepayment.  Each Term Lender may reject all of its Pro Rata Share or other
applicable share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to Section
2.13(a) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m., New York City
time, one Business Day prior to after the date of such prepayment; provided
that, for the avoidance of doubt, no Lender may reject any prepayment made with
proceeds of Credit Agreement Refinancing Indebtedness.  If a Term Lender fails
to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans unless the Borrower and the
Administrative Agent, with the consent of the Required Lenders, agree to an
extension of time for such failure to be corrected.  Any Declined Proceeds shall
be retained by the Borrower.

(e)Funding Losses, Etc.  All prepayments under this Section 2.13 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment and shall be made together with, in the
case of any such prepayment of a Eurodollar Loan on a day prior to the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Loan pursuant to Section 3.04.  All prepayments under Section 2.13(a)(iii) shall
be subject to Section 2.12(d) (to the extent applicable).  Notwithstanding any
of the other provisions of Section 2.13(a), so long as no Event of Default shall
have occurred and be continuing, if any prepayment of Eurodollar Loans is
required to be made under Section 2.13(a) prior to the last day of the Interest
Period therefor, the Borrower may, in its sole discretion, deposit the amount of
any such prepayment otherwise required to be made thereunder (including accrued
interest to the last day of such Interest Period) into a Cash Collateral Account
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
the Borrower or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with this Section 2.13.  Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with Section 2.13(a).

4830-5366-9817v1

72

--------------------------------------------------------------------------------

 

(f)Foreign Dispositions; Foreign Excess Cash Flow.  Notwithstanding any other
provisions of this Section 2.13, (A) to the extent that any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
Excess Cash Flow attributable to Foreign Subsidiaries are (x) prohibited or
delayed by applicable local law or (y) restricted by applicable organizational
or constitutive documents or any agreement, from being repatriated to the United
States, in each case the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.13 but may be retained by the applicable Foreign
Subsidiary (the Borrower hereby agreeing to use reasonable efforts (as
determined in the Borrower’s reasonable business judgment) to otherwise cause
the applicable Foreign Subsidiary to within one year following the date on which
the respective payment would otherwise have been required, promptly take all
actions reasonably required by the applicable local law, applicable
organizational or constitutive document impediment to permit such repatriation),
and if within one year following the date on which the respective payment would
otherwise have been required, such repatriation of any of such affected Net
Proceeds or Excess Cash Flow is permitted under the applicable local law,
applicable organizational or constitutive document impediment, such repatriation
will be promptly effected and such repatriated Net Proceeds or Excess Cash Flow
will be promptly (and in any event not later than 5 Business Days after such
repatriation could be made) applied (net of additional taxes, costs and expenses
payable or reserved against as a result thereof) (whether or not repatriation
actually occurs)  to the repayment of the Term Loans pursuant to this Section
2.13 and (B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition or
Foreign Subsidiary Excess Cash Flow could cause adverse tax consequences to the
Borrower, such Net Proceeds or Excess Cash Flow so affected may be retained by
the applicable Foreign Subsidiary. The non-application of any prepayment amounts
as a consequence of the foregoing provisions will not, for the avoidance of
doubt, constitute a Default or an Event of Default.

Pro Rata Treatment

.  Except as required under Section 3.02, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each reduction of the Term Loan Commitments and each conversion of any Borrowing
to or continuation of any Borrowing as a Borrowing of any Type shall be
allocated pro rata among the Lenders of the applicable Class in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans); provided that the provisions of this Section 2.14
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement.  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

Sharing of Setoffs

.  Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower or any other Loan
Party, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans as a result
of which the unpaid principal portion of its Loans shall be proportionately less
than the unpaid principal portion

4830-5366-9817v1

73

--------------------------------------------------------------------------------

 

of the Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans of such other
Lender, so that the aggregate unpaid principal amount of the Loans and
participations in Loans held by each Lender shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that (i) if any such purchase or purchases or adjustments
shall be made pursuant to this Section 2.15 and the payment giving rise thereto
shall thereafter be recovered, such purchase or purchases or adjustments shall
be rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this Section
2.15 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower as to which the provisions of this Section 2.15 shall apply
(provided, that if the applicable payment, assignment, sale or participation to
the Borrower is expressly permitted under Section 10.04, the provisions of this
Section 2.15 shall not be construed to apply).  The Borrower expressly consents
to the foregoing arrangements and agrees that any Lender holding a participation
in a Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation. For
the avoidance of doubt, neither this Section nor Section 2.14 shall limit the
ability of the Borrower to (i) purchase and retire Term Loans pursuant to an
open market purchase or a  Dutch Auction or (ii) pay principal, fees, premiums
and interest with respect to Other Term Loans following the effectiveness of any
Refinancing Amendment or any Extension Offer, as applicable, on a basis
different from the Loans of such Class that will continue to be held by Lenders
that were not Extending Lenders or Lenders pursuant to such Refinancing
Amendment, as applicable.

Payments

.

(a)The Borrower shall make each payment (including principal of or interest on
any Borrowing or any Fees or other amounts due and payable) hereunder and under
any other Loan Document not later than 2:00 p.m., New York City time, on the
date when due in immediately available Dollars, without setoff, defense or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  Each
such payment shall be made to the Administrative Agent at the Administrative
Agent’s Office.  The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b)Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and

4830-5366-9817v1

74

--------------------------------------------------------------------------------

 

such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

[Reserved]

.

Refinancing Amendments

.

(a)At any time after the Restatement Effective Date, the Borrower may obtain,
from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness (other than Permitted Additional Debt) in respect of all or any
portion of the Term Loans then outstanding under this Agreement, in the form of
Other Term Loans or Other Term Loan Commitments pursuant to a Refinancing
Amendment; provided that (A) such Credit Agreement Refinancing Indebtedness will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder, (B) such Credit Agreement Refinancing Indebtedness will
have such pricing, fees, interest, premiums and optional prepayment terms as may
be agreed by the Borrower and the Lenders thereof (provided, that such Credit
Agreement Refinancing Indebtedness may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment), (C) such Credit Agreement Refinancing Indebtedness will
have a maturity date later than the maturity date of, and will have a Weighted
Average Life to Maturity that is not shorter than, the Refinanced Debt, (D) the
covenants, events of default and guarantees of such Credit Agreement Refinancing
Indebtedness, if not consistent with the terms of the Tranche B-2 Term Loans,
shall be on customary market terms for Indebtedness of such type (as determined
by the Borrower in good faith) ((provided, that the financial maintenance
covenant on the then outstanding Term Loans shall be amended to provide the
Lenders the benefit of any financial maintenance covenant of such Credit
Agreement Refinancing Indebtedness that is in addition to or more restrictive in
any material manner than the financial maintenance covenant on the then
outstanding Term Loans)), (E) the proceeds of such Credit Agreement Refinancing
Indebtedness shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Term Loans being so refinanced and (F)
other than in the case of Credit Agreement Refinancing Indebtedness the proceeds
of which are applied to pay all outstanding Term Loans and other Obligations in
full in cash, the Borrower shall have obtained the consent of the Required
Lenders.  The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver) on the date thereof of each of the conditions set forth
in Section 4.01 (and for purposes thereof the incurrence of the Credit Agreement
Refinancing Indebtedness shall be deemed to be a Request for Credit Extension)
and, to the extent reasonably requested by the Administrative Agent and the
Required Lenders, receipt by the Administrative Agent of customary legal
opinions, board resolutions, officers’ certificates and a solvency certification
or representation, in each case materially consistent with those delivered on
the Restatement Effective Date under Section 4.02 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent),
and customary reaffirmation agreements.   Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.18(a) shall be in an
aggregate principal amount that is (x) not less than $40,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof.  The

4830-5366-9817v1

75

--------------------------------------------------------------------------------

 

Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.

(b)Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.18, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.  Without limiting the foregoing, in connection with any Refinancing
Amendment, the respective Loan Parties shall (at their expense) amend (and the
Collateral Agent is hereby directed to amend) any Mortgage that has a maturity
date prior to the Latest Maturity Date after giving effect to such Refinancing
Amendment so that such maturity date is extended to the then Latest Maturity
Date (or such later date as may be advised by local counsel to the Collateral
Agent).

(c)This Section 2.18 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.

Extensions of Term Loans

.

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of a Class of Term Loans with a like Maturity Date on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans of such Class with the same Maturity Date) and on the same
terms to each such Lender, the Borrower may from time to time with the consent
of any Lender that shall have accepted such offer extend the maturity date of
any Term Loans and otherwise modify the terms of such Term Loans of such Lender
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans as so extended, as
well as the group of original Term Loans not so extended, being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted and a separate Class of
Term Loans), so long as the following terms are satisfied (or waived):  (i) no
Event of Default shall exist at the time the notice in respect of an Extension
Offer is delivered to the Lenders, and no Event of Default shall exist
immediately prior to or after giving effect to the effectiveness of any Extended
Term Loans, (ii) except as to interest rates, fees, amortization, final maturity
date, premium, AHYDO “catch up” payments, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Term Lender extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms and
conditions that are substantially identical to, or less favorable to the lenders
or investors providing such Extended Term Loans as the tranche of Term Loans
subject to such

4830-5366-9817v1

76

--------------------------------------------------------------------------------

 

Extension Offer, (iii) the final maturity date of any Extended Term Loans shall
be no earlier than the then Latest Maturity Date and the amortization schedule,
if any, applicable to Term Loans for periods prior to the then applicable Latest
Maturity Date may not be increased, (iv) the Weighted Average Life to Maturity
of any Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term Loans extended thereby, (v) any Extended
Term Loans may participate on a pro rata basis or on a less than pro rata basis
(but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Extension Offer, (vi) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Term Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans of such Term Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders have accepted
such Extension Offer, (vii) all documentation in respect of such Extension shall
be consistent with the foregoing, and (viii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.

(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.19, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12, 2.13 or 2.15 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans of any or all applicable Classes be tendered.  The Administrative Agent
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.19 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.12, 2.13, 2.14 and 2.15) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.19.

(c)Each of the parties hereto hereby (A) agrees that this Agreement and the
other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.11 with respect to any Class of Term Loans
subject to an Extension to reflect a reduction in the principal amount of the
Term Loans thereunder in an amount equal to the aggregate principal amount of
the Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.11), (iii) modify the prepayments set forth in
Sections 2.12 and 2.13 to reflect the existence of the Extended Term Loans and
the application of prepayments with respect thereto, and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the

4830-5366-9817v1

77

--------------------------------------------------------------------------------

 

Administrative Agent and the Borrower, to effect the provisions of this Section
2.19, and the Required Lenders hereby expressly and irrevocably, for the benefit
of all parties hereto, authorize the Administrative Agent to enter into any such
Extension Amendment and (B) consent to the transactions contemplated by this
Section 2.19 (including, for the avoidance of doubt, payment of interest, fees
or premiums in respect of any Extended Term Loans on such terms as may be set
forth in the relevant Extension Amendment). Without limiting the foregoing, in
connection with any Extension, the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the Latest Maturity Date after giving effect
to such Extension (or such later date as may be advised by local counsel to the
Collateral Agent).

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may reasonably be agreed by the Administrative Agent at the direction of the
Required Lenders) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.19.

(e)This Section 2.19 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.

ARTICLE 3
Taxes, Increased Costs Protection and Illegality

Taxes

.

(a)Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or any Guarantor under any Loan Document to any Lender
or Agent shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, assessments, withholdings
(including backup withholding), fees or similar charges imposed by any
Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), excluding (i) Taxes imposed on or measured by net
income, however denominated, and franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, (ii) Taxes attributable to the failure by the relevant
Lender or Agent to deliver the documentation required to be delivered pursuant
to clause (d) of this Section 3.01, (iii) Taxes imposed by a jurisdiction as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connection arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under, or
enforcing any Loan Document, (iv) any branch profits Taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction in which the
Borrower or any Guarantor (as appropriate) is located, (v) any U.S. federal
withholding tax imposed on amounts payable hereunder pursuant to a law in effect
at such time the Lender or Agent becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 3.06), or
designates a new lending office, except in each case to the extent such Lender
(or its assignor, if any) was entitled at the time of designation of a new
lending office (or assignment) to receive additional amounts with respect to
such withholding tax pursuant to this Section 3.01 and (vi) any Tax imposed
under FATCA (all such non-excluded

4830-5366-9817v1

78

--------------------------------------------------------------------------------

 

Taxes imposed on such payments, being hereinafter referred to as “Indemnified
Taxes”).  If the Borrower, any Guarantor or other applicable withholding agent
shall be required by any Laws to deduct any Indemnified Taxes or Other Taxes (as
defined below) from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable by the Borrower or Guarantor shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01), such Agent or Lender (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Laws, and (iv) within thirty (30) days after the
date of such payment (or, if receipts or evidence are not available within
thirty (30) days, as soon as possible thereafter), if the Borrower or any
Guarantor is the applicable withholding agent, the applicable withholding agent
shall furnish to such Agent or Lender (as the case may be) the original or a
copy of a receipt evidencing payment thereof or other evidence acceptable to
such Agent or Lender.

(b)In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Acceptance, grant of a Participation, transfer or assignment to or designation
of a new applicable lending office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) except for Assignment Taxes
resulting from assignment or participation that is requested or required in
writing by the Borrower (all such non-excluded taxes described in this Section
3.01(b) being hereinafter referred to as “Other Taxes”).

(c)Without duplication of Section 3.01(a) or (b), the Borrower and each
Guarantor agree to indemnify each Agent and each Lender for (i) the full amount
of Indemnified Taxes and Other Taxes paid by such Agent or Lender (including
Indemnified Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and (ii) any expenses arising therefrom or
with respect thereto, provided such Agent or Lender, as the case may be,
provides Borrower or Guarantor with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts.

(d)Each Lender and Agent shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender or Agent to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Loan Documents.  Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other

4830-5366-9817v1

79

--------------------------------------------------------------------------------

 

documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to such Tax at
a rate reduced by an applicable tax treaty, the Borrower, the Administrative
Agent or other applicable withholding agent shall withhold amounts required to
be withheld by applicable Law from such payments at the applicable statutory
rate.  Notwithstanding the foregoing, a Lender shall not be required to deliver
any form pursuant to this clause (d) that such Lender is not legally able to
deliver.  In addition, each Lender and Agent shall deliver to the Borrower and
the Administrative Agent such other tax forms or other documents as shall be
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender or Agent is subject to backup withholding
or information reporting requirements.  Without limiting the foregoing:

(i)Each Lender and Agent that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed executed copies of Internal Revenue Service
Form W-9 certifying that such Lender or Agent (as the case may be) is exempt
from federal backup withholding.

(ii)Each Lender and Agent that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A)two properly completed and duly signed executed copies of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor
forms) claiming eligibility for the benefits of an income tax treaty to which
the United States is a party, and such other documentation as required under the
Code,

(B)two properly completed and duly signed executed copies of Internal Revenue
Service Form W-8ECI (or any successor forms) and, in the case of an Agent, a
withholding certificate that satisfies the requirements of Treasury Regulation
Sections 1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v) as applicable to a U.S. branch
that has agreed to be treated as a U.S. person for withholding tax purposes,

(C)in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit G-1, G-2, G-3 or G-4, as applicable (any such certificate a
“United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed executed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, or

(D)to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each beneficial owner, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such

4830-5366-9817v1

80

--------------------------------------------------------------------------------

 

beneficial owner).  Each Lender and Agent shall deliver to the Borrower and the
Administrative Agent two further executed copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower or the Administrative
Agent, or promptly notify the Borrower and the Administrative Agent that it is
unable to do so.  Each Lender and Agent shall promptly notify the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered form or certification to the Borrower or the
Administrative Agent.

(e)Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to change the jurisdiction of its
lending office (or take any other measures reasonably requested by the Borrower)
if such a change or other measures would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the reasonable,
good faith determination of such Lender, result in any unreimbursed cost or
expense or be otherwise materially disadvantageous to such Lender.

(f)If any Lender or Agent determines, in its reasonable, good faith discretion,
that it has received a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01 (including by payment of additional amounts
pursuant to this Section) it shall promptly remit such refund to the Borrower or
Guarantor, net of all out-of-pocket expenses of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any Taxes payable by
any Agent or Lender on such interest); provided that the Borrower and
Guarantors, upon the request of the Lender or Agent, as the case may be, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such party in the event such
party is required to repay such refund to the relevant Governmental
Authority.  This section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.

(g)If a payment made to a Lender or Agent under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender or Agent were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or Agent shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Agent has complied with such Lender’s or Agent’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 3.01(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

4830-5366-9817v1

81

--------------------------------------------------------------------------------

 

(h)Each party’s obligations under this Section 3.01 shall survive any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)Each Lender shall indemnify each Agent, within 10 days following written
demand therefor, for (i) the full amount of any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that such Agent has
not already been indemnified by the Borrower and each Guarantor for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Borrower and each Guarantor to do so), and (ii) any Taxes attributable to such
Lender’s failure to comply with the provision of Section 10.04(f) relating to
the maintenance of a Participant Register, in each case, that are payable or
paid by such Agent in connection with any Loan Documents, and any expenses
arising therefrom or with respect thereto; provided that such Agent provides
such lender with a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts.

Illegality

.  If any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable lending office to
make, maintain or fund Eurodollar Loans, or to determine or charge interest
rates based upon the LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall promptly following
written demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all applicable Eurodollar Loans of such Lender
to ABR Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.04.  Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

.

(a)If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Restatement Effective Date, or such Lender’s compliance therewith, there shall
be any material  increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Loans, or a material reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.03(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
for which additional amounts are payable pursuant to Section 3.01, or any Taxes
excluded from the definition of Indemnified Taxes under exception (iii) thereof
to the extent such Taxes are imposed on or measured by net income or profits or
are franchise taxes (imposed in lieu of the foregoing taxes) and any Taxes
excluded from the definition of Indemnified Taxes under exceptions (i), (ii),
(iv),

4830-5366-9817v1

82

--------------------------------------------------------------------------------

 

(v) and (vi) thereof or (ii) reserve requirements contemplated by Section
3.03(c) or reflected in the Adjusted LIBO Rate) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan (or of maintaining its obligations to make any Loan), or to
reduce the amount of any sum received or receivable by such Lender, then from
time to time within fifteen (15) days after written demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
written demand to the Administrative Agent given in accordance with Section
3.05), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

(b)If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Restatement Effective Date, or compliance by such Lender (or
its lending office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any entity controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity and such Lender’s
desired return on capital), then from time to time upon written demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such written demand to the Administrative
Agent given in accordance with Section 3.05), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender or controlling
entity for such reduction within fifteen (15) days after receipt of such written
demand.

(c)Except to the extent already reflected in the Adjusted LIBO Rate, the
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each applicable Eurodollar Loan of the Borrower equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of any Eurodollar
Loans of the Borrower, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior written notice (with a copy to
the Administrative Agent) of such additional interest or cost from such
Lender.  If a Lender fails to give written notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such written notice.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.03 shall not constitute a waiver of such Lender’s right to demand
such compensation.

(e)If any Lender requests compensation under this Section 3.03, then such Lender
will, if requested by the Borrower, use commercially reasonable efforts to
designate another lending office for any Loan affected by such event; provided
that such efforts are made on terms that, in the reasonable judgment of such
Lender, cause such Lender and its lending office(s) to suffer no

4830-5366-9817v1

83

--------------------------------------------------------------------------------

 

material economic, legal or regulatory disadvantage, and provided further that
nothing in this Section 3.03(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.03(a), (b),
(c) or (d).

Funding Losses

.  Promptly following written demand of any Lender (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:

(i)any continuation or conversion of any Eurodollar Loan of the Borrower on a
day prior to the last day of the Interest Period for such Loan, or any payment
or prepayment of any Eurodollar Loan of the Borrower on a day prior to the last
day of the Interest Period for such Loan; or

(ii)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Loan of the Borrower on the date or in the amount notified by the Borrower;

including an amount equal to the excess, as reasonably determined by such
Lender, of (1) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such event for the period from the date of such event to the last day
of the Interest Period in effect (or that would have been in effect) for such
Loan over (2) the amount of interest likely to be realized by such Lender in
redeploying the funds released or not utilized by reason of such event for such
period, but excluding (a) loss of anticipated profits, and (b) any loss, cost or
expense resulting from Indemnified Taxes or Other Taxes for which additional
amounts are payable pursuant to Section 3.01, or any Taxes excluded from the
definition of Indemnified Taxes under Section 3.01.

Matters Applicable to all Requests for Compensation

.

(a)Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error.  In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.

(b)With respect to any Lender’s claim for compensation under Section 3.02 or
3.03, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  If any Lender requests
compensation by the Borrower under Section 3.03, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another any
applicable Eurodollar Loan, or, if applicable, to convert ABR Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions

4830-5366-9817v1

84

--------------------------------------------------------------------------------

 

of Section 3.05(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c)If the obligation of any Lender to make or continue any Eurodollar Loan, or
to convert ABR Loans into Eurodollar Loans shall be suspended pursuant to
Section 3.05(b) hereof, such Lender’s applicable Eurodollar Loans shall be
automatically converted into ABR Loans (or, if such conversion is not possible,
repaid) on the last day(s) of the then current Interest Period(s) for such
Eurodollar Loans (or, in the case of an immediate conversion required by Section
3.02, on such earlier date as required by Law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 3.02
or 3.03 hereof that gave rise to such conversion no longer exist:

(i)to the extent that such Lender’s Eurodollar Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s applicable Eurodollar Loans shall be applied instead to its ABR Loans;
and

(ii)all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurodollar Loans shall be made or continued instead
as ABR Loans (if possible), and all ABR Loans of such Lender that would
otherwise be converted into Eurodollar Loans shall remain as ABR Loans.

(d)If any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.02 or 3.03 hereof that gave
rise to the conversion of any of such Lender’s Eurodollar Loans pursuant to this
Section 3.05 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders under the applicable Facility are outstanding, if applicable, such
Lender’s ABR Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurodollar Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Loans under such Facility and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

(e)Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to have been adopted or made
after the Restatement Effective Date, regardless of the date enacted or adopted.

Replacement of Lenders under Certain Circumstances

.

(a)If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.03 as a result of any
condition described in such Sections or any Lender ceases to make any Eurodollar
Loans as a result of any condition described in Section 3.02 or Section 3.03 or
(ii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on prior
written notice to the Administrative Agent and such Lender, (x)

4830-5366-9817v1

85

--------------------------------------------------------------------------------

 

replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.04(b) (unless otherwise agreed, with
the assignment fee to be paid by the Borrower in such instance) (it being
understood that any such assignment shall become effective only in accordance
with Section 10.04(e)), all of its rights and obligations under this Agreement
(in respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (ii)) to one or more Eligible Assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person;
and provided further that (A) in the case of any such assignment resulting from
a claim for compensation under Section 3.03 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender and repay all Obligations of the Borrower owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date;
provided that in the case of any such termination of a Non-Consenting Lender,
such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
Facility only in the case of clause (i) or, with respect to a Class vote, clause
(ii).

(b)In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each directly and
adversely affected Lender, each Lender with respect to a certain Class of Loans
or each directly and adversely affected Lender with respect to a certain Class
of Loans, in each case in accordance with Section 10.08, and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all Lenders
or all directly and adversely affected Lenders of a certain Class, the Required
Class Lenders) have agreed to such consent, waiver or amendment, then any Lender
who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

(c)Any Lender being replaced pursuant to Section 3.06(a) above shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
applicable Commitment and outstanding Loans, and (ii) deliver any Term Notes
evidencing such Loans to the Borrower or Administrative Agent.  Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s outstanding Loans, (B)
all obligations of the Borrower owing to the assigning Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such Assignment and Acceptance
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Term Note executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.  In connection with any such replacement, if any such Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Acceptance reflecting such replacement

4830-5366-9817v1

86

--------------------------------------------------------------------------------

 

within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Acceptance to such Non-Consenting Lender, then
such Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance without any action on the part of the Non-Consenting
Lender.

(d)Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with Article 9.

Survival

.  All of the Borrower’s obligations under this Article 3 shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

ARTICLE 4
Conditions Precedent to Credit Extensions

All Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Request for Credit Extension requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Loans) is subject to
satisfaction (or waiver) of the following conditions precedent:

(a)The representations and warranties set forth in Article 5 and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Extension with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, that any such
representation and warranty that is qualified by “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to such qualification therein) on and as of the date of
such Credit Extension with the same effect as though made on and as of such date
or such earlier date, as applicable.

(b)No Default shall exist or would result from such proposed Credit Extension or
from the application of the proceeds therefrom.

(c)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d)The Collateral and Guarantee Requirement shall have been satisfied in all
material respects with respect to each Material Real Property and, solely to the
extent required under clause (b)(iv) of the definition of “Collateral and
Guarantee Requirement”, each Pension Real Property.

Each Request for Credit Extension (other than a Request for Credit Extension
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Sections 4.01(a) and (b) have been satisfied or waived on and as of the date of
the applicable Credit Extension.

First Credit Extension

.  The amendment and restatement of the Existing Credit Agreement provided for
hereby and the obligation of each Tranche B-2 Term Lender to

4830-5366-9817v1

87

--------------------------------------------------------------------------------

 

make Tranche B-2 Term Loans, shall be subject to satisfaction (or waiver) of the
following conditions precedent:

(a)The Administrative Agent and the Required Lenders shall have received the
following, each properly executed by a Responsible Officer of the signing Loan
Party, each dated as of the Restatement Effective Date:

(i)executed counterparts of this Agreement duly executed by the Borrower and
each Guarantor;

(ii)a Term Note executed by the Borrower in favor of each Lender that has
requested a Term Note at least two Business Days in advance of the Restatement
Effective Date;

(iii)the Security Agreement duly executed by the parties thereto; and

(iv)the Fee Letter and the Administrative Fee Letter duly executed by the
respective parties thereto.

(b)The Administrative Agent and the Required Lenders shall have received, on
behalf of themselves, the Collateral Agent and the Lenders, an opinion of (i)
Kirkland & Ellis LLP, counsel for the Loan Parties, and (ii) from each local
counsel for the Loan Parties listed on Schedule 4.02(b), in each case, dated the
Restatement Effective Date and addressed to the Administrative Agent, the
Collateral Agent and the Lenders and in customary form and substance, and the
Borrower hereby requests such counsel to deliver such opinions.

(c)The Administrative Agent and the Required Lenders shall have received (i) a
copy of the certificate or articles of incorporation or organization or
certificate of formation, including all amendments thereto, of each Loan Party,
certified, if applicable, as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing (to the
extent applicable) of each Loan Party as of a recent date, from such Secretary
of State or similar Governmental Authority; (ii) a certificate of the Secretary
or Assistant Secretary of each Loan Party dated the Restatement Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Restatement Effective Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, in the case of the Borrower, the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of incorporation or
organization or certificate of formation of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party on the
Restatement Effective Date, and (E) as to the absence of any proceeding for the
dissolution or liquidation of such Loan Party;

4830-5366-9817v1

88

--------------------------------------------------------------------------------

 

and (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(d)(i) The Administrative Agent and the Required Lenders shall have received the
results of (x) searches of the Uniform Commercial Code filings (or equivalent
filings) and (y) judgment and tax lien searches, made with respect to each Loan
Party in the states or other jurisdictions of formation of such Loan Party and
with respect to such other locations and names listed on the Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search and (ii) each of the Security Agreement, the
Custodial Administration Agreement and the Intellectual Property Security
Agreement shall have been duly executed and delivered by each Loan Party that is
to be a party thereto, together with (x) certificates, if any, representing the
Equity Interests pledged by the Borrower and the Guarantors accompanied by
undated stock powers executed in blank and (y) documents and instruments to be
recorded or filed that the Administrative Agent may deem, subject to Section
6.13 reasonably necessary to satisfy the Collateral and Guarantee Requirement.

(e)The Collateral and Guarantee Requirement shall have been satisfied in all
material respects with respect to each Material Real Property.

(f)Prior to or substantially concurrently with the funding of the Loans on the
Restatement Effective Date, the Administrative Agent, the ABL Agent and the
Borrower shall have executed and delivered the ABL Intercreditor Amendment.

(g)The Succession Agreement shall have been duly executed and delivered by the
parties thereto and actions required to assign the Collateral to the Collateral
Agent shall have been consummated.

(h)Prior to or substantially concurrently with the funding of the Loans on the
Restatement Effective Date, (i) the IBT Agreement shall be in full force and
effect, and (ii) the Refinancing Transaction shall have been consummated and the
Administrative Agent shall have received evidence thereof reasonably
satisfactory to the Administrative Agent.  Immediately after giving effect to
the Refinancing Transaction and the other transactions contemplated hereby, the
Borrower and the Subsidiaries shall have outstanding no Indebtedness for
borrowed money other than (i) Indebtedness outstanding under this Agreement,
(ii) the ABL Facility Indebtedness, and (iii) Indebtedness permitted pursuant to
Section 7.03.

(i)The Administrative Agent and the Required Lenders shall have received a
solvency certificate, substantially in the form set forth in Exhibit H, from the
chief financial officer or chief accounting officer or other officer with
equivalent duties of the Borrower, or in lieu thereof at the option of the
Borrower, an opinion of a nationally recognized valuation firm as to the
solvency (on a consolidated basis) of the Borrower and its Subsidiaries as of
the Restatement Effective Date.

(j)The ABL Credit Agreement shall have been amended pursuant to an amendment
agreement, in form and substance reasonably satisfactory to the Required
Lenders, to permit the Transactions.

(k)The Administrative Agent and the Required Lenders shall have received all
documentation and other information about the Borrower and the Guarantors
required under

4830-5366-9817v1

89

--------------------------------------------------------------------------------

 

applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, including without limitation, a duly executed W-9
tax form (or such other applicable IRS tax form) of the Borrower, that has been
reasonably requested in writing at least five Business Days prior to the
Restatement Effective Date.

(l)The Administrative Agent and the Required Lenders shall have received a
certificate from an officer of the Borrower certifying that since December 31,
2018, there has not occurred any Material Adverse Effect.

(m)The Administrative Agent and the Required Lenders shall have received all
applicable fees and other amounts due and payable on or prior to the Restatement
Effective Date, including, to the extent invoiced at least three Business Days
prior to the Restatement Effective Date (except as otherwise reasonably agreed
by the Borrower), reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document on or prior to the Restatement Effective Date.

(n)To the extent required by Section 6.07, the Administrative Agent shall have
received evidence that the insurance required by Section 6.07 is in effect,
together with endorsements naming the Administrative Agent, for the benefit of
the Secured Parties, as additional insured and loss payee thereunder.

Solely for purposes of determining whether the conditions set forth in Section
4.01 or 4.02 have been satisfied in respect of any Credit Extension, the Agents
and each Lender party hereto shall be deemed to have consented to, approved,
accepted or be reasonably satisfied with any document delivered prior to such
Credit Extension or other matter (in each case, for which such consent,
approval, acceptance or satisfaction is expressly required by Section 4.01 or
4.02, as applicable) by releasing its signature page to this Agreement or to an
Assignment and Acceptance, as the case may be.

ARTICLE 5
Representations and Warranties

Each of the Borrower and each of the Guarantors party hereto represents and
warrants to the Administrative Agent, the Collateral Agent and each of the
Lenders that:

Existence, Qualification and Power; Compliance with Laws

.  Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized
or formed, validly existing and in good standing (where relevant) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party and, in the case of
the Borrower, to borrow hereunder, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and
injunctions, and (e) has all requisite franchises, licenses, authorizations,
qualifications, consents and approvals to operate its business as currently
conducted; except in each case, referred to in clause (a) (other than with
respect to any Loan Party), (c), (d) or (e), to the extent that failure to do

4830-5366-9817v1

90

--------------------------------------------------------------------------------

 

so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, and the consummation of the
Transactions, (a) are within such Loan Party’s organizational powers, (b) have
been duly authorized by all necessary corporate or other organizational action,
and (c) do not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of (or the requirement to create) any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (x) any
Indebtedness of such Person in excess of the Threshold Amount or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any material Law; except with respect to any conflict, breach or contravention
or payment (but not creation of Liens) referred to in clause (c)(ii)(x), to the
extent that such violation, conflict, breach, contravention or payment,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) to the extent required thereunder or (d) the exercise by the
Administrative Agent, the Collateral Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) approvals, consents, exemptions,
authorizations or other actions by, or notices to, or filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties (or release existing Liens), (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or to be in full force
and effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Binding Effect

.  This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto.  This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of each
such Loan Party, enforceable against each Loan Party that is a party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

Financial Statements; No Material Adverse Effect

.

(a)(i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its consolidated Subsidiaries as of
the dates thereof and

4830-5366-9817v1

91

--------------------------------------------------------------------------------

 

their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(i)The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its consolidated Subsidiaries as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein and the absence of
footnotes.

(b)The forecasts of income statements of the Borrower and its Subsidiaries which
have been furnished to the Administrative Agent and the Required Lenders prior
to the Restatement Effective Date have been prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts it being understood by
the Agents and the Lenders that such projections as to future events (i) are not
to be viewed as facts, (ii)(A) are subject to significant uncertainties and
contingencies, which may be beyond the control of the Borrower and its
Restricted Subsidiaries, (B) no assurance is given by the Borrower and its
Restricted Subsidiaries that the results or forecast in any such projections
will be realized and (C) the actual results may differ from the forecast results
set forth in such projections and such differences may be material and (iii) are
not a guarantee of performance and that actual results during the period or
periods covered by any such projections may vary significantly from the
projected results and such differences may be material.

(c)Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Compliance With Laws

.  Neither the Borrower nor any of the Restricted Subsidiaries or any of their
respective properties or assets is in violation of, nor will the continued
operation of their properties and assets as currently conducted violate, any
law, rule or regulation (including any zoning, building, ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where in each
case such violation or default, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

Ownership of Property; Liens

.

(a)Schedule 1.01(c) sets forth a true, complete and correct list of all Real
Property owned (whether in fee or through a leasehold estate under any ground
lease) by Borrower and the Restricted Subsidiaries as of the Restatement
Effective Date.

(b)Each of the Borrower and the Restricted Subsidiaries has good record title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its properties and assets (including all Mortgaged Property
material to its business), free and clear of all Liens except for minor defects
in title that do not materially interfere with its ability to conduct its
business or to utilize such assets for their intended purposes and except where
the failure to have

4830-5366-9817v1

92

--------------------------------------------------------------------------------

 

such title or interest would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c)As of the Restatement Effective Date, Schedule 9 to the Perfection
Certificate dated the Restatement Effective Date contains a true and complete
list of each Material Real Property owned by the Borrower each other Loan Party
and its Restricted Subsidiaries.

(d)As of the Restatement Effective Date, except as otherwise disclosed in
writing to the Collateral Agent and the Required Lenders, no Mortgage encumbers
improved Mortgaged Property that is located in an area that has been identified
by the Secretary of Housing and Urban Development as an area having special
flood hazards within the meaning of the Flood Laws unless Evidence of Flood
Insurance has been delivered to the Collateral Agent.

Environmental Matters

.  Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a)Each Loan Party and each Restricted Subsidiary is and has been in compliance
with all Environmental Laws, which includes obtaining and maintaining all
Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties and the Restricted Subsidiaries;

(b)the Loan Parties and the Restricted Subsidiaries have not received notice
alleging  any Environmental Liability or proposing or seeking to revoke, modify
or deny the renewal of any Environmental Permit required to be held by the Loan
Parties or the Restricted Subsidiaries, and neither the Loan Parties nor the
Restricted Subsidiaries have become subject to any Environmental Liability;

(c)there has been no Release, discharge or disposal of Hazardous Materials (i)
on, to, at, under or from any Real Property or any vehicles or facilities owned
or leased by any of the Loan Parties or the Restricted Subsidiaries, or, to the
knowledge of the Borrower, formerly owned, operated or leased by any Loan Party
or any Restricted Subsidiary, or (ii) arising out of the conduct of the Loan
Parties or the Restricted Subsidiaries that, in the case of (i) or (ii), could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by or on behalf of any Loan Party or any Restricted Subsidiary
or for which any Loan Party or Restricted Subsidiary reasonably could be
expected to otherwise incur any Environmental Liability; and

(d)there are no facts, circumstances or conditions arising out of or relating
to, and there are no pending or reasonably anticipated requirements under
Environmental Law associated with, the operations of the Loan Parties or the
Restricted Subsidiaries or any Real Property, vehicles or facilities currently
or, to the knowledge of the Borrower, previously owned or leased by the Loan
Parties or any Restricted Subsidiary that, in such case, are known to or would
reasonably be likely to require investigation, remedial activity or corrective
action or cleanup by or on behalf of any Loan Party or any Restricted Subsidiary
or that are known to or would reasonably be likely to result in the Borrower or
any other Loan Party or Restricted Subsidiary incurring any Environmental
Liability or capital expenditures to achieve or maintain compliance with
Environmental Laws.

4830-5366-9817v1

93

--------------------------------------------------------------------------------

 

Taxes

.  Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: each of the Loan Parties and
their Restricted Subsidiaries have timely filed all tax returns required to be
filed (taking into account any extensions), and have paid all Taxes levied or
imposed upon them or their properties, that are due and payable (including in
their capacity as a withholding agent), except those which are being contested
in good faith by appropriate proceedings diligently conducted if such contest
shall have the effect of suspending enforcement or collection of such Taxes and
for which adequate reserves have been provided in accordance with GAAP.  There
is no proposed Tax deficiency or assessment known to any Loan Party against any
Loan Party or any Restricted Subsidiary that would, if made, individually or in
the aggregate, have a Material Adverse Effect.

ERISA Compliance

.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect:

(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws (and the regulations and published
interpretations thereunder).

(b)The Loan Parties, their Restricted Subsidiaries and their respective ERISA
Affiliates may incur liability for ordinary course contributions to (and make
payments in satisfaction of such liabilities) plans listed on Schedule 5.10(b),
which are Multiemployer Plans.

(c)No ERISA Event has occurred.

Subsidiaries

.  As of the Restatement Effective Date (after giving effect to the
Transactions), no Loan Party has any direct or indirect Restricted Subsidiaries
other than those specifically disclosed in Schedule 5.11, and all of the
outstanding Equity Interests owned by the Loan Parties (or a Restricted
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and (if applicable) non-assessable and all Equity Interests owned
by a Loan Party (or a Restricted Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (a) those created
under the Collateral Documents or under the ABL Facility Documentation (which
Liens shall be subject to the ABL Intercreditor Agreement) and (b) any other
Lien that is permitted under Section 7.01.  As of the Restatement Effective
Date, (i) Section 2(c) of the Perfection Certificate sets forth the name and
jurisdiction of each Loan Party and (ii) Schedule 5 to the Perfection
Certificate sets forth the direct ownership interest of the Borrower and any
Loan Party thereof in each such Subsidiary, including the percentage of such
ownership.

Margin Regulations; Investment Company Act

.

(a)No Loan Party or Restricted Subsidiary is engaged nor will it engage,
principally, or as one of its important activities in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of the provisions of the Regulations of the
Board, including Regulation T, U or X.

4830-5366-9817v1

94

--------------------------------------------------------------------------------

 

(b)Neither the Borrower, nor any of the Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

Disclosure

.  No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information, budgets, estimates  and
information of a general economic or industry nature) to any Agent or any Lender
about the Borrower and its Subsidiaries in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains or will contain any
material misstatement of fact or omits or will omit to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were or will be made, not materially
misleading.  With respect to projected financial information and pro forma
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood and agreed by the Agents and the
Lenders that such projections as to future events (i) are not to be viewed as
facts, (ii) are subject to significant uncertainties and contingencies, which
may be beyond the control of the Borrower and its Restricted Subsidiaries and
(iii) are not a guarantee of performance and that actual results during the
period or periods covered by any such projections may vary significantly from
the projected results and such differences may be material.

Labor Matters

.

(a)

Except as, in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect:  (i) there are no strikes or other labor disputes
against the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened in writing; (ii) hours worked by and
payment made to employees of the Borrower or any of its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters; and (iii) all payments due from the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant party.  Except as disclosed on Schedule 5.14, as of the Restatement
Effective Date no Loan Party is a party to or bound by any collective bargaining
agreement or, with respect to any Foreign Subsidiary, any similar agreement.  To
the knowledge of any Loan Party, the consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

(b)

(i) The IBT Agreement is in full force and effect and (ii) other than as
contemplated by the IBT Transactions, the IBT Agreement has not been amended,
waived or otherwise modified in any respect materially adverse to the Borrower
and its Subsidiaries (taken as a whole). For purposes of this Section 5.14(b),
it is understood that the resolution in the ordinary course of business of an
employee grievance seeking to enforce the IBT Agreement terms will not be deemed
to constitute an amendment, waiver or other modification to the IBT Agreement.

Insurance

.  Each of the Borrower and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such

4830-5366-9817v1

95

--------------------------------------------------------------------------------

 

risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided, that each of
the Borrower and its Subsidiaries may self-insure to the same extent as other
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or each such Subsidiary, as applicable,
operates.

Solvency

.  Immediately after giving effect to the consummation of the Transactions to
occur on the Restatement Effective Date, including the making of the Loans under
this Agreement, and immediately after giving effect to the application of the
proceeds of such Loans, on the Restatement Effective Date (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis (on a
going concern basis), exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business; (c)
the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.  For
purposes of this Section 5.16, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability in the ordinary course of business.

No Other Borrowed Money Indebtedness

Section 5.17  Indebtedness.  Immediately after giving effect to the consummation
of the Transactions to occur on the Restatement Effective Date the Borrower and
its Subsidiaries shall have outstanding no Indebtedness for borrowed money other
than (a) Indebtedness outstanding under this Agreement, (b) the ABL Facility
Indebtedness, (c) Indebtedness set forth on Schedule 7.03(b) and (d)
Indebtedness permitted pursuant to Section 7.03.

Collateral Documents

.

(a)Valid Liens.  The Collateral Documents are, or on execution and delivery
thereof by the parties thereto will be, effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity and (i) when financing statements and other filings in appropriate form
are filed in the offices specified in Section 2 of the Perfection Certificate
(and payments of all fees) and (ii) upon the taking of possession or control by
the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the Security Agreement), and
(iii) upon the notating of the Lien of the Collateral Agent on all certificates
of title in respect of any Collateral, the Liens created by the Collateral
Documents (other than the Mortgages) shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors in such

4830-5366-9817v1

96

--------------------------------------------------------------------------------

 

Collateral, in each case prior and superior in right to any other Person, other
than Liens permitted by Section 7.01 (other than Liens securing Permitted Second
Priority Additional Debt or any Permitted Refinancing thereof and Liens securing
ABL Facility Indebtedness or Permitted Refinancing thereof, that are intended to
be junior to the Liens of the Collateral Documents).

(b)PTO Filing; Copyright Office Filing.  When the Security Agreement or a short
form thereof is properly filed (and payments of all fees) in the United States
Patent and Trademark Office and the United States Copyright Office, to the
extent such filings may perfect such interests, the Liens created by such
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in the Security Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case prior and superior in
right to any other Person, other than Liens permitted by Section 7.01 (other
than Liens securing Permitted Second Priority Additional Debt or any Permitted
Refinancing thereof and Liens securing ABL Facility Indebtedness or Permitted
Refinancing thereof, , that are intended to be junior to the Liens of the
Collateral Documents) (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents, Trademarks and
Copyrights acquired by the grantors thereof after the Restatement Effective
Date).

(c)Mortgages.  Upon recording thereof in the appropriate recording office (and
payments of all applicable fees), each Mortgage is effective to create, in favor
of the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable (except as the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and subject to general principles of equity) perfected Liens on, and a
security interest in, all of the Loan Parties’ right, title and interest in and
to the Mortgaged Property thereunder and the proceeds thereof, subject only to
Liens permitted hereunder, and when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 6.11 and 6.13, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Party to such Mortgage in the Mortgaged Property
described therein and the proceeds thereof, in each case prior and superior in
right to any other Person, other than Liens permitted by Section 7.01.

(d)Rolling Stock.  Upon the recording thereof on the applicable certificate of
title (and filing of financing statements and payment of applicable fees, which
shall be for the account of the Borrower), the notation of the Administrative
Agent’s lien on any rolling stock or other goods subject to a certificate of
title is effective to create, in favor of the Collateral Agent, for its benefit
and the benefit of the Secured Parties, legal, valid and enforceable (except as
the enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and subject to general principles of
equity) perfected Liens on, and a security interest in, all of the Loan Parties’
right, title and interest in and to such Collateral and the proceeds thereof,
subject only to Liens permitted hereunder, in each case prior and superior in
right to any other Person, other than Liens permitted by Section 7.01.

Notwithstanding anything herein (including this Section 5.18 or Section 5.04) or
in any other Loan Document to the contrary, neither the Borrower nor any other
Loan Party makes any

4830-5366-9817v1

97

--------------------------------------------------------------------------------

 

representation or warranty as to (A) [reserved] (B) the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest to the
extent such pledge, security interest, perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or (C) on the Restatement
Effective Date and until required pursuant to Section 4.02(d) or  Section 6.13,
the pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Restatement Effective Date pursuant
to Section 4.02(d).

Compliance with Anti-Terrorism and Corruption Laws

.

(a)To the extent applicable, the Borrower and the Restricted Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

(b)None of the Borrower or any Restricted Subsidiary nor, to the knowledge of
the Borrower, any director, officer, agent, employee or controlled Affiliate of
the Borrower or any Restricted Subsidiary, (i) is a Blocked Person or (ii) is
currently subject to any U.S. sanctions administered by OFAC that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and none of the Borrower or any Restricted Subsidiary will use
the proceeds of the Loans for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

No part of the proceeds of the Loans will be used by the Borrower or any of the
Restricted Subsidiaries, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 5.20.  Real Property Permits.  Borrower has all Permits, all of which
are in full force and effect as of the date hereof required by the applicable
Governmental Authorities in connection with the ownership and operation of any
Material Real Property, except to the extent that the failure to have any such
Permits would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

ARTICLE 6

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than contingent indemnification or reimbursement obligations)
hereunder which is accrued or payable shall remain unpaid or unsatisfied, then
from and after the Restatement Effective Date, the Borrower shall and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.15) cause each of the Restricted Subsidiaries to:

4830-5366-9817v1

98

--------------------------------------------------------------------------------

 

Financial Statements, Reports, Etc

.  In the case of the Borrower, deliver to the Administrative Agent for prompt
further distribution to each Lender:

(a)within 90 days after the end of each fiscal year of the Borrower (beginning
with the fiscal year ending December 31, 2019), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of KPMG LLP, any other independent registered public accounting firm of
nationally recognized standing or any other independent registered public
accounting firm approved by the Administrative Agent and the Required Lenders
(such approval not to be unreasonably withheld, conditioned or delayed), which
report and opinion (i) shall be prepared in accordance with generally accepted
auditing standards, (ii) shall not be subject to qualifications or exceptions as
to the scope of such audit, (iii) shall be without a “going concern” disclosure
or like qualification or exception (other than with respect to, or disclosure or
an exception or qualification solely resulting from, (x) the impending maturity
of any Indebtedness or (y) any prospective or actual default under any financial
covenant and (iv) shall be accompanied with customary management discussion and
analysis;

(b)within 45 days after the end of each of the first three (3) fiscal quarters
of each fiscal year of the Borrower (commencing with the fiscal quarter ended
September 30, 2019), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related (x)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (y) consolidated statements of
cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and accompanied by
customary management discussion and analysis; and

(c)within 90 days after the end of each fiscal year (commencing with the fiscal
year ending December 31, 2019) of the Borrower, a reasonably detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flows and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood by the Agents and the
Lenders that such projections as to future events (i) are not to be viewed as
facts, (ii)(A) are subject to significant uncertainties and contingencies, which
may be beyond the control of the Borrower and its Restricted Subsidiaries, (B)
no assurance is given by the Borrower and its Restricted Subsidiaries that the
results or forecast in any such projections will be realized and (C) the actual
results may differ from the forecast results set forth in such projections and
such differences may be material and (iii) are not a guarantee of performance
and that actual results

4830-5366-9817v1

99

--------------------------------------------------------------------------------

 

during the period or periods covered by any such projections may vary
significantly from the projected results and such differences may be material.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 or Section 6.02(b) may be satisfied with respect to information of
the Borrower and the Subsidiaries by furnishing within the time period specified
in the applicable paragraph (A) the applicable financial statements of the
Borrower or (B) the Borrower’s Form l0-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of KPMG LLP, any
other independent registered public accounting firm of nationally recognized
standing or any other independent registered public accounting firm approved by
the Administrative Agent and the Required Lenders (such approval not to be
unreasonably withheld, conditioned or delayed), which report and opinion (i)
shall be prepared in accordance with generally accepted auditing standards, (ii)
shall not be subject to qualifications or exceptions as to the scope of such
audit and (iii) shall be without a “going concern” disclosure or like
qualification or exception (other than with respect to, or disclosure or an
exception or qualification solely resulting from, (A) the impending maturity of
any Indebtedness or (B) any prospective or actual default under any financial
covenant).

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) and (d)
or Section 6.02(b) or (c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the earliest date on which (i)
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet and provides notice thereof to the Administrative Agent; (ii)
such documents are posted on Borrower’s behalf on IntraLinks/IntraAgency or
another website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), or (iii) such financial statements and/or other documents
are posted on the SEC’s website on the internet at www.sec.gov; provided
that:  (i) promptly following written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent; provided,
however, that if such Compliance Certificate is first delivered by electronic
means, the date of such delivery by electronic means shall constitute the date
of delivery for purposes of compliance with Section 6.02(a).

Certificates; Other Information

.  Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a)no later than five (5) Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and 6.01(b) (or the date on which
such delivery is required), commencing with the first full fiscal quarter
completed after the Restatement Effective Date, a

4830-5366-9817v1

100

--------------------------------------------------------------------------------

 

duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower; it being understood that , if applicable for such period of delivery,
such Compliance Certificate shall include (i) information about Net Proceeds
received in the period for individual amounts greater than $5,000,000 and set
forth statements of the Borrower’s intention regarding the use of any portion of
such Net Proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower or its Restricted
Subsidiaries or to make Permitted Acquisitions or any acquisition permitted
hereunder of all or substantially all the assets of, or all the Equity Interests
(other than directors qualifying shares) in a Person, division or line of
business previously acquired) and (ii) calculations setting forth in reasonable
detail the amount of any Cumulative Credit available at the beginning of the
applicable period and at the end of such period and the amount and application
of any Cumulative Credit during such period (it being understood that the
Borrower has the right to reallocate usage of the Cumulative Credit in
accordance with Section 1.02(i) from time to time);

(b)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c)promptly after the furnishing thereof, copies of any material notices of
default received by any Loan Party or Restricted Subsidiary (other than in the
ordinary course of business) or furnished to any holder of Indebtedness or debt
securities of any Loan Party or of any of its Restricted Subsidiaries pursuant
to the terms of the ABL Facility Documentation, any Junior Financing
Documentation, any Permitted Additional Debt or any Permitted Refinancing of any
thereof, in each case in a principal amount in excess of the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any clause
of this Section 6.02;

(d)together with the delivery of each Compliance Certificate pursuant to Section
6.02(a), (i) in the case of annual Compliance Certificates only, a report
setting forth the information required by sections of the Perfection Certificate
describing the legal name and the jurisdiction of organization or formation of
each Loan Party and the location of the chief executive office of each Loan
Party or confirming that there has been no change in such information since the
Restatement Effective Date or the date of the last such report, (ii) a
description of each (x) event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.13(a) and (y) Disposition of owned Real Property on which sits a
trucking terminal and adjacent/vacant land located nearby and (iii) a list of
each Subsidiary of the Borrower that identifies each Subsidiary as a Loan Party
or a non-Loan Party as of the date of delivery of such Compliance Certificate;

(e)promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, including the business performance and tax and
collateral due diligence of the Borrower and its Restricted Subsidiaries, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;

4830-5366-9817v1

101

--------------------------------------------------------------------------------

 

(f)promptly after the written request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(g)promptly after the receipt thereof by the Borrower or any of the Restricted
Subsidiaries, a copy of any final “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto; and

(h)promptly following any request therefor by the Administrative Agent or any
Lender, copies of (i) any material documents described in Section 101(k) of
ERISA that any Loan Party may request with respect to any Multiemployer Plan and
(ii) any material notices described in Section 101(l) of ERISA that any Loan
Party may request with respect to any Plan or Multiemployer Plan, provided that
if any Loan Party has not requested such material documents or material notices
from the administrator or sponsor of the applicable Plan or Multiemployer Plan,
such Loan Party shall make a request for such material documents or material
notices from the such administrator or sponsor at the earliest date on which
such Loan Party determines that it is commercially reasonable to so request in
order to avoid the occurrence of an event that could reasonably be expected to
result in a material liability, and shall provide copies of such material
documents and material notices promptly after receipt thereof.; and

(i)promptly after the furnishing thereof (and in no event later than three
Business Days after the delivery thereof), a copy of each borrowing base
certificate delivered under the ABL Credit Agreement.

Notwithstanding anything to the contrary, neither the Borrower nor any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their representatives or contractors)
is prohibited by law or any binding agreement, or (iii) that is subject to
attorney client or similar privilege or constitutes attorney work product.

Notices

.  Promptly after the Borrower or any Guarantor has obtained knowledge thereof,
notify the Administrative Agent (which shall provide notice to the Lenders):

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c)of the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
against the Borrower or any of its Restricted Subsidiaries that has a reasonable
likelihood of adverse determination and such determination could reasonably be
expected to result in a Material Adverse Effect; and

4830-5366-9817v1

102

--------------------------------------------------------------------------------

 

(d)of the occurrence of any ERISA Event following the Restatement Effective Date
that, alone or together with any other ERISA Events that have occurred following
the Restatement Effective Date, could reasonably be expected to result in a
Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c), or (d) (as applicable) and (y) setting
forth details of the occurrence referred to in Section 6.03(a), (b), (c), or
(d), as applicable, and stating what action the Borrower has taken and proposes
to take with respect thereto.

Payment of Taxes

.  Promptly pay, discharge or otherwise satisfy as the same shall become due and
payable in the normal conduct of its business, all its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP if such contest shall
have the effect of suspending enforcement or collection of such Taxes or, where
the failure to pay, discharge or otherwise satisfy the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Preservation of Existence, Etc

.  (a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or Section 7.05 and (b) obtain, maintain, renew,
extend and keep in full force and effect all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except, in the case of clause (a) (other than with respect to the Borrower) or
(b), to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Maintenance of Properties

.  Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its properties and equipment necessary in the
operation of its business in satisfactory working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice and in the normal conduct of its business.

Maintenance of Insurance

.

(a)Generally.  Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business consistent in
all material respects with the insurance maintained by Borrower and/or such
Restricted Subsidiaries (as applicable) as of the Restatement Effective Date,
which insurance shall insure against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, and which
insurance shall be of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons in such similar or same locations.

4830-5366-9817v1

103

--------------------------------------------------------------------------------

 

(b)Requirements of Insurance.  (A) Use commercially reasonable efforts to cause,
not later than 30 days after the Restatement Effective Date (or such longer
period as the Required Lenders may agree in writing in their reasonable
discretion), all insurance required pursuant to Section 6.07(a) and (d) (x) to
provide (and to continue to provide at all times thereafter) that it shall not
be canceled, materially modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent or (ii) for any other
reason upon not less than 20 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent and (y) subject to the
terms, conditions and provisions of the ABL Intercreditor Agreement to name the
Collateral Agent as additional insured on behalf of the Secured Parties (in the
case of liability insurance) or loss payee (in the case of property insurance),
as applicable (and to continue to so name the Collateral Agent at all times
thereafter), (B) use commercially reasonable efforts to deliver, not later
than 30 days after the Restatement Effective Date (or such longer period as the
Administrative Agent, with the consent of the Required Lenders, may agree in
writing in its reasonable discretion), a copy of the policy (and to the extent
any such policy is cancelled or not renewed, a renewal or replacement policy) or
other evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto, and (C) in the case of all property
insurance policies located in the United States, not later than 30 days after
the Restatement Effective Date (or such longer period as the Administrative
Agent may agree in writing in its reasonable discretion) cause such policies to
be endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after such date, if the insurance carrier shall have received
written notice from the Administrative Agent or the Collateral Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the Loan Parties under such policies
directly to the Collateral Agent during the continuance of such Event of
Default.

(c)Flood Insurance.  Following the Restatement Effective Date, the Borrower
shall deliver to the Collateral Agent and the Required Lenders annual renewals
of the flood insurance policy under the property policy or annual renewals of a
force-placed flood insurance policy.

(d)Environmental Insurance.  Maintain with financially sound and reputable
insurance companies, a premises pollution  liability portfolio insurance and
storage tank third-party liability, corrective and clean-up insurance policy
with respect to its properties and business for an initial three year policy
period commencing on the date hereof and with limits not less than, and with
terms and conditions comparable to, the limits, terms and conditions in such
policies that are in effect as of the date hereof, and subject to annual
renewals after such initial three year policy period, which insurance shall be
reasonably satisfactory to the Required Lenders.  The Borrower shall purchase
such insurance required under this Section 6.07(d) within 30 days following the
Restatement Effective Date and provide evidence thereof to the Administrative
Agent.

(e)Notify the Administrative Agent and the Collateral Agent (for distribution to
the Lenders) promptly whenever any separate insurance concurrent in form or
contributing in the event of material loss with that required to be maintained
under this Section 6.07 is taken out by the Borrower or another Loan Party; and
promptly deliver to the Administrative Agent and the

4830-5366-9817v1

104

--------------------------------------------------------------------------------

 

Collateral Agent a duplicate original copy of such policy or policies, or an
insurance certificate with respect thereto once available.

Compliance with Laws

.  Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except if the
failure to comply therewith would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Books and Records

.  Maintain proper books of record and account, in which entries are made that
are full, true and correct in all material respects and are in conformity with
GAAP (except as noted therein) and which reflect all material financial
transactions and matters involving the assets and business of the Borrower or a
Restricted Subsidiary, as the case may be.

Inspection Rights

.  Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (subject to such accountants’ customary
policies and procedures), all at the reasonable expense of the Borrower and
subject to bona fide confidentiality obligations, limitations imposed by law and
attorney-client privilege and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, (x) only the Administrative Agent may
exercise rights of the Administrative Agent and the Lenders under this Section
6.10 and (y) the Administrative Agent shall not exercise such rights more often
than one time during any calendar year; provided further that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

Additional Collateral; Additional Guarantors

.  Subject to the terms, conditions and provisions of the Intercreditor
Agreement, at the Borrower’s expense, take all reasonable actions which are
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to ensure that the Collateral and Guarantee Requirement continues to be
satisfied, including:

(a)Upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (in each case, other than an Excluded Subsidiary) by the Borrower or
(y) any Subsidiary that is an Excluded Subsidiary ceasing to be an Excluded
Subsidiary:

(i)within 60 days after such formation, acquisition, designation or other event,
or such longer period as the Administrative Agent, with the consent of the
Required Lenders (not to be unreasonably withheld, delayed, conditioned or
denied), may agree in writing in its reasonable discretion:

4830-5366-9817v1

105

--------------------------------------------------------------------------------

 

(A)

causing each such Subsidiary to duly execute and deliver to the Administrative
Agent or the Collateral Agent (as appropriate) joinders to this Agreement as
Guarantors, Security Agreement Supplements, Intellectual Property Security
Agreements, a counterpart of the Intercompany Note and other security agreements
and documents (including, (I) with respect to any Foreign Subsidiary, local law
security agreements and documents in each case consistent with market practice,
and (II) with respect to such Mortgages, the documents listed in Section
6.13(b)), as reasonably requested by the Required Lenders and in form and
substance reasonably satisfactory to the Required Lenders, Administrative Agent
and the Borrower (consistent with the Mortgages (if any), Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Restatement Effective Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

(B)

causing each such Subsidiary (and the parent of each such  Subsidiary that is a
Loan Party) to deliver to the Collateral Agent any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes (to the extent certificated) that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank;

(C)

taking and causing each such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and the delivery
of stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement;

(ii)if reasonably requested by the Required Lenders, Administrative Agent or the
Collateral Agent, within 45 days after such request (or such longer period as
the Administrative Agent may agree in writing in its reasonable discretion),
delivering to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the Lenders, of counsel for the Loan Parties as to
such matters set forth in this Section 6.11(a) as the Administrative Agent and
the Required Lenders may reasonably request; and

(iii)promptly after the reasonable request therefor by the Administrative Agent
or Collateral Agent, delivering to the Collateral Agent with respect to each
Material Real Property, any existing surveys, title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Borrower; provided, however, that there shall be no obligation
to deliver to the Collateral Agent any existing environmental assessment report
whose disclosure to the Collateral Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, and where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained.

(b)if reasonably requested by the Required Lenders, Administrative Agent or the
Collateral Agent, within 60 days after such request (or such longer period as
the Administrative Agent may agree in writing in its reasonable discretion),
delivering to the Collateral Agent any other items necessary from time to time
to satisfy the Collateral and Guarantee Requirement with

4830-5366-9817v1

106

--------------------------------------------------------------------------------

 

respect to the validity, perfection, existence and priority of security
interests with respect to property of any Guarantor acquired after the
Restatement Effective Date and subject to the Collateral and Guarantee
Requirement, but not specifically covered by the preceding clauses (i), (ii) or
(iii) or clause (c) below.

(c)not later than 120 days after (i) the acquisition by any Loan Party of
Material Real Property or (ii) the release of any first lien security interest
on any Real Property securing the obligations under the Contribution Deferral
Agreement, in each case, that is required to be provided as Collateral pursuant
to the Collateral and Guarantee Requirement (or such longer period as the
Administrative Agent, with the consent of the Required Lenders, may agree in
writing in its reasonable discretion), which Material Real Property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, causing such property to be subject to a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and taking, or causing
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Required Lenders, Administrative Agent or the
Collateral Agent to grant and perfect or record such Lien, in each case to the
extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.

Compliance with Environmental Laws

.  Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) comply, and take all reasonable actions to cause all lessees
and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and, (c)
in each case to the extent the Loan Parties or the Restricted Subsidiaries are
required to do so by Environmental Laws, conduct any investigation, remedial or
other corrective action necessary to address Hazardous Materials at any property
or facility in accordance with applicable Environmental Laws.

Further Assurances and Post-Closing Conditions

.

(a)Within the time periods after the Restatement Effective Date set forth in
Schedule 6.13(a), deliver each Collateral Document set forth on Schedule
6.13(a), duly executed by each Loan Party party thereto, together with all
documents and instruments required to perfect the security interest of the
Collateral Agent in the Collateral free of any other pledges, security interests
or mortgages, except Liens expressly permitted hereunder, to the extent required
pursuant to the Collateral and Guarantee Requirement.

(b)Promptly upon reasonable request by the Required Lenders, Administrative
Agent or the Collateral Agent (i) correct any material defect or error that may
be discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral
(including, without limitation, any defect or error related to certificates of
title for vehicles and other rolling stock) as to which the Borrower reasonably
agrees is a defect or error, and (ii) subject to the terms of the Collateral
Documents, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request from time to time in order

4830-5366-9817v1

107

--------------------------------------------------------------------------------

 

to carry out more effectively the purposes of the Loan Documents and to cause
the Collateral and Guarantee Requirement to be and remain satisfied.  If the
Required Lenders, Administrative Agent or the Collateral Agent reasonably
determines that it is required by applicable Law to have appraisals prepared in
respect of any Material Real Property of any Loan Party subject to a Mortgage,
the Borrower shall cooperate with the Required Lenders, Administrative Agent
and/or Collateral Agent, as applicable, in obtaining such appraisals and shall
pay all reasonable out-of-pocket costs and expenses relating thereto.

[Reserved]

.  

Maintenance of Ratings

.  In the case of the Borrower, use commercially reasonable efforts to maintain
a public corporate rating from S&P and a public corporate family rating from
Moody’s, in each case in respect of the Borrower.

Use of Proceeds

.  The Borrower shall use the proceeds of the Term Loans borrowed on the
Restatement Effective Date to fund the Transactions on the Restatement Effective
Date, to pay Transaction Expenses and for general corporate purposes.

2020 Financial Plan

.  From and after the Amendment No. 1 Effective Date, the Borrower shall use its
commercially reasonable efforts to achieve the aggregate amount of cost savings
and other operational initiatives set forth in the updated consolidated budget
for the fiscal year ending December 31, 2020 delivered to the Required Lenders
on March 28, 2020.

ARTICLE 7
Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than contingent indemnification or reimbursement obligations)
hereunder which is accrued or payable shall remain unpaid or unsatisfied, then
from and after the Restatement Effective Date:

Liens

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)Liens created pursuant to any Loan Document;

(b)Liens existing or contemplated on the Restatement Effective Date and listed
on Schedule 7.01(b); provided that, (i) the Lien does not extend to any
additional property other than (A) any replacements of such property or assets
and additions and accessions thereto, after-acquired property subjected to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition, or asset of the Borrower or any Restricted Subsidiary and the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed

4830-5366-9817v1

108

--------------------------------------------------------------------------------

 

by such lender), and (ii) such Lien does not secure any obligation (including
unused commitments) other than those it secured on the Restatement Effective
Date or, to the extent constituting Indebtedness, any Permitted Refinancing of
the Indebtedness secured thereby on the Restatement Effective Date and any
extensions, renewals, restructurings, refinancings and replacements thereof;

(c)Liens for unpaid utilities, taxes, assessments or governmental charges that
are (i) not overdue for a period of more than thirty (30) days and are not
otherwise delinquent, securing obligations in an amount not to exceed $500,000,
or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) otherwise not required to be
paid pursuant to Section 6.04;

(d)Statutory, lease or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, in each case arising in the ordinary course
of business that secure amounts not overdue for a period of more than thirty
(30) days or if more than thirty (30) days overdue, that either secure
obligations in an amount not to exceed $1,000,000 or are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e)(i) Liens in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation
(other than any Lien imposed pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a violation of Section 436 of the Code) and (ii) Liens in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries; provided that this Section 7.01(e) shall not permit
liens securing letters of credit;

(f)Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (in the case of each of the foregoing, other than for
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case incurred in the ordinary course of business; provided that this
Section 7.01(f) shall not permit liens securing letters of credit;

(g)(i) easements, rights-of-way, restrictions (including zoning restrictions and
other land use regulations), encroachments, protrusions, reservations and other
similar encumbrances and minor title defects affecting Real Property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Borrower and the Restricted Subsidiaries, taken as a whole and (ii)
ground leases in respect of Real Property on which facilities owned or leased by
the Borrower or any of the Restricted Subsidiaries are located; provided in the
case of this clause (ii) that such ground leases do not confer rights on the
counter-party(ies) thereto superior to those of the Collateral Agent in the
relevant property;

4830-5366-9817v1

109

--------------------------------------------------------------------------------

 

(h)Liens securing judgments not constituting an Event of Default under Section
8.01(h);

(i)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(j)Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(k)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) arising in the
ordinary course of business in favor of a banking or other financial institution
arising as a matter of Law or under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and that are within the general parameters
customary in the banking industry or arising pursuant to the general terms and
conditions of such banking institutions;

(l)Liens (i) on cash earnest money deposits or other cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Sections 7.02(e), (h), (l), (p), (r) or (v), in each case to be applied against
the purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

(m)Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03 and (ii) in favor of the Borrower or any Guarantor;

(n)any interest or title (and all encumbrances and other matters affecting such
interest or title) of a lessor, sublessor, licensor or sublicensor under leases,
subleases, licenses or sublicenses entered into by the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business; provided, that no
such lease or sublease shall constitute a Capitalized Lease;

(o)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 7.02(a);

(p)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity accounts or other brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

(q)Liens (including any interest or title (and all encumbrances and other
matters affecting such interest or title) of a lessor or sublessor under
Capitalized Leases) securing Indebtedness constituting Capital Leases and
purchase money security interests permitted under

4830-5366-9817v1

110

--------------------------------------------------------------------------------

 

Section 7.03(e) or Section 7.03(ff); provided that (i) such Liens are created
within 270 days of the acquisition, construction, repair, lease or improvement,
as applicable, of the property subject to such Liens, (ii) such Liens do not at
any time encumber property (except for replacements, additions and accessions to
such property) other than the property financed by such Indebtedness and the
proceeds and products thereof and customary security deposits, and (iii) such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

(r)Liens on property (i) of any Foreign Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Foreign Subsidiary that is not a Loan Party permitted under Section
7.03;

(s)Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Restatement Effective Date; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03;

(t)Liens arising from precautionary Uniform Commercial Code financing statements
or similar filings;

(u)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto in the ordinary course of business;

(v)Liens on the Collateral securing Indebtedness permitted under Section 7.03(o)
or other obligations otherwise secured pursuant to or in connection with the
documents governing such Indebtedness; provided, that such Liens shall be
subject to the ABL Intercreditor Agreement; provided, further, that in the case
of any Lien (as defined in the ABL Intercreditor Agreement) in respect of all or
any portion of the Term Priority Collateral (as defined in the ABL Intercreditor
Agreement) now or hereafter held by or on behalf of the ABL Agent (as defined in
the ABL Intercreditor Agreement) or any ABL Secured Party (as defined in the ABL
Intercreditor Agreement) that secures all or any portion of the ABL Obligations
(as defined in the ABL Intercreditor Agreement) shall in all respects be junior
and subordinate to all Liens granted to the Term Agent (as defined in the ABL
Intercreditor Agreement) and the Term Secured Parties (as defined in the ABL
Intercreditor Agreement) in such Term Priority Collateral to secure all or any
portion of the Term Obligations (as defined in the ABL Intercreditor Agreement);

4830-5366-9817v1

111

--------------------------------------------------------------------------------

 

(w)Liens on the Collateral securing Credit Agreement Refinancing Indebtedness
that is Permitted Second Priority Additional Debt and any Permitted Refinancing
of the foregoing; provided, that any such Liens are secured on a junior lien
basis to the Liens securing the Obligations pursuant to, and subject at all
times to, the Second Lien Intercreditor Agreement;

(x)Liens on the Equity Interests of any joint venture entity of the Borrower
consisting of a transfer restriction, purchase option, call or similar right of
a third party joint venture partner;

(y)[reserved];

(z)Liens on the Collateral securing Alternative Incremental Indebtedness that is
Permitted Second Priority Additional Debt and any Permitted Refinancing of the
foregoing; provided, that any such Liens are secured on a junior lien basis to
the Liens securing the Obligations pursuant to the Second Lien Intercreditor
Agreement;

(aa)Liens on (i) the Securitization Assets arising in connection with a
Qualified Securitization Financing or (ii) the Receivables Assets arising in
connection with a Receivables Facility;

(bb)Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods or (ii) encumbering deposits made to
secure obligations arising from contractual or warranty requirements;

(cc)Utility and similar deposits in the ordinary course of business;

(dd)[reserved];

(ee)Liens related to Sale and Leaseback Transactions in an aggregate amount of
$50,000,000; provided that, during the Specified Amendment No. 1 Period (and
during the continuance of an Event of Default at any time after the end of the
Specified Amendment No. 1 Period), this clause (ee) shall be unavailable for use
under this Agreement and the dollar amount specified in this clause (ee) shall
be $0;

(ff)other Liens with respect to property or assets securing obligations of the
Borrower or any Restricted Subsidiary in an aggregate principal amount
outstanding at any time not to exceed $5,000,000; provided that such Liens do
not secure Indebtedness for borrowed money and are not incurred in respect of
any pension obligations of the Borrower or any of its Restricted Subsidiaries;
and

(gg)Liens on Pension Real Property related to or arising on account of
Indebtedness in respect of Specified Pension Fund Obligations permitted pursuant
to Section 7.03(u); provided that the aggregate amount of Indebtedness in
respect of Specified Pension Fund Obligations permitted to be secured by such
Liens on Pension Real Property under this Section 7.01(gg) shall not at any time
exceed (x) the aggregate amount of Specified Pension Fund Obligations that are
secured by such Liens on Pension Real Property on the Restatement Effective Date
less (y) payments of Specified Pension Fund Obligations after the Restatement
Effective Date.

4830-5366-9817v1

112

--------------------------------------------------------------------------------

 

Investments

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, make or hold any Investments, except:

(a)Investments by the Borrower or any of the Restricted Subsidiaries in cash or
Cash Equivalents;

(b)loans or advances to officers, directors and employees of any Loan Party or
any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, in each case, consistent with past practice (including
pursuant to use of any credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called "procurement
cards" or "P-cards") or other similar cash management services), (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower and
(iii) for any other corporate purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount of loans and advances
outstanding at any time under this Section 7.02(b)(ii) and (iii) shall not
exceed $2,000,000;

(c)Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (or any newly formed wholly owned Restricted Subsidiary that is not an
Excluded Subsidiary and is to become a Loan Party in accordance with Section
6.11), (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iii) by any Loan Party in a
Restricted Subsidiary that is not a Loan Party; provided, that the aggregate
amount of Investments at any time outstanding under this clause (iii) shall not
exceed $15,000,000;(x) during the Specified Amendment No. 1 Period, $5,000,000,
and (y) after the Specified Amendment No. 1 Period shall have ended,
$15,000,000, provided that, if after the end of the Specified Amendment No. 1
Period an Event or Default shall occur and be continuing, such dollar amount in
this clause (y) shall be reduced to $5,000,000;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit or other
credits to suppliers in the ordinary course of business;

(e)Investments (i) existing or contemplated on the Restatement Effective Date
and set forth on Schedule 7.02(e) (including unused commitments) and any
modification, replacement, renewal or extension thereof and (ii) existing on the
Restatement Effective Date by the Borrower or any other Restricted Subsidiary in
any Restricted Subsidiary and any modification, replacement, renewal or
extension thereof; provided, that in the case of clause (i) and clause (ii) the
amount of the original Investment is not increased except by the terms of such
original Investment as set forth on Schedule 7.02(e) or as otherwise permitted
by this Section 7.02 (and in such case made in reliance on the other paragraph
of this Section 7.02 so permitting such modification, replacement, renewal or
extension thereof);

(f)Investments in Swap Contracts permitted under Section 7.03;

(g)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.05;

(h)any acquisition by the Borrower or any Restricted Subsidiary of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares, shares issued to

4830-5366-9817v1

113

--------------------------------------------------------------------------------

 

foreign nationals as required by applicable law or any options for Equity
Interests that cannot, as a matter of law, be cancelled, redeemed or otherwise
extinguished without the express agreement of the holder thereof at or prior to
acquisition) in, a Person or division, business unit or line of business of a
Person (or any subsequent investment made in a Person, division, business unit
or line of business previously acquired in a Permitted Acquisition), in each
case in a single transaction or series of related transactions, if (i) no Event
of Default shall have occurred and be continuing or would result therefrom at
the time of entering in the agreement to consummate such acquisition; (ii) all
transactions related thereto shall be consummated in all material respects in
accordance with applicable Laws; (iii) as of the most recently ended fiscal
quarter for which financial statements of the Borrower and the target are
available, (A) the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenant set forth in Section 7.10
and (B) the Total Leverage Ratio, on a Pro Forma Basis, for the Test Period most
recently ended shall not be greater than 3.00:1.00, in each case, after giving
effect to such acquisition or investment and any related transactions; (iv) any
acquired or newly formed Restricted Subsidiary shall not be liable for any
Indebtedness except for Indebtedness otherwise permitted by Section 7.03; (v) to
the extent required by the Collateral and Guarantee Requirement, (A) the
property, assets and businesses acquired in such purchase or other acquisition
shall constitute Collateral and (B) any such newly created or acquired
Subsidiary (other than an Excluded Subsidiary) shall become a Guarantor, in each
case, to the extent required by and in accordance with Section 6.11; (vi) the
businesses acquired in such purchase or other acquisition shall be in compliance
with Section 7.07; and (vii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that the conditions set forth in the preceding clauses (i) through
(v) have been satisfied (any such acquisition, a “Permitted Acquisition”);
provided that the aggregate amount of Investments made by Loan Parties pursuant
to this Section 7.02(h) in assets that are not (or do not become) owned by a
Loan Party or in Equity Interests in Persons that do not become Loan Parties
upon consummation of such Permitted Acquisition shall not exceed $15,000,000 at
any time outstanding; provided, further, that notwithstanding anything to the
contrary, during the Specified Amendment No. 1 Period, this clause (h) shall be
unavailable under this Agreement and no Permitted Acquisitions may be made (and
Permitted Acquisitions shall be disregarded in any reference in any other term
or provision herein);

(i)Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(j)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers;

(k)advances of payroll payments to employees in the ordinary course of business;

(l)Investments to the extent that payment for such Investments is made with
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
the Net Proceeds received from the issuance thereof;

(m)Investments of a Restricted Subsidiary acquired after the Restatement
Effective Date pursuant to a Permitted Acquisition or of a corporation merged or
amalgamated or

4830-5366-9817v1

114

--------------------------------------------------------------------------------

 

consolidated into the Borrower or merged, amalgamated or consolidated with a
Restricted Subsidiary, in each case in accordance with this Section 7.02 and
Section 7.04 after the Restatement Effective Date, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation;

(n)Investments made by any Restricted Subsidiary that is not a Loan Party to the
extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 7.02(c)(iii) or Section 7.02(p);

(o)Guarantees by the Borrower or any Restricted Subsidiary of operating leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case, which leases or other obligations are entered into
by the Borrower or any Guarantor in the ordinary course of business;

(p)other Investments (including after the Specified Amendment No. 1 Period for
Permitted Acquisitions) in an aggregate amount outstanding pursuant to this
clause (p) at any time not to exceed (x) together with (I) the aggregate amount
of Restricted Payments made under sub-clause (x) of Section 7.06(e) and (II) the
aggregate amount of prepayments, redemptions, purchases, defeasances and other
payments made pursuant to sub-clause (x) of Section 7.13(a)(vi), (A) during the
Amendment No. 1 Specified Period, $20,000,000, and (B) after the Specified
Amendment No. 1 Period shall have ended, $30,000,000 plus, (y) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this subclause (y); provided, that with respect to any
Investment made pursuant to this Section 7.02(p), (A) no Event of Default shall
have occurred and be continuing or would result from the making of any such
Investment and (B) with respect to Investments made in reliance on this
subclause (y) (i) other than Investments made in Restricted Subsidiaries
organized under the laws of Canada or Mexico or, in each case, any political
subdivision thereof, on a Pro Forma Basis after giving effect thereto the Total
Leverage Ratio is equal to or less than 2.00:1.00 or (ii) with respect to
Investments in Restricted Subsidiaries organized under the laws of Canada or
Mexico or, in each case, any political subdivision thereof, on a Pro Forma Basis
after giving effect thereto the Total Leverage Ratio is equal to or less than
4.00:1.00;

(q)(i) make lease, utility and other similar deposits or any other advance or
deposit permitted by this Agreement in the ordinary course of business or (ii)
make prepayments and deposits to suppliers in the ordinary course of business;

(r)to the extent constituting Investments, capital expenditures otherwise
permitted under this Agreement;

(s)Investments in deposit accounts or securities accounts opened in the ordinary
course of business;

(t)repurchase, retirement or repayment of any Indebtedness to the extent not
otherwise prohibited by this Agreement, including, without limitation,
acquisitions of Term Loans pursuant to Section 10.04;

4830-5366-9817v1

115

--------------------------------------------------------------------------------

 

(u)(a) Investments (including by consideration in the form of cash, Cash
Equivalents, contributing receivables and through subordinated notes) in any
Receivables Facility or any Securitization Subsidiary or other Subsidiary that
in turn then transfers Securitization Assets to a Securitization Subsidiary in
order to effectuate a Qualified Securitization Financing, including the
ownership of Equity Interests in such Securitization Subsidiary and (b)
distributions or payments of Securitization Fees and purchases of Securitization
Assets or Receivables Assets pursuant to a Securitization Purchase Obligation in
connection with a Qualified Securitization Financing or a Receivables Facility;

(v)Investments consisting of or resulting from (i) Indebtedness permitted under
Section 7.03, (ii) Liens permitted under Section 7.01, (iii) Restricted Payments
permitted under Section 7.06, (iv) Dispositions permitted by Section 7.05 and
(v) fundamental changes permitted by Section 7.04;

(w)Investments solely to the extent such Investments reflect an increase in the
value of Investments otherwise permitted under this Section 7.02;

(x)loans and advances to Borrower in lieu of, and not in excess of the amount of
(after giving effect to any other such loans or advances or Restricted Payments
in respect thereof), Restricted Payments to the extent permitted to be made in
accordance with Section 7.06 (other than Section 7.06(i)); and

(y)Guarantee obligations of the Borrower or any Restricted Subsidiary in respect
of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States.

Indebtedness

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)Indebtedness of any Loan Party under the Loan Documents;

(b)(i) Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Restatement Effective Date and any Permitted
Refinancing thereof; provided, that (x) any intercompany Indebtedness shall be
evidenced by an Intercompany Note and (y) any intercompany Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to the subordination provisions
reasonably acceptable to the Required Lenders;

(c)Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (i) no Guarantee by any Restricted
Subsidiary of any ABL Facility Indebtedness, any Junior Financing, any Permitted
Additional Debt or any Permitted Refinancing of any of the foregoing shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein (provided further that, clause (i)
shall

4830-5366-9817v1

116

--------------------------------------------------------------------------------

 

not apply in the case of a Guarantee by any Foreign Subsidiary that is not a
Loan Party of any Indebtedness of another Foreign Subsidiary that is not a Loan
Party), and (ii) if the Indebtedness being Guaranteed is Junior Financing that
is, or is required by this Agreement to be, Subordinated Indebtedness, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms
(taken as a whole) at least as favorable to the Lenders as those contained in
the subordination of such Junior Financing;

(d)Indebtedness (other than Indebtedness permitted under Section 7.03(b)) of the
Borrower or any Restricted Subsidiary owing to any Loan Party or any other
Restricted Subsidiary (or consisting of a Guaranty on behalf of any Loan Party
or any other Restricted Subsidiary) to the extent constituting an Investment
permitted by Section 7.02 (other than clause (v) thereof); provided that (x) all
such Indebtedness shall be evidenced by an Intercompany Note and (y) all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be unsecured and subordinated to the Obligations pursuant to the subordination
provisions reasonably acceptable to the Required Lenders;

(e)Attributable Indebtedness and other Indebtedness of the Borrower or any
Restricted Subsidiary (including Capitalized Leases) financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital
asset incurred prior to or within 270 days after the acquisition, lease or
improvement of the applicable asset in an aggregate amount (together with any
Permitted Refinancings thereof) not to exceed $50,000,000 at any time
outstanding;

(f)Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities (including fuel) pricing risks incurred not for
speculative purposes;

(g)Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition or other Investment permitted
hereunder, provided, that (w) such Indebtedness is not incurred in contemplation
of such Permitted Acquisition or Investment, and any Permitted Refinancing
thereof, (x) such Indebtedness and all Indebtedness resulting from a Permitted
Refinancing thereof is unsecured (except for Liens permitted by Section
7.01(s)), and (y) both immediately prior and after giving effect thereto, (1) no
Event of Default shall exist or result therefrom, and (2) immediately after
giving effect to the related Permitted Acquisition or Investment and the
assumption of Indebtedness, the Total Leverage Ratio, on a Pro Forma Basis, for
the Test Period most recently ended shall not be greater than 3.00:1.00;

(h)Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business and other obligations and liabilities arising under employee benefit
plans in the ordinary course of business;

(i)Indebtedness consisting of unsecured promissory notes issued by the Borrower
or any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 7.06;

(j)Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition

4830-5366-9817v1

117

--------------------------------------------------------------------------------

 

expressly permitted hereunder, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts and
holdbacks) or other similar adjustments;

(k)Indebtedness in respect of treasury, depository, credit card, debit card and
cash management services or automated clearinghouse transfer of funds, overdraft
or any similar services incurred in the ordinary course of business or any
similar cash management services relating or secured pursuant to the ABL
Facility and any hedges related to the ABL Facility;

(l)Indebtedness consisting of the financing of insurance premiums or take-or-pay
obligations contained in supply arrangements that do not constitute Guarantees,
in each case, in the ordinary course of business;

(m)Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business and not
in connection with the borrowing of money, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness incurred
in the ordinary course of business with respect to reimbursement-type
obligations regarding workers compensation claims;

(n)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice
and not in connection with the borrowing of money or Swap Contracts;

(o)(i) ABL Facility Indebtedness and (ii) any Permitted Refinancing thereof, in
each case, of the Loan Parties; provided that the aggregate principal amount
outstanding at any time of all such Indebtedness under clauses (i) and (ii) and
Section 7.03(z) shall not exceed $550,000,000500,000,000;

(p)(i) Alternative Incremental Indebtedness and (ii) any Permitted Refinancing
thereof;

(q)(i) Credit Agreement Refinancing Indebtedness (other than any Credit
Agreement Refinancing Indebtedness incurred pursuant to a Refinancing Amendment)
and (ii) any Permitted Refinancing thereof;

(r)[reserved];

(s)[reserved];

(t)all premiums (if any), interest (including post-petition interest and
interest paid in kind), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (q) above and (u)
through (ff) below;

4830-5366-9817v1

118

--------------------------------------------------------------------------------

 

(u)(i) Indebtedness in respect of the Specified Pension Fund Obligations and
Guarantees thereof, to the extent existing on the Restatement Effective Date, in
an aggregate principal amount at any time outstanding not to exceed the amount
outstanding as of the Restatement Effective Date (and as adjusted from time to
time pursuant to any audits), plus any interest paid in kind thereon and any
accrued but unpaid interest thereon, and (ii) any Permitted Refinancing
(disregarding clauses (b) and (c) of the definition of such term) thereof;

(v)[reserved];

(w)[reserved];

(x)Indebtedness in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made
hereunder;

(y)[reserved];

(z)Indebtedness of (i) any Securitization Subsidiary arising under any
Securitization Facility or (ii) the Borrower or any Restricted Subsidiary
arising under any Receivables Facility or Qualified Securitization Financing;
provided that the aggregate principal amount of Indebtedness permitted under
this Section 7.03(z), together with the aggregate principal amount of
Indebtedness permitted under Section 7.03(o), shall not exceed
$550,000,000500,000,000 at any one time outstanding;

(aa)Indebtedness in respect of Sale and Leaseback Transactions in an amount not
to exceed $50,000,000 at any time outstanding; provided that, during the
Specified Amendment No. 1 Period, this clause (aa) shall be unavailable for use
under this Agreement and the dollar amount specified in this clause (aa) shall
be $0;

(bb)Indebtedness in respect of Investments not prohibited by Section 7.02 (other
than clause (v) thereof);

(cc)[reserved];

(dd)Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business consistent with past
practice;

(ee)[reserved]; and

(ff)other Indebtedness of the Borrower or any of its Restricted Subsidiaries, in
an aggregate principal amount at any time outstanding not to exceed $30,000,000;
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Guarantors permitted under this Section 7.03(ff) at
any time outstanding shall not exceed $5,000,000.

Fundamental Changes

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all

4830-5366-9817v1

119

--------------------------------------------------------------------------------

 

or substantially all of its assets (whether now owned or hereafter acquired) to
or in favor of any Person, except that:

(a)any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (w) no Event of Default exists or would
result therefrom, (x) the Borrower shall be the continuing or surviving Person,
(y) such transaction does not result in the Borrower ceasing to be organized
under the laws of the United States, any State thereof or the District of
Columbia and (z) such transaction does not have an adverse effect in any
material respect on the perfection or priority of the Liens granted under the
Collateral Documents or (ii) one or more other Restricted Subsidiaries;
provided, in the case of this clause (ii), that when such transaction involves a
Loan Party, a Loan Party shall be the continuing or surviving Person except to
the extent otherwise constituting an Investment permitted by Section 7.02;

(b)(i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interest of the Borrower and the Restricted Subsidiaries and is not
disadvantageous to the Lenders in any material respect (it being understood that
(other than a transaction constituting a permitted Investment under Section 7.02
or involving an Excluded Subsidiary) in the case of any liquidation or
dissolution of a Guarantor, such Guarantor shall transfer its assets to a Loan
Party, and in the case of any change in legal form, a Restricted Subsidiary that
is a Guarantor will remain a Guarantor and such transaction shall not have an
adverse effect on the perfection or priority of the Liens granted under the
Collateral Documents);

(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or (ii)
to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03, respectively;

(d)so long as no Event of Default exists or would result therefrom, the Borrower
may merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the Laws of the United States, any state thereof or the
District of Columbia and such transaction shall not have an adverse effect in
any material respect on the perfection or priority of the Liens granted under
the Collateral Documents, (B) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and the
Borrower, (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Borrower’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that the collateral granted by it to secure its obligations thereunder
shall apply to secure its and the Successor

4830-5366-9817v1

120

--------------------------------------------------------------------------------

 

Borrower’s obligations under the Loan Documents, (E) if reasonably requested by
the Collateral Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Collateral Agent) confirmed that the collateral granted by
it to secure its obligations thereunder shall apply to secure its and the
Successor Borrower’s obligations under the Loan Documents, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided
further, that if the foregoing are satisfied (or waived), the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement;
provided further that the Borrower agrees to provide any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that is required by
regulatory authorities or under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act;

(e)any Restricted Subsidiary may merge, amalgamate or consolidate with any other
Person (other than the Borrower) in order to effect an Investment permitted
pursuant to Section 7.02; provided that either (x) the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11 to the extent required pursuant to the Collateral and Guarantee Requirement
or (y) the transaction shall otherwise constitute a permitted Investment;

(f)any Restricted Subsidiary may effect a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 7.05; and

(g)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the extent that such
Disposition (or series of related Dispositions) is not prohibited under Section
7.05.

Dispositions

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, make any Disposition, except:

(a)(i) Dispositions (including abandonment) of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business,
(ii) Dispositions (including abandonment) in the ordinary course of business of
surplus property or property no longer used or useful in the conduct of the
business of the Borrower or any of the Restricted Subsidiaries, (iii)
Dispositions of immaterial assets (considered in the aggregate) in the ordinary
course of business and (iv) Dispositions to landlords of improvements made to
leased real property pursuant to customary terms of leases entered into in the
ordinary course of business;

(b)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property, (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property, or (iii) such property is swapped in exchange for services
or other assets of comparable or greater value or usefulness to

4830-5366-9817v1

121

--------------------------------------------------------------------------------

 

the business of the Borrower and the Subsidiaries as  whole, as determined in
good faith by the management of the Borrower;

(c)Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party and if such property constitutes
Collateral, it shall continue to constitute Collateral after such Disposition or
(ii) if such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(d)Dispositions of cash and Cash Equivalents;

(e)leases, subleases, licenses, sublicenses (including the provision of software
under an open source license) or any abandonment thereof, in each case (i) in
the ordinary course of business and (ii) without interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries;

(f)transfers of property subject to Casualty Events upon the receipt (where
practical) of the Net Proceeds of such Casualty Event;

(g)Dispositions (including write-offs, discounts, and compromises in clause (b)
above) or discounts without recourse of accounts receivable and related assets
in connection with the compromise or collection thereof in the ordinary course
of business;

(h)[reserved];

(i)[reserved];

(j)Dispositions of Investments in joint ventures or other non-wholly owned
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(k)the unwinding of any Swap Contract or cash management agreement;

(l)Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition, (ii) any prepayment required to be made in
connection with the receipt of Net Proceeds in respect of such Disposition
pursuant to Section 2.13 shall be made in accordance therewith, (iii) the
Borrower or any of the Restricted Subsidiaries shall receive not less than 75%
of the consideration for such Disposition in the form of cash or Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), (c), (d), (f), (i), (j), (k), (l), (o), (p), (v), (w), (z),
(aa), (bb), (cc) and (ee), (iv) any portion of the consideration for such
Disposition that is not in the form of cash or Cash Equivalents shall become
Collateral and, (v) this Section 7.05(l) shall not permit the Disposition of all
or substantially all of the assets of the Borrower and its Subsidiaries (taken
as a whole)., and (vi) during the Specified Amendment No. 1 Period, (A) no
Dispositions shall be permitted under this Section 7.05(l)

4830-5366-9817v1

122

--------------------------------------------------------------------------------

 

except for (1) Dispositions of Real Property specified in Schedule A to
Amendment No. 1 (such Real Property, “Scheduled Property”) to the extent (x)
such Real Property is subject to a bone fide sale agreement with a third party
purchaser entered into prior to March 23, 2020 and (y) the Disposition of such
Real Property shall be made for gross consideration not less than the amount
specified for such Scheduled Property identified to the Lenders as of the
Amendment No. 1 Effective Date (subject to customary purchase price adjustments
and working capital adjustments), (2) Dispositions of property (other than Real
Property), provided that the aggregate fair market value of property Disposed of
pursuant to this clause (vi)(A)(2) shall not exceed $10,000,000 in the aggregate
during the Specified Amendment No. 1 Period, and (3) Dispositions of Pension
Real Property set forth on Schedule B to Amendment No. 1 and (B) the Net
Proceeds of each Disposition permitted under the foregoing clause (vi)(A) shall
be applied to the prepayment of the Term Loans in accordance with Section
2.13(a)(ii) without giving effect to any thresholds or reinvestment rights;

(m) (i) any Disposition of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or Receivables Facility, in the case of this clause (i) to the extent
permitted under Section 7.03(z), or (ii) the Disposition of an account
receivable in connection with the collection or compromise thereof in the
ordinary course of business or consistent with past practice;

(n)[reserved];

(o)dispositions from and after the Restatement Effective Date of non-core or
obsolete assets acquired in connection with any Permitted Acquisition or other
permitted Investments; provided that, during the Specified Amendment No. 1
Period, no Dispositions shall be permitted under this clause (o);

(p)the incurrence of Liens permitted hereunder;

(q)sales or dispositions of Equity Interests of any Subsidiary (other than the
Borrower) in order to qualify members of the governing body of such Subsidiary
if required by applicable law;

(r)[reserved];

(s)Restricted Payments made pursuant to Section 7.06; and

(t)Sale and Leaseback Transactions in an aggregate principal amount not to
exceed $50,000,000 during the term of this Agreement; provided that, during the
Specified Amendment No. 1 Period, this clause (t) shall be unavailable for use
under this Agreement and the dollar amount specified in the clause (t) shall be
$0;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (c), (e), (f), (g), (i), (j), (k), (m),
(n), (o), (p), (q), (r) and (s) and except for Dispositions from a Loan Party to
any other Loan Party) shall be for no less than the fair market value of such
property at the time of such Disposition.  To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be automatically sold free and clear of the
Liens created by the Loan Documents, and, if

4830-5366-9817v1

123

--------------------------------------------------------------------------------

 

requested by the Borrower, upon the certification delivered to the
Administrative Agent by the Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take, and shall take, any actions reasonably requested by
the Borrower in order to effect the foregoing (at the Borrower’s expense) and/or
to expressly subordinate any Lien in favor of the Collateral Agent on such
Collateral that is disposed of.

Notwithstanding anything herein to the contrary in this Agreement, during the
Specified Amendment No. 1 Period, the Borrower shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, make any Disposition of
Real Property (other than (a) Dispositions of Scheduled Property pursuant to
Section 7.05(l), (b) leases of Real Property entered into in the ordinary course
of business (excluding Sale and Leaseback Transactions), (c) transfers of
property subject to condemnation and Casualty Events) and (d) Dispositions of
Pension Real Property set forth on Schedule B to Amendment No. 1 so long as the
proceeds thereof are applied to repay CDA First Lien Obligations (or, if the CDA
First Lien Obligations shall have been paid in full, to prepay the Term Loans in
accordance with Section 2.13(a)(ii) without giving effect to any thresholds or
reinvestment rights).

Restricted Payments

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, declare or make, directly or indirectly, any Restricted
Payment, except:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b)the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests unless such Disqualified Equity
Interests would be permitted by Section 7.03) of such Person;

(c)(i) repurchases of Equity Interests in the Borrower deemed to occur upon the
exercise of stock options or warrants or the settlement or vesting of other
equity awards if such Equity Interests represent a portion of the exercise price
of such options or warrants,  (ii) cash payments in lieu of the issuance of
fractional shares in connection with the exercise of stock options, warrants or
other securities convertible into or exchangeable for Equity Interests of the
Borrower or (iii) Restricted Payments made in respect of any other transaction
involving fractional shares; provided, however, that any such cash payment shall
not be for the purpose of evading the limitations of this Agreement;

(d)the Borrower may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower held by any present or
former employee, officer, director or consultant of the Borrower or any
Restricted Subsidiary or equity based awards held by such Persons, in each case,
upon the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee or

4830-5366-9817v1

124

--------------------------------------------------------------------------------

 

director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of the Borrower or any Restricted
Subsidiary; provided, that the aggregate amount of Restricted Payments made
pursuant to this clause (d) shall not exceed (i) $7,500,000 in any fiscal year
plus (ii) the then applicable Cumulative Credit plus (iii) the proceeds of any
key man insurance policies; provided, further, that to the extent that the
aggregate amount of Restricted Payments made by the Borrower and the Restricted
Subsidiaries pursuant to this clause (d) in any fiscal year is less than the
amount set forth above, 100% of the amount of such difference may be carried
forward and used to make such Restricted Payments pursuant to this clause (d) in
the next two succeeding fiscal years (provided, that any such amount carried
forward shall be deemed to be used to make such Restricted Payments in any
fiscal year after the amount set forth above for such fiscal year shall be
deemed to be used to make such Restricted Payments for such fiscal year);

(e)the Borrower may make Restricted Payments in an aggregate amount not to
exceed (x) together with (I) the aggregate amount of Investments made under
sub-clause (x) of Section 7.02(p) and (II) the aggregate amount of prepayments,
redemptions, purchases, defeasances and other payments made pursuant to
sub-clause (x) of Section 7.13(a)(vi), $30,000,000, plus (y) the portion, if
any, of the Cumulative Credit on such date that the Borrower elects to apply to
this subclause (y); provided, that (A) with respect to any Restricted Payment
made pursuant to this Section 7.06(e), (A1) no Event of Default has occurred and
is continuing or would result therefrom and (B2) on a Pro Forma Basis after
giving effect thereto the Total Leverage Ratio is equal to or less than
2.00:1.00;, and (B) no Restricted Payments shall be permitted under this clause
(e) until (1) the Specified Amendment No. 1 Period shall have ended and (2) the
Borrower shall have repaid an aggregate principal amount of the Term Loans equal
to the PIK Amount pursuant to the last sentence of Section 2.06(d);

(f)distributions or payments of Securitization Fees, sales, contributions and
other transfers of Securitization Assets  or Receivables Assets and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Purchase Obligations, in each case in connection with a Qualified Securitization
Financing or a Receivables Facility;

(g)[reserved];

(h)the Restricted Subsidiaries may make a Restricted Payment in connection with
the acquisition of additional Equity Interests in any Restricted Subsidiary from
minority shareholders (in accordance with Section 7.08, if applicable);

(i)Restricted Payments made (i) in respect of working capital adjustments or
purchase price adjustments pursuant to any Permitted Acquisition or other
permitted Investments (other than pursuant to Section 7.02(x)) and (ii) to
satisfy indemnity and other similar obligations under the Permitted Acquisitions
or other permitted Investments; provided that no Restricted Payments shall be
permitted under this clause (i) during (x) the Specified Amendment No. 1 Period
and (y) during the continuance of an Event of Default at any time after the end
of the Specified Amendment No. 1 Period;

(j)[reserved]; and

4830-5366-9817v1

125

--------------------------------------------------------------------------------

 

(k)Restricted Payments in respect of transactions related to (i) fundamental
changes permitted under Section 7.04 and (ii) Investments permitted under
Section 7.02 (other than clause (v) thereof).

Change in Nature of Business; Organization Documents

.

(a)The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Restatement Effective Date or any
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

(b)The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, amend, restate, supplement or otherwise modify to, or waive of
any of its rights under, its Organization Documents to the extent any of the
foregoing could reasonably be expected to be material and adverse to the Lenders
(in their capacities as such).

Transactions with Affiliates

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, enter into any transaction of any kind with any of its
Affiliates, whether or not in the ordinary course of business, other than (a)
transactions between or among Loan Parties or any entity that becomes a Loan
Party as a result of such transaction and transactions between or among
Restricted Subsidiaries that are not Loan Parties, (b) on terms (taken as a
whole) substantially not less favorable to the Borrower in any material respect
or such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the Transactions and the payment of fees
and expenses (including Transaction Expenses) as part of or in connection with
the Transactions, (d) the issuance of Equity Interests or equity based awards to
any officer, director, employee or consultant of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business, (e) Investments made
pursuant to Section 7.02, Indebtedness incurred pursuant to Section 7.03 and
Restricted Payments permitted under Section 7.06, (f) customary employment,
consulting and severance arrangements between the Borrower and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and similar arrangements in the ordinary course of business, (h) the
payment of customary fees and reasonable out of pocket costs to, and customary
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries in the ordinary
course of business, (i) any customary transaction with a Receivables Facility or
a Securitization Subsidiary effected as part of a Qualified Securitization
Financing, (j) transactions pursuant to registration rights agreements and
similar arrangements, (k) transactions in which the Borrower or any Restricted
Subsidiary, as the case may be, delivers to the Administrative Agent and the
Required Lenders a letter from an independent financial advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this Section
7.08 and (l)  transactions pursuant to agreements in existence on the
Restatement Effective Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment (taken as a whole) is not adverse to the
Lenders in any material respect.

4830-5366-9817v1

126

--------------------------------------------------------------------------------

 

Burdensome Agreements

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, enter into or permit to exist any Contractual Obligation
(other than (i) this Agreement or any other Loan Document, (ii) any ABL Facility
Documentation or (iii) any documents governing Credit Agreement Refinancing
Indebtedness, Alternative Incremental Indebtedness, or a Permitted Refinancing
of (ii)-(iii)) that limits the ability of (a) any Restricted Subsidiary that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
to make or repay loans or advances to or otherwise transfer assets to or make
Investments in the Borrower or any Restricted Subsidiary that is a Guarantor or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person to secure the Obligations; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Restatement Effective Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect (as determined in good faith by the Borrower), (ii) are binding
on a Restricted Subsidiary at the time such Restricted Subsidiary first becomes
a Restricted Subsidiary, so long as such Contractual Obligations were not
entered into in contemplation of such Person becoming a Restricted Subsidiary,
(iii) represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Section 7.04 or 7.05 and relate solely to the assets or
Person subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures or
other non-wholly owned Subsidiaries permitted under Section 7.02 and applicable
solely to such joint venture or other non-wholly owned Subsidiaries and are
entered into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness (other than any
Junior Financing) permitted under Section 7.03(e) or (g) but solely to the
extent any negative pledge relates to the property financed by such
Indebtedness, (vii) are customary restrictions in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (viii) comprise restrictions imposed
by any agreement governing secured Indebtedness permitted pursuant to Section
7.03 to the extent that such restrictions apply only to the property or assets
securing such Indebtedness, (ix) are customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary entered into in the ordinary course of business, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are customary restrictions contained in the
ABL Facility Documentation and any Qualified Securitization Financing,
(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit or (xiii) comprise
restrictions imposed by any agreement governing Indebtedness entered into on or
after the Restatement Effective Date and permitted under Section 7.03 if the
restrictions contained in any such agreement taken as a whole (a) are not
materially less favorable to the Secured Parties than the encumbrances and
restrictions contained in the Loan Documents (as determined by the Borrower) or
(b) either (I) the Borrower determines at the time of entry into such agreement
or instrument that such encumbrances or restrictions will not adversely affect,
in any material respect, the Borrower’s ability to make principal or interest
payments required

4830-5366-9817v1

127

--------------------------------------------------------------------------------

 

hereunder or (II) such encumbrance or restriction applies only during the
continuance of a default relating to such agreement or instrument.

Financial Covenant

.  The Borrower shall not permit Consolidated EBITDA as of the last day of any
Test Period ending as of the end of each of its fiscal quarters, commencing with
the fiscal quarter ending September 30, 2019, to be less than $200,000,000;
provided that this Section 7.10 shall not apply with respect to the fiscal
quarters ending on March 31, 2020, June 30, 2020, September 30, 2020 and
December 31, 2020.

Anti-Cash Hoarding

.  The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
request a borrowing under the ABL Credit Agreement that would have the effect of
causing the Availability (as defined in the ABL Facility as in effect on the
date of the Amendment) under the ABL Facility on the date of such proposed
borrowing to be less than $67,500,000, to the extent that (i) the Borrower and
its Subsidiaries have cash and Cash Equivalents to make, apply to, or satisfy,
the payments, expenses, obligations or other working capital requirements for
which such borrowing is being requested and the application of such cash and
Cash Equivalents to satisfy such payments, expenses, obligations or other
working capital requirements is permitted under the ABL Credit Agreement (as in
effect on the Amendment No. 1 Effective Date), (ii) such proposed borrowing
under the ABL Facility (after applying the proceeds therefrom within two (2)
Business Days of the date thereof) shall trigger a prepayment under the
Anti-Cash Hoarding Sweep or (iii) the Borrower and its Subsidiaries have cash
and Cash Equivalents greater than the Available Cash Threshold, provided that,
solely in the case of any letters of credit requested under the ABL Credit
Agreement, if the issuance of the letter of credit would have the effect of
causing the Availability (as defined in the ABL Facility as in effect on the
date of the Amendment) under the ABL Facility on the date of such proposed
borrowing to be less than $67,500,000 and the Borrower, and its Restricted
Subsidiaries have cash and Cash Equivalents to cash collateralize such letter of
credit obligations, the Borrower shall apply such Cash and Cash Equivalents to
cash collateralize such letter of credit to the extent permitted under the ABL
Credit Agreement (as in effect on the Amendment No. 1 Effective Date).

Section 7.11.   [Reserved]

.

Fiscal Year

.  The Borrower shall not make any change in its fiscal year or fiscal quarters
(it being understood that the Borrower’s fiscal year ends on December 31 of each
year, and that each of the first three fiscal quarters of each fiscal year of
the Borrower ends on the March 31, June 30 and September 30, respectively);
provided, however, that the Borrower may, upon written notice to the
Administrative Agent and the Required Lenders, change its fiscal year and fiscal
quarters to any other fiscal year (and any other fiscal quarters) reasonably
acceptable to the Administrative Agent and the Required Lenders, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such changes.

Prepayments, Etc. of Indebtedness

.

(a)The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, voluntarily prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest

4830-5366-9817v1

128

--------------------------------------------------------------------------------

 

shall be permitted unless such payments violate any subordination terms of any
Junior Financing Documentation) (x) any Permitted Additional Debt (or any
Permitted Refinancing thereof) or (y) any Junior Financing that constitutes
Subordinated Indebtedness (or any Permitted Refinancing thereof), or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, if any, except (i) any Permitted Refinancing permitted in respect
thereof (including any Permitted Refinancing set forth in Section 7.03(u)
hereof), (ii) the conversion of any Permitted Additional Debt (or any Permitted
Refinancing thereof) or Junior Financing that constitutes Subordinated
Indebtedness (or any Permitted Refinancing thereof) to Equity Interests (other
than Disqualified Equity Interests) of the Borrower, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent not prohibited by applicable subordination
provisions, (iv) prepayments, redemptions, purchases, defeasances and other
payments or satisfaction from the proceeds of equity issuances, (v) AHYDO “catch
up” payments, and (vi) prepayments, redemptions, purchases, defeasances and
other payments in respect of Permitted Additional Debt (or any Permitted
Refinancing thereof) and Junior Financings that constitutes Subordinated
Indebtedness (or any Permitted Refinancing thereof) prior to their scheduled
maturity in an aggregate amount not to exceed (x) together with (I) the
aggregate amount of Investments made under sub-clause (x) of Section 7.02(p) and
(II) the aggregate amount of Restricted Payments made pursuant to sub-clause (x)
of Section 7.06(e), $30,000,000, plus (y) the portion, if any, of the Cumulative
Credit on such date that the Borrower elects to apply to this subclause (y);
provided, that (A) no prepayment, redemption, purchase, defeasance or other
payment shall be made pursuant to this clause (vi) if an Event of Default has
occurred and is continuing or would result therefrom and (B) no prepayments,
redemptions, purchases, defeasances and other payments in respect of Permitted
Additional Debt shall be permitted under this clause (vi) until (1) the
Specified Amendment No. 1 Period shall have ended and (2) the Borrower shall
have repaid an aggregate principal amount of the Term Loans equal to the PIK
Amount pursuant to the last sentence of Section 2.06(d).  For greater certainty,
nothing in this Section 7.13(a) or elsewhere in this Agreement shall limit or
restrict the ability of the Borrower or any Restricted Subsidiary to prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any ABL Facility Indebtedness or other obligations also secured pursuant
to the ABL Credit Agreement.

(b)The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, amend, modify, change, terminate or release in any
manner materially adverse to the interests of the Lenders any term or condition
of any Junior Financing Documentation or the documentation governing any
Permitted Additional Debt (or any Permitted Refinancing thereof) if the effect
thereof would be to cause such Junior Financing or Permitted Additional Debt to
no longer constitute Junior Financing or Permitted Additional Debt, as the case
may be, without the consent of the Required Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, that the ABL Facility
Indebtedness shall not be subject to this clause (b) unless expressly designated
as Permitted Second Priority Additional Debt.

Section 7.14.   Prepayments, Etc. of Single-Employer Plans.  The Borrower shall
not, except to the extent required by ERISA or other applicable Law, make any
early lump sum payment to satisfy any liability under any Single-Employer Plan,
in each case, directly from the cash or Cash Equivalents of the Borrower or the
Restricted Subsidiaries (including, for the avoidance of doubt, the proceeds of
any borrowing under the ABL Facility).

4830-5366-9817v1

129

--------------------------------------------------------------------------------

 

ARTICLE 8
Events of Default and Remedies

Events of Default

.  Any of the following from and after the Restatement Effective Date shall
constitute an event of default (an “Event of Default”):

(a)Non-Payment.  Any Loan Party fails to pay (i) when and as required to be paid
herein or in any other Loan Document, any amount of principal of any Loan, (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan, or (iii) within ten (10) days after the same becomes due, any other amount
payable hereunder or with respect to any other Loan Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe (i) any term,
covenant or agreement contained in any of Sections 6.03(a) (provided that the
delivery of a notice of Default or Event of Default at any time will cure an
Event of Default under Section 6.03(a) arising from the failure of the Borrower
to timely deliver such notice of Default or Event of Default), 6.05(a) (solely
with respect to the Borrower) or Article 7 or Section 4(c) of Amendment No. 1 or
(ii) within three (3) Business Days after performance was required thereunder,
any term, covenant or agreement contained in any of Section 4(a) or 4(b) of
Amendment No. 1; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other term,
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent or the Required Lenders; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any Compliance
Certificate or other document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

(e)Cross-Default.  Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment after the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any other Indebtedness (other than Indebtedness
hereunder ) having an outstanding aggregate principal amount of not less than
the Threshold Amount or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any other default thereunder by any Loan Party), after all grace
periods having expired and all required notices having been given, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, after all grace periods having expired
and all required notices having been given, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such

4830-5366-9817v1

130

--------------------------------------------------------------------------------

 

Indebtedness to be made, prior to its stated maturity; provided that any such
failure or the occurrence of any such other event referred to in subclause (ii)
relating to Indebtedness under the ABL Credit Agreement or any Permitted
Refinancing thereof shall not constitute an Event of Default under this Section
8.01(e) until the earlier of (x) thirty days after the expiration of all grace
periods relating to such failure or occurrence under the ABL Credit Agreement
and (y) any acceleration of the ABL Obligations (as defined in the ABL
Intercreditor Agreement) outstanding under the ABL Credit Agreement, whether
automatic or otherwise; provided further that this clause (e)(ii) shall not
apply to (I) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, (II)
Indebtedness which is convertible into Equity Interest and converts to Equity
Interests in accordance with its terms or (III) any breach or default that (X)
is remedied by the Borrower or the applicable Restricted Subsidiary or (Y)
waived (including in the form of amendment) by the requisite holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
all the Loans pursuant to this Section 8.01; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any voluntary or involuntary
proceeding under any Debtor Relief Law, or makes a general assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
substantially all of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
consecutive calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or substantially all of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) consecutive calendar days, or an order for relief is
entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  Any Loan Party or any Restricted
Subsidiary becomes generally unable or admits in writing its general inability
or fails generally to pay its debts as they become due, or any writ or warrant
of attachment or execution or similar process is issued or levied against all or
substantially all of the property of the Borrower and the Restricted
Subsidiaries, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) consecutive days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance or indemnity as to which the insurer or third party
indemnitor has been notified of such judgment or order and has not denied
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty (60)
consecutive days; or

(i)Invalidity of Loan Documents.  Any material provision of the Loan Documents,
at any time after their execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations (other than other than contingent

4830-5366-9817v1

131

--------------------------------------------------------------------------------

 

obligations), ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations), or purports in writing to revoke or rescind any Loan
Document; or

(j)Change of Control.  There occurs any Change of Control; or

(k)Collateral Documents.  The Collateral Documents after delivery thereof
pursuant to Sections 4.02, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create, or shall be asserted by
any Loan Party not to create, a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in Collateral
purported to be covered thereby with an aggregate value equal to or greater than
$25,000,000, subject to Liens permitted under Section 7.01, (i) except to the
extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession or control
of certificates representing securities, other collateral requiring possession
or control, or motor vehicle certificates of title (or notation thereon) pledged
under the Collateral Documents, in each case actually delivered to it, or to
file Uniform Commercial Code financing statements or continuation statements or
any Collateral Documents and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or

(l)ERISA.  (i) An ERISA Event that occurs after the Restatement Effective Date
and that, alone or together with any other ERISA Events that have occurred after
the Restatement Effective Date, has resulted or could reasonably be expected to
result in liability of a Loan Party, any Restricted Subsidiary or any of their
respective ERISA Affiliates in an aggregate amount at any particular time that
would reasonably be expected to have a Material Adverse Effect, or (ii) a Loan
Party, any Restricted Subsidiary or any of their respective ERISA Affiliates
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount, that, alone or
together with any other such failures to pay, has resulted or would reasonably
be expected to result in a Material Adverse Effect; or (iii) as of any date, a
Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates (x) shall have made contributions to any Multiemployer Plan during
the immediately preceding twelve month period ending on such date that exceed in
value in the aggregate among all such Persons the Pension Contribution Cap for
such period or (y) is projected or reasonably expected (in each case by the
Borrower in good faith) to make contributions to any Multiemployer Plan in the
next twelve month period that exceed in the aggregate among all such Persons the
Pension Contribution Cap for such period (provided that such Pension
Contribution Cap may be exceeded solely to facilitate a compromise, settlement,
rearrangement or other restructuring of liabilities under such Multiemployer
Plan with the consent of the Required Lenders (such consent not to be
unreasonably withheld, delayed or conditioned or denied)); provided that this
clause (iii) shall not apply if on the applicable date of determination
Consolidated EBITDA for the most recent Test Period ending prior to such date of
determination as set forth in the most recent Compliance Certificate received

4830-5366-9817v1

132

--------------------------------------------------------------------------------

 

by the Administrative Agent pursuant to Section 6.02(a) on or prior to such date
of determination exceeds $400,000,000; or

(m)Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be, or shall be
asserted by any Loan Party not to be, “Senior Indebtedness” (or any comparable
term) or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation in respect of any Junior
Financing that is, or is required by this Agreement to be, Subordinated
Indebtedness or (ii) the subordination provisions set forth in any Junior
Financing Documentation in respect of any Junior Financing that is, or is
required by this Agreement to be, Subordinated Indebtedness shall, in whole or
in part, cease to be, or shall be asserted by any Loan Party not to be,
effective or legally valid, binding and enforceable against the holders of any
such Junior Financing, if applicable (other than as a result of acts or
omissions by the Administrative Agent or Collateral Agent or the satisfaction in
full of all the Obligations (other than contingent obligations)); or

(n)IBT Agreement.  The IBT Agreement shall be declared invalid or illegal, shall
be terminated, or shall no longer be in full force and effect.

Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing the Administrative Agent
may, and at the request of the Required Lenders shall, take any or all of the
following actions:

(i)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, premium (including the Prepayment Premium) and all
other amounts owing or payable or accrued hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived  (to the
extent permitted by applicable law) by the Borrower and each other Loan Party;
and

(iii)subject to the terms, conditions and provisions of any Intercreditor
Agreement, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all
interest, premium (including the Prepayment Premium) and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender, and without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived (to the extent permitted by applicable law) by the Borrower and each
other Loan Party.

Exclusion of Immaterial Subsidiaries

.  Solely for the purpose of determining whether a Default or an Event of
Default has occurred under clause (f) or (g) of Section 8.01, any reference in
any such clause to any Restricted Subsidiary or Loan Party shall be deemed not
to

4830-5366-9817v1

133

--------------------------------------------------------------------------------

 

include any Restricted Subsidiary affected by any event or circumstances
referred to in any such clause that was, as of the last day of the most recent
completed fiscal quarter of the Borrower, an Immaterial Subsidiary.

Application of Funds

.  Subject to the terms, conditions and provisions of each Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.05 and amounts payable under
Article 3) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, premium (including the Prepayment Premium) and other amounts (other
than principal and interest) payable to the Lenders (including Attorney Costs
payable under Section 10.05 and amounts payable under Article 3), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations (other than contingent
obligations) have been paid in full, to the Borrower or as otherwise required by
Law.

ARTICLE 9
The Administrative Agent and the Collateral Agent

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 9, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental or related
thereto.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of

4830-5366-9817v1

134

--------------------------------------------------------------------------------

 

the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents (including,
for the avoidance of doubt, (x) the ABL Intercreditor Agreement, including any
amendment or supplement expressly contemplated thereby and (y) upon the
incurrence of any Permitted Second Priority Additional Debt, the Second Lien
Intercreditor Agreement) and (ii) negotiate, enforce or settle any claim, action
or proceeding affecting the Lenders in their capacity as such, at the direction
of the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.  The Agents shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any Loan Party that is communicated or
obtained by the Person serving as Administrative Agent or Collateral Agent, as
applicable, or any of their Affiliates in any capacity.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity.  Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.08) or in the
absence of its own gross negligence or willful misconduct as determined by the
final non-appealable judgment of a court of competent
jurisdiction.  Notwithstanding the foregoing, no  action nor any omission to
act, taken by either Agent at the direction of the Required Lenders (or such
other number of percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents) shall constitute gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof, conspicuously labeled as a “notice of
default” and specifically describing such Default, is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

4830-5366-9817v1

135

--------------------------------------------------------------------------------

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it in good faith to be genuine and to have
been signed or sent by the proper Person.  Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it in good faith to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties (other than Disqualified
Lenders).  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties (other than Disqualified Lenders)
of each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the arrangement of the Facilities as well as
activities as Agent.

Either Agent may resign at any time by notifying the Lenders and the Borrower in
writing, and either Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
such Agent and signed by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be required during the continuance of an Event
of Default under Sections 8.01(a), (f) or (g)), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrower (which consent shall not be required during the continuance of
an Event of Default under Sections 8.01(a), (f) or (g))) and shall have accepted
such appointment within 30 days after (i) the retiring Agent gives notice of its
resignation or (ii) the Required Lenders delivers removal instructions, then the
retiring or removed Agent may, on behalf of the Lenders (with the consent of the
Borrower (which consent shall not be required during the continuance of an Event
of Default under Sections 8.01(a), (f) or (g))), appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  If no successor Agent has been appointed pursuant to the immediately
preceding, such Agent’s resignation or removal shall become effective and the
Required Lenders shall thereafter perform all the duties of such Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders (with the consent of the Borrower (which consent shall not be required
during the continuance of an Event of Default under Sections 8.01(a), (f) or
(g))) appoint a successor Administrative Agent and/or Collateral Agent, as the
case may be.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of its predecessor Agent, and its
predecessor Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 10.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties (other than Disqualified Lenders) in respect of any actions taken or
omitted to be taken by any of them while acting as Agent.

4830-5366-9817v1

136

--------------------------------------------------------------------------------

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender acknowledges and agrees that Cortland Products Corp. or one or more
of its Affiliates may (but is not obligated to) act as collateral agent or
representative for the holders of ABL Facility Indebtedness, Permitted Second
Priority Additional Debt, any Extended Term Loan or any Permitted Refinancing
thereof under the collateral agreements with respect thereto and/or under the
ABL Intercreditor Agreement or the Second Lien Intercreditor Agreement.  Each
Lender waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against Cortland Products Corp.
or any of its Affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.

In case of the pendency of any case or proceeding under any insolvency or other
similar law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Agents under Section 2.05, Section 3.01, and
Section 10.05) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agents any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due to the Agents under Section 2.05 and Section 10.05.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

The Lenders hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more

4830-5366-9817v1

137

--------------------------------------------------------------------------------

 

acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any amounts owed to the Agents shall be entitled to be, and
shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the stock or debt instruments of the acquisition vehicle or vehicles that
are used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided, that, any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or stock thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any stock and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for the Administrative Agent
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the each Lenders pro rata and
the stock and/or debt instruments issued by any acquisition vehicle on account
of the Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for the Administrative Agent or any
acquisition vehicle to take any further action.

ARTICLE 10
Miscellaneous

Notices; Electronic Communications

.  Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by email or fax, as follows:

 

(a)

if to the Borrower or any other Loan Party, to it at:

YRC Worldwide Inc.

Attention of Chief Financial Officer and General Counsel

10990 Roe Avenue

Overland Park, Kansas 66211

Fax No. 913-696-6116

Tel. No. 913-696-6529 or 913-696-6132

Email: stephanie.fisher@yrcw.com and jim.fry@yrcw.com

4830-5366-9817v1

138

--------------------------------------------------------------------------------

 

With copy to:

Kirkland & Ellis LLP

Attention of Michelle Kilkenney, Esq.

300 North LaSalle

Chicago, Illinois 60654

Fax No. 312-862-2200

Tel. No. 312-862-2487

Email: michelle.kilkenney@kirkland.com

 

(b)

if to the Administrative Agent, to:

Cortland Products Corp.

225 W. Washington Street, 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Lisa Schutz

Fax No.: 312-376-0751

Tel. No.: 312-564-5100

Email: legal@cortlandglobal.com and lisa.schutz@cortlandglobal.com


With a copy to:

Holland & Knight LLP

150 N. Riverside Plaza, Suite 2700

Chicago, Illinois 60606

Fax No.: 312-578-6666

Tel. No.: 312-263-3600

Attention: Joshua M. Spencer

Email: joshua.spencer@hklaw.com

 

(c)if to a Lender, to it at its address (email address or fax number) set forth
on Schedule 2.01 or in the Assignment and Acceptance or Refinancing Amendment
pursuant to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section
10.01.  As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

The Borrower hereby agrees, unless directed otherwise by the Required Lenders or
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that it will, or
will cause its Restricted Subsidiaries to, provide to the Administrative Agent
and/or the Required Lenders all information, documents

4830-5366-9817v1

139

--------------------------------------------------------------------------------

 

and other materials that it is obligated to furnish to the Administrative Agent
and/or the Required Lenders pursuant to the Loan Documents or to the Lenders
under Article 6, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Request for Credit
Extension or a notice pursuant to Section 2.10, (ii) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, or (iii) provides notice of any Default or Event of Default under
this Agreement or any other Loan Document, (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent and/or the Required
Lenders to an electronic mail address as directed by the Administrative Agent
and/or the Required Lenders.  In addition, the Borrower agrees, and agrees to
cause its Restricted Subsidiaries, to continue to provide the Communications to
the Administrative Agent, the Required Lenders or the Lenders, as the case may
be, in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, its Restricted Subsidiaries or any of their respective
securities) (each, a “Public Lender”).  The Borrower hereby agrees (w) to use
commercially reasonable effort to make all Borrower Materials that are to be
made available to Public Lenders clearly and conspicuously “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or any of its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents, (2) financial statements and related documentation, in each case,
provided pursuant to Section 6.01(a) or 6.01(b) and (3) notification of changes
in the terms of the Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain

4830-5366-9817v1

140

--------------------------------------------------------------------------------

 

material non-public information with respect to the Borrower, its Restricted
Subsidiaries or any of their respective securities for purposes of United States
Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL NON-APPEALABLE RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH PERSON’S OR ITS RELATED PARTIES’ GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH, IN EACH CASE, AS DETERMINED BY THE FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Survival of Agreement

.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made by the Lenders or on their behalf or that any Agent or Lender may have had
notice of any Default or Event of Default at the time of any Credit Extension,
and shall continue in full force and effect as long as the principal of or any
accrued

4830-5366-9817v1

141

--------------------------------------------------------------------------------

 

interest on any Loan or any Fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid and so long as the
Commitments have not been terminated.  The provisions of Sections 3.01, 3.03,
3.04 and 10.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

Binding Effect

.  This Agreement shall become effective when it shall have been executed and
delivered by the Borrower, each other Loan Party party hereto on the Restatement
Effective Date and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.

Successors and Assigns

.

(a)Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

(b)Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it), with the prior written consent of
the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed); provided, however, that (i) if the approval of the Borrower is
required for any such assignment pursuant to the definition of “Eligible
Assignee”, then the Borrower must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, conditioned or
delayed), and the Borrower shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within tenthree (103) daysBusiness Days after the Borrower
having received written notice thereof, (ii) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of, and
not less than, $1,000,000 (or, if less, the entire remaining amount of such
Lender’s Commitment or Loans of the relevant Class) unless the Administrative
Agent otherwise agrees; provided that simultaneous assignments by two or more
Related Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (iii) the parties to each assignment shall (A)
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of $3,500;
provided that (x) simultaneous assignments by two or more Related Funds shall
require the payment of a single processing and recordation fee of $3,500 and (y)
such processing and recordation fee may be waived or reduced in the sole
discretion of the Administrative Agent and (iv) the assignee, if it shall not be
a Lender,

4830-5366-9817v1

142

--------------------------------------------------------------------------------

 

shall deliver to the Administrative Agent an Administrative Questionnaire (in
which the assignee shall designate one or more credit contacts to whom all
Lender-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable Laws, including Federal and
state securities laws), all documentation and other information reasonably
determined by the Administrative Agent to be required by applicable regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, and all applicable tax
forms (including such documentation required under Section 3.01(d)).  Upon
acceptance and recording pursuant to paragraph (e) of this Section 10.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B)  the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 3.04 and 10.05).  Upon request and the
surrender by the assigning Lender of its Term Note (if any), the Borrower (at
its expense) shall execute and deliver a Term Note to the assignee Lender.

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and the
outstanding balances of its Term Loans without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance; (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement and the other Loan
Documents, together with copies of the most recent financial statements referred
to in Section 5.05 or delivered pursuant to Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof or thereof, together with such powers as are reasonably
incidental

4830-5366-9817v1

143

--------------------------------------------------------------------------------

 

or related thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d)The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and the
interest on the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error and the Borrower, the Administrative Agent, the Collateral
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Collateral Agent and, as to
entries pertaining to it, any Lender, at any reasonable time and from time to
time upon reasonable prior written notice.  Upon reasonable request by a Lender,
the Administrative Agent shall make available to such Lender a schedule of
Disqualified Lenders, to the extent the Borrower has provided such a schedule to
the Administrative Agent.  This Section 10.04(d) shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

(e)Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, to such assignment, and
“know your customer” information requested by the Administrative Agent, and any
applicable tax forms (including such documentation required under Section
3.01(d)), the Administrative Agent shall promptly (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f)Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than
Disqualified Lenders) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 3.01, 3.03 and 3.04
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(d) (it being understood that the documentation required under
Section 3.01(d) shall be delivered to the participating Lender)) to the same
extent as if they were Lenders (but with respect to any particular participant,
to no greater extent than the Lender that sold the participation to such
participant and only if such participant has complied with the requirements of
such provisions as if it were a Lender) and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the

4830-5366-9817v1

144

--------------------------------------------------------------------------------

 

obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of (or consent under) any provision of this Agreement or
any other Loan Document (provided that the agreement or instrument pursuant to
which such Lender has sold a participation may provide that such Lender shall
not agree to the following amendments without the consent of such participating
bank or Person hereunder: amendments, modifications or waivers decreasing any
fees payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank has an interest; extending any scheduled principal payment
date or scheduled date fixed for the payment of interest on the Loans in which
such participating bank or Person has an interest; increasing or extending the
Commitments in which such participating bank or Person has an interest;
releasing all or substantially all of the Guarantors (other than in connection
with the sale of any such Guarantor in a transaction permitted by Section 7.05)
releasing all or substantially all of the Collateral or the Term Priority
Collateral or reductions in the voting thresholds; or modifying the pro rata
requirements of Section 2.13(b), Section 2.13(c) or Section 2.14, in each case,
which directly and adversely affects such participants; provided, further, that,
notwithstanding the foregoing, only the consent of the Required Lenders shall be
required in respect of any amendment, modification or waiver of (i) the payment
of default interest, (ii) the occurrence of a default or an Event of Default,
(iii) the mandatory prepayment requirements of Section 2.13 or (iv) the payment
or receipt of the fee or premium pursuant to Section 2.12(d)).  To the extent
permitted by law, each participating bank or other Person also shall be entitled
to the benefits of Section 10.06 as though it were a Lender, provided such
participating bank or other Person agrees to be subject to Section 2.15 as
though it were a Lender.  Each Lender that sells a participation or exercises
its option under section 10.04(i) with respect to an SPV shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and SPV (other than
any SPV that is treated as a disregarded entity of the Granting Lender for U.S.
federal income tax purposes) and the principal amounts (and interest thereon) of
each participant’s interest in the Loans or other Obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or SPV or any information relating to a
Participant’s or a SPV’s interest in any commitments, loans, letters of credit
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that such commitment, loan, letter of credit or other
obligation is in registered form under United States Treasury Regulations
Section 5f.103-1(c) and proposed United States Treasury Regulations Section
1.163-5(b) (or any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and the Borrower, the
Lenders and each Agent shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(g)Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that (except during the arrangement by
the Required Lenders when customary confidentiality arrangements shall apply),
prior to any such disclosure of Information, each such assignee or participant
or proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree  to preserve the confidentiality of such
confidential information on terms no less restrictive in any material respect

4830-5366-9817v1

145

--------------------------------------------------------------------------------

 

than those applicable to the Lenders pursuant to Section 10.16 for the benefit
of (and enforceable by) the Borrower.

(h)Any Lender may at any time assign all or any portion of its rights under this
Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan, (ii) if an SPV
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof, and (iii) the Granting Lender shall for all purposes remain
the Lender hereunder.  The making of a Loan by an SPV hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such Loan
were made by such Granting Lender.  Each party hereto hereby agrees that no SPV
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  In addition, notwithstanding
anything to the contrary contained in this Section 10.04, any SPV may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans, and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.

(j)The Borrower (except as expressly permitted by clause (ii) of Section
7.04(d)) shall not assign or delegate any of its rights or duties hereunder
without the prior written consent of the Administrative Agent and each Lender,
and any attempted assignment without such consent shall be null and void.

(k)So long as no Event of Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to the
Borrower or any of its Subsidiaries, subject to the following limitations and
other provisions:

(i)such assignment shall be made pursuant to (A) an open-market transaction on a
non-pro rata basis or (B) a Dutch Auction open to all Lenders of the applicable
Class

4830-5366-9817v1

146

--------------------------------------------------------------------------------

 

of Term Loans on a pro rata basis in accordance with the Auction Procedures (it
being agreed that none of the Borrower or any other Restricted Subsidiary shall
have any obligation to make any representation as to the absence of MNPI in
connection therewith and such assignment shall be made pursuant to the form of
Assignment and Acceptance, which shall contain customary “big boy” assurance by
the assignor Lender to the effect that it is a sophisticated investor and is
willing to proceed with the assignment);

(ii)the Borrower will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;

(iii)[reserved];

(iv)the aggregate principal amount of Term Loans purchased by the Borrower may
not exceed 20% of the aggregate principal amount of all Tranche B-2 Term Loans
as of the Restatement Effective Date plus the aggregate amount of all Credit
Agreement Refinancing Indebtedness incurred after the Restatement Effective
Date;

(v)any Term Loans purchased by the Borrower shall be automatically and
permanently cancelled immediately upon acquisition by the Borrower;

(vi)notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any non-cash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Borrower shall be excluded from
the determination of Consolidated Net Income and Consolidated EBITDA; and

(vii)the purchase and cancellation of Term Loans pursuant to this Section
10.04(k) shall not constitute a voluntary or mandatory prepayment for purposes
of Section 2.12 or 2.13.

Expenses; Indemnity

.

(a)The Borrower agrees (i) promptly following (and in any event within thirty
(30) days of) written demand (including documentation reasonably supporting such
request) therefor, to pay or reimburse the Administrative Agent, the Collateral
Agent and Apollo for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and the other Loan Documents, and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated thereby are consummated), and the consummation
and administration of the transactions contemplated hereby and thereby
(including Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Agents, and one counsel to the Lenders (and one local counsel in
each applicable jurisdiction for each group and, in the event of any actual or
reasonably perceived conflict of interest, one additional counsel of each type
to similarly situated parties)) and (ii) from and after the Restatement
Effective Date, promptly following (and in any event within thirty (30) days of)
written demand (including documentation reasonably supporting such request)
therefor, to pay or reimburse the Administrative Agent, the Collateral Agent,
Apollo

4830-5366-9817v1

147

--------------------------------------------------------------------------------

 

and each Lender promptly following written demand for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights or remedies under this Agreement or the other Loan Documents
(including all such out-of-pocket costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Agents and one counsel to the Lenders (and one local counsel  in
each applicable jurisdiction for each group and, in the event of any actual or
reasonably perceived conflict of interest, one additional counsel of each type
to similarly situated parties)).  To the extent otherwise reimbursable by the
foregoing sentence of this section, the foregoing costs and expenses shall
include all reasonable search, filing, recording, title insurance, survey,
environmental, property condition report and zoning report charges and fees
related thereto, and other reasonable and documented out of pocket expenses
incurred by any Agent. The foregoing costs and expenses shall also include all
mortgage recording, recording and filing fees charged by governmental
authorities to record and/or file Collateral Documents.

(b)Whether or not the transactions contemplated hereby are consummated, the Loan
Parties shall, jointly and severally, indemnify and hold harmless the
Administrative Agent, the Collateral Agent and their respective Affiliates,
successors and permitted assigns (or the directors, officers, employees, agents,
advisors and members of each of the foregoing) (each an “Agent Indemnitee” and
collectively, the “Agent Indemnitees”) and each Lender and their respective
Affiliates, successors and permitted assigns (or the directors, officers,
employees, agents, advisors and members of each of the foregoing) (each a
“Lender Indemnitee” and collectively, the “Lender Indemnitees”; together with,
the Agent Indemnitees, collectively the “Indemnitees”) from and against any and
all actual losses, damages, claims, liabilities and reasonable documented
out-of-pocket costs and expenses (including Attorney Costs which shall be
limited to Attorney Costs of one outside counsel for the Agent Indemnitees and
Attorney Costs of one outside counsel for the Lender Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and, in the event
of any actual or reasonably perceived conflict of interest, one additional
counsel for each type of similarly situated affected Indemnitees)) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any Agent Indemnitee or Lender Indemnitee in any way relating
to or arising out of or in connection with (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the Transactions or the other
transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property, vehicle or
facility currently or formerly owned, leased or operated by the Loan Parties or
any Subsidiary, or any other Environmental Liability related in any way to any
Loan Parties or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any Agent
Indemnitee or Lender Indemnitee is a party thereto and regardless of whether
such matter is initiated by a third party or by the Borrower or any of its
Affiliates or equityholders in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of any such Agent Indemnitee or
Lender Indemnitee; provided that, notwithstanding the foregoing, such indemnity
shall not, as to any Indemnitee, be available to the

4830-5366-9817v1

148

--------------------------------------------------------------------------------

 

extent that such losses, damages, claims, liabilities and expenses resulted from
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, as determined by the final non-appealable
judgment of a court of competent jurisdiction, (y) any dispute solely among the
Indemnitees other than (1) any claim against an Indemnitee in its capacity or in
fulfilling its role as Administrative Agent, Collateral Agent or similar role
and (2) any claim arising out of any act or omission of the Borrower or any of
its Affiliates or (z) the material breach by such Indemnitee of its obligations
under the Loan Documents (or any related party), as determined by the final
non-appealable judgment of a court of competent jurisdiction.  No Indemnitee or
any other party hereto shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this Agreement
except to the extent that such damages resulted from the (A) gross negligence,
bad faith or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee, as determined by the final non-appealable judgment of a court of
competent jurisdiction or (B) the material breach by such Indemnitee of its or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee’s obligations under the Loan Documents, as
determined by the final non-appealable judgment of a court of competent
jurisdiction.  In the case of a claim, investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such claim, investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, any
Loan Party’s directors, stockholders or creditors or other Affiliates or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated.  For the avoidance of
doubt, this paragraph shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.  To
the extent that any Loan Party fails to pay any amount required to be paid by
them to the Administrative Agent or the Collateral Agent under paragraph (a) or
(b) of this Section within the timeframe specified therein, each Lender
severally agrees to indemnify and reimburse, and pay to the Administrative Agent
or the Collateral Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.  For purposes hereof, if the Term Loans have been paid in full
prior to such determination pursuant to the immediately preceding sentence, then
each such Lender’s “pro rata share” shall be determined as of the last date the
Term Loans were in effect immediately prior to such payment in full.

(c)To the extent permitted by applicable Law, (i) no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee and (ii) no Indemnitee
shall assert, and each hereby waives, any claim against any Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions or any Loan or the
use of the proceeds thereof (whether before or after the Restatement Effective
Date); provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under clause (b) above.

4830-5366-9817v1

149

--------------------------------------------------------------------------------

 

(d)The provisions of this Section 10.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.  All amounts due under this Section 10.05 shall be payable
within 30 days after written demand therefor (including documentation reasonably
supporting such request).

Right of Setoff

.  In addition to any rights and remedies of the Lenders provided by Law, upon
the occurrence and during the continuance of any Event of Default, each Lender
and its Affiliates (and the Agents, in respect of any unpaid fees, costs and
expenses payable hereunder) is authorized at any time and from time to time
(with the prior consent of the Administrative Agent), without prior notice to
any Loan Party, any such notice being waived by each Loan Party (on its own
behalf and on behalf of each of its Subsidiaries), to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) (other than payroll accounts,
trust accounts, escrow accounts, employee benefits accounts or petty cash
accounts) at any time held by, and other indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties against any and all matured Obligations
owing to such Lender and its Affiliates or the Collateral Agent hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be denominated in a currency different from that of the applicable deposit
or Indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of the Administrative Agent, the
Collateral Agent and each Lender under this Section 10.06 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have at Law.

Applicable Law

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Waivers; Amendment

.

(a)No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be

4830-5366-9817v1

150

--------------------------------------------------------------------------------

 

effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

(b)Except as provided in Section 2.18, with respect to any Refinancing
Amendment, in Section 2.19 with respect to an Extension Offer or as otherwise
provided herein or in a Loan Document, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders and (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each party thereto with the consent of the Required
Lenders  (provided, that amendments to the ABL Intercreditor Agreement or the
Second Lien Intercreditor Agreement shall require the agreement of the Loan
Parties (or any of them) only to the extent required pursuant to the terms
thereof); provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any fee or any interest on any Loan, or
waive or excuse any such payment or any part thereof (other than with respect to
any default interest), or decrease the amount of any fee or the rate of interest
on any Loan (other than with respect to any default interest), without the prior
written consent of each Lender directly and adversely affected thereby (it being
understood that (x) the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest, (y) any change to the
definition of “Consolidated EBITDA” or in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest pursuant
to this clause (i), (ii) increase or extend the Commitment of any Lender without
the prior written consent of such Lender (it being understood that a waiver of
any condition precedent or of any Default or Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender), (iii) amend or modify
the pro rata requirements of Section 2.13(b), Section 2.13(c) or Section 2.14,
the provisions of Section 10.04(j) or the provisions of this Section or release
all or substantially all of the Guarantors (other than in connection with the
sale of such Guarantors in a transaction permitted by Sections 7.04 or 7.05) or
all or substantially all of the Collateral (other than as permitted hereby),
without the prior written consent of each Lender directly and adversely affected
thereby (or, in the case of Section 10.04(j), each Lender), (iv) change the
provisions of any Loan Document in a manner that by its terms materially and
adversely affects the rights of Lenders holding Loans of one Class differently
from the rights of Lenders holding Loans of any other Class without the prior
written consent of the Required Class Lenders with respect to each materially
and adversely affected Class, (v) modify the protections afforded to an SPV
pursuant to the provisions of Section 10.04(i) without the written consent of
such SPV (vi) reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written consent of each Lender (it being
understood that, with the consent of the Required Lenders (if such consent is
otherwise required), additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the Term Loan Commitments on the Restatement Effective Date)
or (vii) modify the definition of “Required Class Lenders” without the consent
of the Required Class Lenders with respect to each Class of Loans or
Commitments; provided further that (w) no Lender consent is required to effect a
Refinancing Amendment or an Extension (except as expressly provided in 2.18 or
2.19, as applicable) or to effect any amendment

4830-5366-9817v1

151

--------------------------------------------------------------------------------

 

expressly contemplated by Section 7.12, (x) [reserved], (y) modifications to
Section 2.14, 2.15 or any other provision requiring pro rata payments or sharing
of payments in connection with (I) any buy back of Term Loans by the Borrower
pursuant to Section 10.04(k) or pursuant to any similar program that may in the
future be permitted hereunder, (II) [reserved] or (III) any Extension, shall
only require approval (to the extent any such approval is otherwise required) of
the Lenders participating and (z) no Lender consent other than the consent of
the Required Lenders is required to effect any amendment or supplement to the
ABL Intercreditor Agreement or the Second Lien Intercreditor Agreement (I) that
the Administrative Agent is otherwise authorized to enter into with only the
consent of the Required Lenders by Section 10.23, (II) that is for the purpose
of adding the holders of Permitted Second Priority Additional Debt, (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the Second Lien Intercreditor Agreement (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (III) that is expressly contemplated by Section
5.2(c) or the second paragraph of Section 7.4 of the ABL Intercreditor Agreement
(or the comparable provisions, if any, of the Second Lien Intercreditor
Agreement); provided further that no such agreement shall amend, modify or
otherwise adversely affect the rights or duties of the Administrative Agent or
the Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Required Lenders, Administrative Agent or the
Collateral Agent, as applicable.

Notwithstanding any other language to the contrary contained herein, with
respect to any amendment, waiver or modification to which the Administrative
Agent’s consent is not required, the parties agree to deliver to the
Administrative Agent a copy of each such amendment, waiver or modification;
provided that, (i) no party shall be liable for its failure to comply with this
sentence and (ii) the Administrative Agent shall not be bound by any such
amendment unless and until it has received a copy thereof.

(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended solely with the consent of the Administrative Agent, the Required
Lenders and the Borrower without the need to obtain the consent of any other
Lender if such amendment is delivered in order to if such amendment is delivered
in order to correct or cure (x) ambiguities, errors, omissions, defects, (y) to
effect administrative changes of a technical or immaterial nature or (z)
incorrect cross references or similar inaccuracies in this Agreement or the
applicable Loan Document. This Agreement, guarantees, collateral documents,
security documents, intercreditor agreements,  and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent or Collateral Agent, as applicable, and may be amended,
modified, terminated or waived, and consent to any departure therefrom may be
given, without the consent of any Lender if such amendment, modification, waiver
or consent is given in order to (x) comply with local law or advice of counsel
or (y) cause such guarantee, collateral document, security document or related
document to be consistent with this Agreement and the other Loan Documents.  The
Borrower, the Required Lenders and the Administrative Agent may, without the
consent of any other Lender, effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Borrower,
the Required Lenders and the Administrative Agent to effect the provisions of
Section 2.05, Section 2.17, Section 2.18 and Section 2.19.  Notwithstanding
anything to the contrary contained herein,

4830-5366-9817v1

152

--------------------------------------------------------------------------------

 

such amendment shall become effective without any further consent of any other
party to such Loan Document.

Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan or participation in accordance with applicable Law, the rate
of interest payable in respect of such Loan or participation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 10.09 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

Entire Agreement

.  This Agreement, the Fee Letter and the other Loan Documents constitute the
entire contract between the parties relative to the subject matter hereof.  Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement and the other Loan Documents.  Nothing in
this Agreement or in the other Loan Documents, expressed or implied, is intended
to confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Required
Lenders, Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

Severability

.  In the event any one or more of the provisions contained in this Agreement or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the

4830-5366-9817v1

153

--------------------------------------------------------------------------------

 

economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Counterparts

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract, and
shall become effective as provided in Section 10.03.  Delivery of an executed
signature page to this Agreement by facsimile or other electronic imaging
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Jurisdiction; Consent to Service of Process

.

(a)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Confidentiality

.  Each of the Administrative Agent, the Collateral Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ officers,
directors, employees and agents, including accountants, financing sources, legal
counsel and other advisors involved in the Transaction on a “need to know” basis
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process

4830-5366-9817v1

154

--------------------------------------------------------------------------------

 

(and in such case, such Person shall promptly notify the Borrower of such
disclosure), (d) in connection with the exercise of any remedies hereunder or
under the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.16, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents  or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the prior written consent of the Borrower, (g)
on a confidential basis to (x) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facility or (y) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility, or (h) to the extent such Information
becomes publicly available other than as a result of a breach of this Section
10.16 or other confidentiality obligation owed to the Borrower or any of its
Subsidiaries.  For the purposes of this Article, “Information” shall mean all
information received from the Borrower and related to the Borrower, its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower not in violation of any
confidentiality or obligation owed to the Borrower and the Subsidiaries.  In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.  Any Person required to maintain
the confidentiality of Information as provided in this Section 10.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

Lender Action

.  Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent (which shall be given at the direction of
the Required Lender).

USA PATRIOT Act Notice

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
PATRIOT Act.

Collateral And Guaranty Matters

.  The Lenders irrevocably agree:

(a)that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of all Commitments hereunder and payment in full of all
Obligations (other than contingent

4830-5366-9817v1

155

--------------------------------------------------------------------------------

 

obligations not yet accrued or payable), (ii) at the time the property subject
to such Lien is disposed as part of or in connection with any disposition
permitted hereunder or under any other Loan Document to any Person other than a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent under the Loan Documents (or, if such transferee is a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent on such asset,
at the option of the applicable Loan Party, such Lien on such asset may still be
released in connection with the transfer so long as (x) the transferee grants a
new Lien to the Administrative Agent or Collateral Agent on such asset
substantially concurrently with the transfer of such asset, (y) the transfer is
between parties organized under the laws of different jurisdictions and at least
one of such parties is a Foreign Subsidiary and (z) the priority of the new Lien
is the same as that of the original Lien), (iii) subject to Section 10.08, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 11.10, (v) any such property constitutes Excluded
Property or (vi) in accordance with any Intercreditor Agreement;

(b)to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(b),
7.01(g), 7.01(q) or 7.01(s) (in the case of Section 7.01(s), to the extent
required by the terms of the obligations secured by such Liens); and

(c)that any Guarantor shall be automatically released from its obligations under
the Guaranty as provided in Section 11.10.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.19.  In each case as
specified in this Section 10.19, the Administrative Agent or the Collateral
Agent will (and each Lender irrevocably authorizes the Administrative Agent and
the Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
10.19.

Section 10.20.   [Reserved]

.  

Limitation on Liability

Section 10.21.  . TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS: (A) NO
INDEMNITEE SHALL BE LIABLE TO ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY,
THE TERM LOANS, OR OTHERWISE IN CONNECTION WITH THE FOREGOING; (B) WITHOUT
LIMITING THE FOREGOING, NO INDEMNITEE SHALL BE SUBJECT TO ANY EQUITABLE

4830-5366-9817v1

156

--------------------------------------------------------------------------------

 

REMEDY OR RELIEF, INCLUDING SPECIFIC PERFORMANCE OR INJUNCTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED THEREBY; (C) NO INDEMNITEE SHALL HAVE ANY LIABILITY TO THE LOAN
PARTIES, FOR DAMAGES OR OTHERWISE, ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY UNTIL THE
AMENDMENT NO. 1 EFFECTIVE DATE HAS OCCURRED; AND (D) IN NO EVENT SHALL ANY
INDEMNITEE’S LIABILITY TO THE LOAN PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY
EXCEED ACTUAL DIRECT DAMAGES INCURRED BY THE LOAN PARTIES OF UP TO $10,000,000
IN THE AGGREGATE; provided that the foregoing shall in no event limit the
Lenders’ indemnification obligations TO THE AGENT INDEMNITEES UNDER SECTION
10.05 OF THIS AGREEMENT; PROVIDED FURTHER THAT SUCH LIMITATION OF LIABILITY
SHALL NOT APPLY TO LIABILITY RESULTING FROM FRAUD BY THE INDEMNITEES.

Section 10.21.Payments Set Aside

Section 10.21.   Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower or any other
Loan Party is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall, to the
fullest extent possible under provisions of applicable Law, be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Effective Rate from time to time in effect.

No Advisory or Fiduciary Responsibility

.

(a)In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Subsidiaries, on the one hand, and the Agents and the Lenders, on the other
hand, and the Borrower and its Subsidiaries are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) the Agents, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower

4830-5366-9817v1

157

--------------------------------------------------------------------------------

 

and its Affiliates, and none of the Agents or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship, and (iii) the Agents and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

(b)Each Loan Party acknowledges and agrees that each Lender and any of its
affiliates may lend money to, invest in, and generally engage in any kind of
business with, the Borrower, any of its Affiliates or any other person or entity
that may do business with or own securities of any of the foregoing, all as if
such Lender or Affiliate thereof were not a Lender (or an agent or any other
person with any similar role under the Facilities) and without any duty to
account therefor to any other Lender, the Borrower or any Affiliate of the
foregoing. Each Lender and any of its Affiliates may accept fees and other
consideration from the Borrower or any of its Affiliates for services in
connection with this Agreement, the Facilities, the commitment letter or
otherwise without having to account for the same to any other Lender, the
Borrower or any Affiliate of the foregoing.

Intercreditor Agreements

.

(a)The Administrative Agent is authorized to become a party to the ABL
Intercreditor Agreement pursuant to the ABL Intercreditor Amendment (and enter
into the ABL Intercreditor Agreement in respect of any Permitted Refinancing of
ABL Facility Indebtedness), and each of the parties hereto acknowledges that it
has received a copy of the ABL Intercreditor Agreement and that the ABL
Intercreditor Agreement is binding upon it.  Each Lender (a) hereby consents to
the subordination of the Liens on the ABL Priority Collateral securing the
Obligations on the terms set forth in the ABL Intercreditor Agreement, (b)
hereby agrees that it will be bound by and will take no actions contrary to the
provisions of the ABL Intercreditor Agreement and (c) hereby authorizes and
instructs the Administrative Agent to enter into the ABL Intercreditor Agreement
and any amendments or supplements expressly contemplated thereby, and to subject
the Liens on the ABL Priority Collateral securing the Obligations to the
provisions of the ABL Intercreditor Agreement.  The foregoing provisions are
intended as an inducement to the ABL Secured Parties to extend credit to the
borrowers under the ABL Credit Agreement and such ABL Secured Parties are
intended third-party beneficiaries of such provisions and the provisions of the
ABL Intercreditor Agreement.

(b)The Administrative Agent is authorized to enter into the Second Lien
Intercreditor Agreement, and each of the parties hereto acknowledges that each
such agreement shall be binding upon it.  Each Lender (a) hereby consents to the
intercreditor agreements in respect of the Collateral securing the Obligations
on the terms set forth in the Second Lien Intercreditor Agreement, (b) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the Second Lien Intercreditor Agreement and (c) hereby authorizes
and instructs the Administrative Agent to enter into the Second Lien
Intercreditor Agreement and, without the further consent, direction or other
action of any Lender, to enter into any amendments or supplements thereto, in
each case solely if the form of the agreement as so amended or supplemented
would constitute the Second Lien Intercreditor Agreement, as applicable, if
being

4830-5366-9817v1

158

--------------------------------------------------------------------------------

 

entered into as an original agreement.  The foregoing provisions are intended as
an inducement to the parties providing any Permitted Second Priority Additional
Debt to extend credit to the borrowers thereof and such parties are intended
third-party beneficiaries of such provisions and the provisions of the Second
Lien Intercreditor Agreement.

(c)The extent of any conflict between the Loan Documents, on the one hand, and
the ABL Intercreditor Agreement or other intercreditor agreement contemplated by
this Section 10.23, on the other hand, such intercreditor agreement shall
control.

Alternative Interest Rates

.

(a)If at least two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing, the Required Lenders reasonably determine
that for any reason, adequate and reasonable means do not exist for determining
the Adjusted LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan, or that the Adjusted LIBO Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, or that
deposits are not being offered to banks in the relevant interbank market for the
applicable amount and the Interest Period of such Eurodollar Loan, the Required
Lenders shall notify the Administrative Agent in writing, and thereafter the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Adjusted LIBO Rate
component of the Alternate Base Rate, the utilization of the Adjusted LIBO Rate
component in determining the Alternate Base Rate shall be suspended, in each
case until the Administrative Agent (upon the written instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base RateABR Loans
(determined without reference to the Adjusted LIBO Rate component thereof) in
the amount specified therein.

(b)If the Administrative Agent and the Borrower shall reasonably agree that
either (i) the circumstances set forth in clause (a) of this Section 10.24 have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) of this Section 10.24 have not arisen but
the supervisor for the administrator of the LIBO Rate (or any component thereof)
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Rate (or any component thereof) shall no longer be published for use in
determining interest rates for loans (in the case of either such clause (i) or
(ii), an “Alternative Interest Rate Election Event”), the Administrative Agent,
the Required Lenders and the Borrower (a) shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
leveraged syndicated loans in the United States at such time, and (b) shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 10.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days after the date notice of such alternate
rate of interest is

4830-5366-9817v1

159

--------------------------------------------------------------------------------

 

provided to the Lenders, a written notice from Required Lenders stating that
they object to such amendment (which amendment shall not be effective prior to
the end of such five (5) Business Day notice period).  To the extent an
alternate rate of interest is adopted as contemplated hereby, the approved rate
shall be applied in a manner consistent with prevailing market convention;
provided that, to the extent such prevailing market convention is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Required
Lenders, Administrative Agent and the Borrower.  From such time as an
Alternative Interest Rate Election Event has occurred and continuing until an
alternate rate of interest has been determined in accordance with the terms and
conditions of this paragraph, (x) any Request for Credit Extension that requests
the conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective, and (y) if any Request for Credit Extension requests a
Eurodollar Loan, such Loan shall be made as a Base Rate Loan; provided that, to
the extent such Alternative Interest Rate Election Event is as a result of
clause (ii) above, then clauses (x) and (y) of this sentence shall apply during
such period only if the LIBO Rate for such Interest Period is not available or
published at such time on a current basis.  Notwithstanding anything contained
herein to the contrary, if such alternate rate of interest as determined in this
clause (b) is determined tothen then the LIBO Rate, for any day, shall mean the
rate per annum equal to the Federal Funds Rate in effect on such day plus one
half of one percent (0.50%) (subject at all times to the requirement that such
rate per annum shall not be less than 1one percent (1.00%) per annum, such rate
shall be deemed to be 1% percent per annum for the purposes of this
Agreement).  

ARTICLE 11
Guarantee

The Guarantee

.  Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective permitted successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws, whether or not such items are allowed or allowable as a
claim in any applicable proceeding) on the Loans made by the Lenders to, and the
Term Notes (if any) issued hereunder and held by each Lender of, the Borrower,
and all other Obligations  from time to time owing to the Secured Parties by any
other Loan Party under any Loan Document strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Obligations Unconditional

.  The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the

4830-5366-9817v1

160

--------------------------------------------------------------------------------

 

value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower or any other Guarantor under this Agreement, any
Term Notes issued under this Agreement, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment).  Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

(a)at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of this Agreement or the
Term Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d)any Lien or security interest granted to, or in favor of, any Secured Party
or Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(e)the release of any other Guarantor pursuant to Section 11.10.

Certain Waivers

. Etc.  The Guarantors hereby expressly waive (to the extent permitted by
applicable Law) diligence, presentment, demand of payment, protest and, to the
extent permitted by Law, all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement or the Term Notes issued hereunder, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other Person which may be

4830-5366-9817v1

161

--------------------------------------------------------------------------------

 

or become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and permitted assigns thereof, and shall inure to the benefit
of the Secured Parties, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.  Each Guarantor waives (to the
extent permitted by Law) any rights and defenses that are or may become
available to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code.  As provided in Section 10.07, the provisions of this
Article 11 shall be governed by, and construed in accordance with, the laws of
the State of New York.  The foregoing waivers and the provisions hereinafter set
forth in this Article 11 which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Article 11, to any other provision of this Agreement or to the Obligations.

Reinstatement

.  The obligations of the Guarantors under this Article 11 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

Subrogation; Subordination

.  Each Guarantor hereby agrees that until the payment and satisfaction in full
in cash of all Guaranteed Obligations (other than contingent obligations) and
the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against the Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.  Any Indebtedness of any Loan Party to any Person
that is not a Loan Party permitted pursuant to Section 7.03(b) or 7.03(d) shall
be subordinated to such Loan Party’s Obligations in an manner reasonably
acceptable to the Required Lenders.

Remedies

.  The Guarantors jointly and severally agree that, as between the Guarantors
and the Lenders, the obligations of the Borrower under this Agreement and the
Term Notes issued hereunder, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

Instrument for the Payment of Money

.  Each Guarantor hereby acknowledges that the guarantee in this Article 11
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party or Agent, at its sole option, in the event of

4830-5366-9817v1

162

--------------------------------------------------------------------------------

 

a dispute by such Guarantor in the payment of any moneys due hereunder, shall
have the right to bring a motion-action under New York CPLR Section 3213.

Continuing Guarantee

.  The guarantee in this Article 11 is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.

General Limitation on Guarantee Obligations

.  In any action or proceeding involving any state corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Law affecting the
rights of creditors generally, if the obligations of any Guarantor under Section
11.01 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Release of Guarantors

.  If, in compliance with the terms and provisions of the Loan Documents, (i)
all or substantially all of the Equity Interests or property of any Guarantor
are sold or otherwise transferred to a Person or Persons none of which is a Loan
Party or (ii) any Guarantor becomes an Excluded Subsidiary (any such Guarantor,
and any Guarantor referred to in clause (i), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon (x) the consummation of such sale or transfer
or other transaction or (y) becoming an Excluded Subsidiary pursuant to clause
(e) of the definition thereof, be automatically released from its obligations
under this Agreement (including under Section 10.05 hereof) and its obligations
to pledge and grant any Collateral owned by it pursuant to any Collateral
Document and, in the case of a sale of all or substantially all of the Equity
Interests of the Transferred Guarantor, the pledge of such Equity Interests to
the Collateral Agent pursuant to the Collateral Documents shall be automatically
released, and, the Collateral Agent shall take such actions as are necessary to
effect each release described in this Section 11.10 in accordance with the
relevant provisions of the Collateral Documents; provided, that no Guarantor
shall be released as provided in this paragraph if such Guarantor continues to
be a guarantor in respect of any Indebtedness incurred pursuant to Section
7.03(o), any Permitted Additional Debt, any Junior Financing or any Permitted
Refinancing of any of the foregoing.  Notwithstanding anything herein to the
contrary, if any Guarantor becomes an Excluded Subsidiary pursuant to clause (a)
of the definition of Excluded Subsidiary, such Guarantor shall only be permitted
to be released from its Guarantee so long as the fair market value of any and
all Investments then held by the Loan Parties in such Person are permitted as an
Investment under Section 7.02(c)(iii) and Section 7.02(p) at the time such
Person becomes an Excluded Subsidiary pursuant to clause (a) of the definition
of “Excluded Subsidiary”.

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
this Agreement and the Guarantees made herein shall automatically terminate with
respect to all Obligations, except with respect to Obligations that expressly
survive such repayment pursuant to the terms of this Agreement.

4830-5366-9817v1

163

--------------------------------------------------------------------------------

 

Right of Contribution

.  Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.05.  The provisions of this Section 11.11 shall in
no respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Secured Parties, and each Guarantor shall remain
liable to the Administrative Agent and the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

Additional Guarantor Waivers and Agreements

.

(a)Each Guarantor understands and acknowledges that if the Collateral Agent or
any other Secured Party forecloses judicially or nonjudicially against any real
property security for the Obligations, that foreclosure could impair or destroy
any ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under the Guaranty.  Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on Section
580d of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty, each Guarantor
freely, irrevocably, and unconditionally:  (i) waives (to the extent permitted
by Law) and relinquishes that defense and agrees that such Guarantor will be
fully liable under this Guaranty even though the Collateral Agent or any other
Secured Party may foreclose, either by judicial foreclosure or by exercise of
power of sale, any deed of trust securing the Obligations; (ii) agrees that such
Guarantor will not assert that defense in any action or proceeding which the
Administrative Agent, the Collateral Agent or any other Secured Party may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and (iv)
acknowledges and agrees that the Secured Parties are relying on this waiver in
creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.

(b)Each Guarantor waives (to the extent permitted by Law) all rights and
defenses that such Guarantor may have because any of the Obligations is secured
by real property.  This means, among other things:  (i) the Administrative
Agent, the Collateral Agent and the other Secured Parties may collect from such
Guarantor without first foreclosing on any real or personal property Collateral
pledged by the other Loan Parties; and (ii) if the Collateral Agent or any other
Secured Party forecloses on any real property Collateral pledged by the other
Loan Parties: (A) the amount of the Obligations may be reduced only by the price
for which that Collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) the Administrative Agent,
the Collateral Agent and the other Secured Parties may collect from such
Guarantor even if the Secured Parties, by foreclosing on the real property
Collateral, have destroyed any right such Guarantor may have to collect from the
Borrower.  This is an unconditional and irrevocable waiver

4830-5366-9817v1

164

--------------------------------------------------------------------------------

 

of any rights and defenses such Guarantor may have because any of the
Obligations is secured by real property.  These rights and defenses include, but
are not limited to, any rights or defenses based upon § 580a, 580b, 580d, or 726
of the California Code of Civil Procedure.

(c)Each Guarantor waives (to the extent permitted by Law) any right or defense
it may have at law or equity, including California Code of Civil Procedure §
580a, to a fair market value hearing or action to determine a deficiency
judgment after a foreclosure.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4830-5366-9817v1

165